Exhibit 10.01








CREDIT AGREEMENT


DATED AS OF APRIL 1, 2008


AMONG


ENOGEX LLC,


THE LENDERS,


WACHOVIA BANK, NATIONAL ASSOCIATION
AS ADMINISTRATIVE AGENT


AND


THE ROYAL BANK OF SCOTLAND PLC
AS SYNDICATION AGENT


AND


JPMORGAN CHASE BANK, N.A.,
MIZUHO CORPORATE BANK, LTD.,
AND
UNION BANK OF CALIFORNIA


AS CO-DOCUMENTATION AGENTS





 
WACHOVIA CAPITAL MARKETS LLC
AND
RBS SECURITIES CORPORATION D/B/A RBS GREENWICH CAPITAL
 
AS JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS
 












 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


 

ARTICLE I  DEFINITIONS
1

 
1.1
Certain Defined Terms
1

 
 

ARTICLE II  THE CREDITS  18

 
2.1
Commitment; Conversion to Term Loan
18

 
2.2
Required Payments; Termination
19

 
2.3
Ratable Loans
19

 
2.4
Types of Advances
19

 
2.5
Facility Fee; Utilization Fee; Reductions in Aggregate Commitment
19

 
2.6
Minimum Amount of Each Advance
20

 
2.7
Optional Principal Payments
20

 
2.8
Method of Selecting Types and Interest Periods for New Advances (other than
Swing Line Loans)
 
20

 
2.9
Conversion and Continuation of Outstanding Advances
20

 
2.10
Changes in Interest Rate, etc.
21

 
2.11
Rates Applicable After Default
21

 
2.12
Method of Payment
22

 
2.13
Noteless Agreement; Evidence of Indebtedness
22

 
2.14
Telephonic Notices
23

 
2.15
Interest Payment Dates; Interest and Fee Basis
23

 
2.16
Notification of Advances, Interest Rates, Prepayments and Commitment Reductions;
Availability of Loans
 
23

 
2.17
Lending Installations
23

 
2.18
Non-Receipt of Funds by the Agent
24

 
2.19
Replacement of Lender
24

 
2.20
Facility LCs
24

 
2.21
Extension of Revolving Credit Termination Date
28

 
2.22
Increase of Aggregate Commitment
29

 
2.23
Swing Line Loans
29

 

ARTICLE III  YIELD PROTECTION; TAXES  31

 
3.1
Yield Protection
31

 
3.2
Changes in Capital Adequacy Regulations
32

 
3.3
Availability of Types of Advances
32

 
3.4
Funding Indemnification
32

 
3.5
Taxes
33

 
3.6
Lender Statements; Survival of Indemnity
35

 
3.7
Alternative Lending Installation
35

 

ARTICLE IV  CONDITIONS PRECEDENT  35

 
4.1
Initial Credit Extension
35

 
4.2
Each Credit Extension
37

 

ARTICLE V  REPRESENTATIONS AND WARRANTIES  37

 
5.1
Existence and Standing
37

 
5.2
Authorization and Validity
37

 
5.3
No Conflict; Government Consent
38

 
5.4
Financial Statements
38


 
i

--------------------------------------------------------------------------------

 



 
5.5
Taxes
38

 
5.6
Subsidiaries
38

 
5.7
Use of Proceeds; Margin Stock
38

 
5.8
Compliance With Laws
39

 
5.9
Investment Company Act
39

 
5.10
Compliance with OFAC Rules and Regulations
39

 
ARTICLE VI  COVENANTS
 39

 
6.1
Financial Reporting
39

 
6.2
Use of Proceeds
40

 
6.3
Notice of Default
41

 
6.4
Maintenance of Existence
41

 
6.5
Taxes
41

 
6.6
Insurance
41

 
6.7
Compliance with Laws
41

 
6.8
Maintenance of Properties
41

 
6.9
Inspection; Keeping of Books and Records
41

 
6.10
Fundamental Changes
42

 
6.11
Indebtedness
42

 
6.12
Liens
43

 
6.13
Affiliates
46

 
6.14
Restricted Payments
46

 
6.15
Nature of Business
46

 
6.16
Consolidated Leverage Ratio
46

 
6.17
Excluded Subsidiaries
47

 

ARTICLE VII  DEFAULTS  47

 

ARTICLE VIII  ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES  49

 
8.1
Acceleration/Remedies
49

 
8.2
Amendments
51

 
8.3
Preservation of Rights
51

 

ARTICLE IX  GENERAL PROVISIONS  52

 
9.1
Survival of Representations
52

 
9.2
Governmental Regulation
52

 
9.3
Headings
52

 
9.4
Entire Agreement
52

 
9.5
Several Obligations; Benefits of this Agreement
52

 
9.6
Expenses; Indemnification
52

 
9.7
Numbers of Documents
53

 
9.8
Accounting
53

 
9.9
Severability of Provisions
53

 
9.10
Nonliability of Lenders
54

 
9.11
Confidentiality
54

 
9.12
Lenders Not Utilizing Plan Assets
54

 
9.13
Nonreliance
54

 
9.14
Disclosure
54

 
9.15
USA Patriot Act Notification
55

 
9.16
Defaulting Lender
55

 
9.17
Excluded Subsidiaries
55


 
ii

--------------------------------------------------------------------------------

 



 

ARTICLE X  THE AGENT  55

 
10.1
Appointment; Nature of Relationship
55

 
10.2
Powers
56

 
10.3
General Immunity
56

 
10.4
No Responsibility for Loans, Recitals, etc.
56

 
10.5
Action on Instructions of Lenders
56

 
10.6
Employment of Agents and Counsel
56

 
10.7
Reliance on Documents; Counsel
56

 
10.8
Agent’s Reimbursement and Indemnification
57

 
10.9
Notice of Default
57

 
10.10
Rights as a Lender
57

 
10.11
Lender Credit Decision
57

 
10.12
Successor Agent
58

 
10.13
Agent and Arrangers’ Fees
58

 
10.14
Delegation to Affiliates
58

 
10.15
Syndication Agent and Co-Documentation Agents
58

 

ARTICLE XI  SETOFF; RATABLE PAYMENTS  59

 
11.1
Setoff
59

 
11.2
Ratable Payments
59

 

ARTICLE XII  BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS  59

 
12.1
Successors and Assigns
59

 
12.2
Participations
60

 
12.3
Assignments
61

 
12.4
Dissemination of Information
62

 
12.5
Tax Certifications
62

 

ARTICLE XIII  NOTICES  62

 
13.1
Notices
62

 
13.2
Change of Address
62

 

ARTICLE XIV  COUNTERPARTS  63

 

ARTICLE XV  CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL  63

 
15.1
CHOICE OF LAW
63

 
15.2
CONSENT TO JURISDICTION
63

 
15.3
WAIVER OF JURY TRIAL; CONSEQUENTIAL DAMAGES
63




 
iii

--------------------------------------------------------------------------------

 



SCHEDULES
   
Commitment Schedule
     
Pricing Schedule
           
Schedule 1
 
-
 
Subsidiaries
         
Schedule 2
 
-
 
Indebtedness
         
Schedule 3
 
-
 
Liens
         
Schedule 4
 
-
 
Affiliate Transactions



EXHIBITS
         
Exhibit A
 
-
 
Form of Borrower’s Counsels’ Opinions
         
Exhibit B
 
-
 
Form of Compliance Certificate
         
Exhibit C
 
-
 
Form of Assignment and Assumption Agreement
         
Exhibit D
 
-
 
Form of Loan/Credit Related Money Transfer Instruction
         
Exhibit E
 
-
 
Form of Promissory Note (if requested)
         
Exhibit F
 
-
 
Form of Joinder Agreement






 
iv

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT


This Credit Agreement, dated as of April 1, 2008, is among Enogex LLC, a
Delaware limited liability company, the Lenders, Wachovia Bank, National
Association, a national banking association, as Administrative Agent, and The
Royal Bank of Scotland plc, as Syndication Agent.


PRELIMINARY STATEMENTS


WHEREAS, the Borrower has requested that the Lenders make available to it a
revolving credit facility in the aggregate initial amount of $250 million for
the purposes set forth herein; and
 
WHEREAS, the Lenders have agreed to provide the requested revolving credit
facility to the Borrower on the terms, and subject to the conditions, set forth
herein.
 
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
 
ARTICLE I


DEFINITIONS


1.1       Certain Defined Terms.  As used in this Agreement:


“Accounting Changes” is defined in Section 9.8 hereof.


“Advance” means a borrowing hereunder, (i) made by some or all of the Lenders on
the same Borrowing Date, or (ii) converted or continued by the Lenders on the
same date of conversion or continuation, consisting, in either case, of the
aggregate amount of the several Loans of the same Type and, in the case of
Eurodollar Loans, for the same Interest Period.  The term “Advance” shall
include Swing Line Loans unless otherwise expressly provided and shall include
term loans outstanding on and after the Loan Conversion Date (if any).


“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise.


“Agent” means Wachovia in its capacity as contractual representative of the
Lenders pursuant to Article X, and not in its individual capacity as a Lender,
and any successor Agent appointed pursuant to Article X.


“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as it may be increased or reduced from time to time pursuant to the
terms hereof.  The initial Aggregate Commitment is Two Hundred Fifty Million and
00/100 Dollars ($250,000,000).


“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

 
 

--------------------------------------------------------------------------------

 

“Agreement” means this Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified and as in effect from time to time.


“Agreement Accounting Principles” means GAAP applied in a manner consistent with
that used in preparing the financial statements referred to in Section 5.4, as
modified in accordance with Section 9.8.


“Alternate Base Rate” means, for any day, a fluctuating rate of interest per
annum equal to the higher of (i) the Prime Rate for such day and (ii) the sum of
the Federal Funds Effective Rate for such day and one half of one percent (0.5%)
per annum.


“Amended Form S-1” means Amendment No. 6 to Form S-1 filed by the Borrower with
the SEC on March [__], 2008 (together with such further amendments thereto as
shall not be materially adverse to the Agent and the Lenders).


“Applicable Fee Rate” means, with respect to the Facility Fee and the
Utilization Fee at any time, the percentage rate per annum which is applicable
at such time with respect to each such fee as set forth in the Pricing Schedule.


“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arranger” means each of (i) Wachovia Capital Markets LLC and (ii) RBS
Securities Corporation d/b/a RBS Greenwich Capital, and their respective
successors, in each case in its capacity as a Joint Lead Arranger and Joint Book
Runner.


“Article” means an article of this Agreement unless another document is
specifically referenced.


“Assignment and Assumption Agreement” means an assignment agreement in the form
of Exhibit C hereto.


“Authorized Officer” means any of the president, chief financial officer,
treasurer or the controller of the Borrower or such other representative of the
Borrower as may be designated by any one of the foregoing with the consent of
the Agent.


“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.
 
“Borrower” means Enogex LLC, a Delaware limited liability company, and its
permitted successors and assigns (including, without limitation, a debtor in
possession on its behalf).


“Borrowing Date” means a date on which an Advance is made hereunder.


“Borrowing Notice” is defined in Section 2.8.


“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which (a) banks generally are open in Charlotte,

 
2

--------------------------------------------------------------------------------

 

North Carolina and New York, New York for the conduct of substantially all of
their commercial lending activities, (b) interbank wire transfers can be made on
the Fedwire system and (c) dealings in United States dollars are carried on in
the London interbank market and (ii) for all other purposes (including, without
limitation, any borrowing or payment of Floating Rate Advances), a day (other
than a Saturday or Sunday) on which banks generally are open in Charlotte, North
Carolina for the conduct of substantially all of their commercial lending
activities and interbank wire transfers can be made on the Fedwire system.


“Capital Stock” means (a) in the case of a corporation, all classes of capital
stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a Person similar rights with respect to the issuing Person.
 
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.


“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.


“Change in Control” means that, as of any date, OGE Energy Corp. and its
Affiliates fail to (a) directly or indirectly own greater than 50% of the Voting
Stock of the Borrower in the aggregate and (b) have the power to exercise a
controlling influence over the management and policies of the Borrower.  It is
hereby acknowledged and agreed that the consummation of the IPO and the other
IPO Transactions in accordance with the terms of the Amended Form S-1 shall not
be deemed a “Change of Control” hereunder.
 
“Closing Date” means the date hereof.


“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any rule or regulation issued
thereunder.


“Co-Documentation Agent” means each of JPMorgan Chase Bank, N.A., Mizuho
Corporate Bank, Ltd., and Union Bank of California, in its capacity as
Co-Documentation Agent hereunder.


“Collateral Shortfall Amount” is defined in Section 8.1.


“Commercial Operation Date” means the date on which a Qualified Project is
substantially complete and commercially operable.
 
“Commitment” means, for each Lender, including, without limitation, the LC
Issuer, such Lender’s obligation prior to the Revolving Credit Termination Date
to make Revolving Loans to, and participate in Swing Line Loans and Facility LCs
issued upon the application of, the Borrower in an aggregate amount not
exceeding the amount set forth on the Commitment Schedule opposite such Lender’s
name, as such obligations may be modified as a result of any assignment that has
become effective pursuant to Section 12.3 or as otherwise modified from time to
time pursuant to the terms hereof; it being acknowledged that the Commitments of
the Lenders shall be deemed terminated on the earliest to occur of the Revolving
Credit Termination Date, the Facility Termination Date and the Loan Conversion
Date.


“Commitment Schedule” means the Schedule attached hereto identifying each
Lender’s Commitment as such Commitments may be modified from time to time in
accordance with the terms

 
3

--------------------------------------------------------------------------------

 

hereof whether or not such Schedule is actually modified or replaced from time
to time to reflect such changes in Commitments.


“Consolidated EBITDA” means, as of any date of determination for the four
consecutive fiscal quarter period ending on such date, without duplication, with
respect to the Borrower and its consolidated Subsidiaries (a) Consolidated Net
Income for such period plus (b) without duplication, the sum of the following to
the extent deducted in calculating Consolidated Net Income for such
period:  (i) Consolidated Interest Expense for such period, (ii) tax expense
(including, without limitation, any federal, state, local and foreign income and
similar taxes) of the Borrower and its Subsidiaries for such period,
(iii) depreciation and amortization expense of the Borrower and its Subsidiaries
for such period, (iv) amortization or write-off of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Indebtedness hereunder) of the Borrower and its
Subsidiaries for such period, (v) amortization of intangibles and organization
costs of the Borrower and its Subsidiaries for such period, (vi) any
non-recurring non-cash expenses or losses of the Borrower and its Subsidiaries,
including, in any event, non-cash asset write-downs and unrealized losses in
connection with Swap Agreements, for such period, (vii) Transaction Costs
incurred by the Borrower and its Subsidiaries during such period in an aggregate
amount (during all such periods) not to exceed $50,000,000 and (viii) any
non-recurring cash losses during such period minus (c) the sum of the following
(i) any non-recurring cash or non-recurring non-cash gains during such period;
and (ii) any unrealized gains in connection with Swap Agreements for such
period.  Additionally, for purposes of calculating Consolidated EBITDA for any
period, if during such period the Borrower or any Subsidiary acquired (or sold)
any Person (or any interest in any Person) or all or substantially all of the
assets of any Person or a division, line of business or other business unit of
another Person, the Consolidated EBITDA attributable to such assets or an amount
equal to the percentage of ownership of the Borrower or such Subsidiary, as the
case may be, in such Person times the Consolidated EBITDA of such Person for
such period determined on a pro forma basis shall be included (or excluded, as
applicable) as Consolidated EBITDA for such period as if such acquisition (or
sale) occurred on the first day of such period.  Further, in connection with any
Qualified Project, Consolidated EBITDA, as used in determining the Consolidated
Leverage Ratio, may be modified so as to include Qualified Material Project
EBITDA Adjustments as provided in Section 6.16.2.  Notwithstanding the
foregoing, it is agreed that Consolidated EBITDA shall not include Excluded
EBITDA.  For purposes of calculating Consolidated EBITDA for periods ending on
or prior to March 31, 2009, such calculation shall be made by reference to the
operations of Enogex Inc. for such periods prior to the formation of the
Borrower which are included in such calculation period, as such calculations
shall be adjusted to exclude the operations of OGE Energy Resources Inc. on a
pro forma basis consistent with the methodology set forth in the Amended Form
S-1.
 
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of the
following (without duplication):  (a) all Indebtedness, including, without
limitation, Capitalized Lease Obligations and Off Balance Sheet Indebtedness
which is classified as “long-term indebtedness” on the consolidated balance
sheet of the Borrower and its Subsidiaries prepared as of such date in
accordance with GAAP and any current maturities and other principal amount in
respect of such Indebtedness due within one year but which was classified as
“long-term indebtedness” at the creation thereof, including, but not limited to,
any applicable Consolidated Hedging Exposure; it being understood that
Consolidated Hedging Exposure cannot be negative for the purposes of determining
Consolidated Funded Indebtedness, (b) Indebtedness for borrowed money of the
Borrower and its Subsidiaries outstanding under a revolving credit (including
this Agreement) or similar agreement, notwithstanding the fact that any such
borrowing is made within one year of the expiration of such agreement, (c) all
drawn and owing reimbursement obligations outstanding under Letters of Credit,
bankers’ acceptances, bank guaranties, surety bonds and similar instruments,
(d)  without duplication, all guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (c) above of Persons
other than the Borrower or any Subsidiary and (e) all

 
4

--------------------------------------------------------------------------------

 

Indebtedness of the types referred to in clauses (a) through (c) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary. Notwithstanding the
foregoing, it is agreed that (i) “Consolidated Funded Indebtedness” shall not
include the obligations of the Borrower or its Subsidiaries under any Hybrid
Securities or Equity Preferred Securities but only to the extent the aggregate
amount of such Hybrid Securities and Equity Preferred Securities are less than
or equal to 20% of total consolidated capitalization of the Borrower and its
Subsidiaries, as determined in accordance with GAAP, (ii) if requested by the
Borrower, “Consolidated Funded Indebtedness” may be reduced dollar for dollar by
cash on the balance sheet that was received from a permitted sale hereunder if
the Borrower has already identified a future permitted acquisition but such
exclusion shall only be effective for the fiscal quarter end in which such
proceeds were received; provided that the Borrower shall provide such
information regarding the sales proceeds and the future acquisition as
reasonably requested by the Agent, (iii) for the purpose of determining
“Consolidated Funded Indebtedness,” any particular Indebtedness will be excluded
if and to the extent that the necessary funds for the payment, redemption or
satisfaction of that Indebtedness (including, to the extent applicable, any
associated prepayment penalties, fees or payments and such other amounts
required in connection therewith) have been deposited with the proper depositary
in trust and (iv) Consolidated Funded Indebtedness shall not include Excluded
Indebtedness.


“Consolidated Hedging Exposure” means, at any time with respect to all
applicable Swap Agreements to which the Borrower and its Subsidiaries are
counterparties, the aggregate consolidated net exposure of the Borrower and the
Subsidiaries under all such agreements on a marked to market basis in accordance
with GAAP.


“Consolidated Interest Expense” means, for any period with respect to the
Borrower and its Subsidiaries on a consolidated basis, all interest (including
the interest component, if any, of any Capitalized Lease, the Facility Fee, the
Utilization Fee, the Term Loan Margin and the LC fronting fees) paid or accrued
during such period in accordance with GAAP.
 
“Consolidated Leverage Ratio” shall mean, as of the last day of any fiscal
quarter of the Borrower, for the Borrower and its Subsidiaries on a consolidated
basis, the ratio of (a) Consolidated Funded Indebtedness on such date to
(b) Consolidated EBITDA for the four quarter period ending on such date.


“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period, as determined in accordance with GAAP.


“Consolidated Subsidiary” means, for any Person, at any date any Subsidiary or
other entity the accounts of which would be consolidated with those of such
Person in its consolidated financial statements if such statements were prepared
as of such date; unless otherwise specified “Consolidated Subsidiary” means a
Consolidated Subsidiary of the Borrower.


“Consolidated Tangible Net Assets” means, as of any date of determination, the
total amount of consolidated assets of the Borrower and its Subsidiaries (other
than Excluded Subsidiaries) minus: (a) all current liabilities (excluding (i)
any current liabilities that by their terms are extendable or renewable at the
option of the obligor thereon to a time more than 12 months after the time as of
which the amount thereof is being computed and (ii) current maturities of
long-term debt) and (b) the value (net of any applicable reserves and
accumulated amortization) of all goodwill, trade names, trademarks, patents and
other like intangible assets, all as set forth, or on a pro forma basis would be
set forth, on the consolidated balance sheet of the

 
5

--------------------------------------------------------------------------------

 

Borrower and its Subsidiaries (other than Excluded Subsidiaries) for the most
recently completed fiscal quarter or year, as applicable, prepared in accordance
with GAAP.


“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.


“Conversion/Continuation Notice” is defined in Section 2.9.


“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.


“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.


“Debt Rating” means the long-term senior unsecured, non-credit enhanced debt
rating of the Borrower by S&P, Moody’s, and/or Fitch, as applicable.
 
“Default” means an event described in Article VII.


“Defaulting Lender” means, at any time, any Lender that, at such time (a) has
failed to make a Loan required pursuant to the term of this Agreement , (b) has
failed to pay to the Agent or any Lender an amount owed by such Lender pursuant
to the terms of this Agreement within one Business Day of the date when due,
unless the subject of a good faith dispute or (c) has been deemed insolvent by a
court of competent jurisdiction or has become subject to a bankruptcy or
insolvency proceeding or to a receiver, trustee or similar official.
 
“Designated Person” and “Designated Persons” are defined in Section 4.1.3.
 
“Dollar” and “$” means dollars in the lawful currency of the United States of
America.


“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.


“Equity Preferred Securities” means any securities, however denominated, (i)
issued by the Borrower or any Consolidated Subsidiary of the Borrower, (ii) that
are not, or the underlying securities, if any, of which are not, subject to
mandatory redemption or maturity prior to 91 days after the Specified Date, and
(iii) the terms of which permit the deferral of interest or distributions
thereon to a date occurring after the 91st day after the Specified Date.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rules or regulations issued thereunder.


“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.

 
6

--------------------------------------------------------------------------------

 



“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, (a) the rate per annum appearing on Reuters Screen
LIBOR01 Page (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Agent from time to time for purposes of providing quotations
of interest rates applicable to dollar deposits in the London interbank market)
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Interest Period, and having a maturity equal to such Interest
Period; and (b) if the rate specified in clause (a) of this definition does not
so appear on Reuters Screen LIBOR01 Page (or any successor or substitute page or
any such successor to or substitute for such Service), the applicable Eurodollar
Base Rate for the relevant Interest Period shall instead be the rate determined
by the Agent to be the rate at which Wachovia or one of its affiliate banks
offers to place deposits in Dollars with first class banks in the London
interbank market at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of such Interest Period, in the amount of  $5,000,000,
and having a maturity equal to such Interest Period.


“Eurodollar Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the applicable Eurodollar Rate.


“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the Applicable Margin, plus (iii) from and after the Loan Conversion Date,
the Term Loan Margin.


“Excluded EBITDA” means any portion of Consolidated EBITDA attributable to an
Excluded Subsidiary.


“Excluded Indebtedness” means Non-Recourse Indebtedness of any Excluded
Subsidiary.


“Excluded Subsidiary” means any future Subsidiary formed or acquired by the
Borrower that is designated by the Borrower as an “Excluded Subsidiary” in
accordance with Section 9.17 as long as (i) such Excluded Subsidiary has no
Indebtedness that is recourse to the Borrower or any Non-Excluded Subsidiary and
(ii) any Indebtedness for borrowed money incurred by such Excluded Subsidiary is
used solely to acquire, construct, develop or operate assets and related
businesses; provided that the aggregate amount of assets owned by all Excluded
Subsidiaries cannot exceed 15% of the total consolidated assets of the Borrower
and its Subsidiaries, as determined by the most recent balance sheet delivered
by the Borrower pursuant to Section 6.1.


“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, taxes imposed on its overall net income, franchise
taxes (imposed in lieu of net income taxes) and branch profits taxes imposed on
it (i) by the jurisdiction under the laws of which such Lender or the Agent is
incorporated or organized or any political combination or subdivision or taxing
authority thereof, (ii) by the jurisdiction in which the Agent’s or such
Lender’s principal executive office or such Lender’s applicable Lending
Installation is located or (iii) as a result of a present or former connection
between such Lender or the Agent and the jurisdiction of the governmental body
imposing such tax other than a connection arising in whole or in part from such
Lender or the Agent having executed, delivered or performed its obligations or
having received a payment or enforced its rights under this Agreement or any
other Loan Document in such jurisdiction.


“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

 
7

--------------------------------------------------------------------------------

 



“Facility LC” is defined in Section 2.20.1


“Facility LC Application” is defined in Section 2.20.3


“Facility LC Collateral Account” is defined in Section 2.20.11


“Facility Fee” is defined in Section 2.5.1.


“Facility Termination Date” means the Revolving Credit Termination Date,
provided that if the Borrower has given notice to the Agent pursuant to Section
2.1 to convert the Loans to a term loan, the Facility Termination Date shall
mean the one-year anniversary of the Revolving Credit Termination Date.


“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 a.m.
(Charlotte, North Carolina time) on such day on such transactions received by
the Agent from three Federal funds brokers of recognized standing selected by
the Agent in its sole discretion.


“Fee Letters” is defined in Section 10.13 hereof.


“Fee Payment Date” means the tenth (10th) day following the last day of March,
June, September and December and the Facility Termination Date.


“Fitch” means Fitch Ratings and any successor thereto.


“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) the Applicable Margin plus (iii) from and after
the Loan Conversion Date, the Term Loan Margin.


“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate.


“Floating Rate Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the Floating Rate.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“GAAP” means generally accepted accounting principles in effect from time to
time.


“Hybrid Equity Securities” means any securities issued by the Borrower, any
Subsidiary or a financing vehicle of the Borrower or any Subsidiary that (i) are
classified as possessing a minimum of “intermediate equity content” by S&P,
Basket C equity credit by Moody’s or 50% equity credit by Fitch at the time of
issuance thereof and (ii) require no repayments or prepayments and no mandatory
redemptions or repurchases, in each case, prior to the date that is 91 days
after the Specified Date.

 
8

--------------------------------------------------------------------------------

 

“Indebtedness” of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all indebtedness of such
Person for the deferred purchase price of property or services purchased
(excluding current accounts payable and trade payables incurred in the ordinary
course of business), (iii) all obligations created or arising under any
conditional sale or other title retention agreement with respect to property
acquired, (iv) all obligations under Capitalized Leases in accordance with
Agreement Accounting Principles, (v) all drawn and owing reimbursement
obligations outstanding under Letters of Credit, bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (vi) unless otherwise cash
collateralized, Consolidated Hedging Exposure, (vii) indebtedness of the type
described in clauses (i) through (vi) above secured by any Lien on property or
assets of such Person, whether or not assumed (but in any event not exceeding
the fair market value of the property or asset), (vii) all direct guarantees of
Indebtedness referred to in clauses (i)-(vi) above of another Person, (viii) all
amounts payable in connection with mandatory redemptions or repurchases of
Capital Stock (other than Hybrid Securities and Equity Preferred Securities) and
(ix) all Off Balance Sheet Indebtedness of such Person; provided that
Indebtedness shall not include any indebtedness arising from the application of
either Financial Interpretation Nos. 45 and 46 of Financial Accounting Standards
Board or Issue No. 01-08 of the Emerging Issues Task Force. For the purpose of
determining “Indebtedness,” any particular Indebtedness will be excluded if and
to the extent that the necessary funds for the payment, redemption or
satisfaction of that Indebtedness (including, to the extent applicable, any
associated prepayment penalties, fees or payments and such other amounts
required in connection therewith) have been deposited with the proper depositary
in trust.


“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months (or nine or twelve months if agreed to by each of the
Lenders and the Borrower), commencing on a Business Day selected by the Borrower
pursuant to this Agreement.  Such Interest Period shall end on but exclude the
day which corresponds numerically to such date one, two, three or six months or
nine or twelve months, if agreed; provided, however, that if there is no such
numerically corresponding day in such next, second, third or sixth succeeding
month (or ninth or twelfth month succeeding month, if agreed), such Interest
Period shall end on the last Business Day of such next, second, third or sixth
succeeding month (or ninth or twelfth month succeeding month, if agreed).  If an
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day;
provided, however, that if said next succeeding Business Day falls in a new
calendar month, such Interest Period shall end on the immediately preceding
Business Day.


“IPO” means the initial public offering of the limited partnership units of the
MLP on terms consistent with the Amended Form S-1.


“IPO Transactions” means (a) the amendment and restatement of the limited
liability company agreement of the Borrower, (b) the transfers by OGE Energy
Corp. (and its Subsidiaries) of a portion of its managing and non-managing
membership interest of the Borrower held by OGE Energy Corp. (and its
Subsidiaries) as of the Closing Date, (c) the execution of amendments and
restatements of the Marketing and Administrative Services Agreement and the
Omnibus Agreement and (d) the consummation of the IPO, in each case, on terms
(and in the case of agreements referred to herein, in forms) substantially
similar to those set forth in the Amended Form S-1.


“LC Fee” is defined in Section 2.20.4.


“LC Issuers” means (i) Wachovia (or any subsidiary or affiliate of Wachovia
designated by Wachovia) in its separate capacity as an issuer of Facility LCs
pursuant to Section 2.20 hereunder with respect to each Facility LC issued or
deemed issued by Wachovia upon the Borrower’s request or (ii) any Lender (other
than Wachovia), or any Subsidiary or Affiliate of such Lender designated by such
Lender, that is requested by the Borrower and agrees to act in its separate
capacity as an issuer of Facility LCs

 
9

--------------------------------------------------------------------------------

 

pursuant to Section 2.20 with respect to any and all Facility LCs issued by such
Lender in its sole discretion upon the Borrower’s request; provided that the
Borrower and such LC Issuer shall immediately inform the Agent of any such
agreement.  All references contained in this Agreement and the other Loan
Documents to the “LC Issuer” shall be deemed to apply equally to each of the
institutions referred to in clauses (i) and (ii) of this definition in their
respective capacities as issuers of any and all Facility LCs issued by each such
institution.


“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.


“LC Payment Date” is defined in Section 2.20.5.


“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.  Unless otherwise
specified, the term “Lenders” includes the LC Issuer and the Swing Line Lender.


“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent listed on the
signature pages hereof or on the administrative information sheets provided to
the Agent in connection herewith or on a Schedule or otherwise selected by such
Lender or the Agent pursuant to Section 2.17.


“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.


“LIBOR Market Index Rate” means, for any day, the rate for 1 month U.S. dollar
deposits as reported by Reuters Screen LIBOR01 Page (or any successor page) as
of 11:00 a.m. (London time) for such day, provided, if such day is not a London
business day, the immediately preceding London business day (or if not so
reported, then as determined by Wachovia consistent with the methodology for
determining Eurodollar Base Rate under similar circumstances).


“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).


“Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Article II (or any conversion or continuation thereof), including a Revolving
Loan, a Swing Line Loan and a term loan on and after the Loan Conversion Date
(if any).


“Loan Conversion Date” is defined in Section 2.1.


“Loan Documents” means this Agreement, the Facility LC Applications and all
other documents, instruments, notes (including any Notes issued pursuant to
Section 2.13 (if requested)) and agreements executed in connection therewith or
contemplated thereby, as the same may be amended, restated or otherwise modified
and in effect from time to time.


“Marketing and Administrative Services Agreement” means (i) prior to the IPO,
that certain Marketing and Administrative Services Agreement, effective as of
January 1, 2008, between OGE Energy Resources, Inc. and the Borrower and
(ii) from and after the IPO, an amended and restated Marketing and
 

 
10

--------------------------------------------------------------------------------

 

Administrative Services Agreement between OGE Energy Resources, Inc. and the
Borrower substantially in the form of that set forth in the Amended Form S-1, in
each case, with such amendments thereto as are not materially adverse to the
Agent and the Lenders.
 
“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise), operations or results of
operations of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Borrower to perform its obligations under the Loan Documents, or
(iii) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Agent, the LC Issuer or the Lenders thereunder.


“Material Indebtedness” means Indebtedness of the Borrower and/or its
Subsidiaries (other than (i) Indebtedness between the Borrower and its
Subsidiaries and (ii) Excluded Indebtedness) in an outstanding principal amount
of $40,000,000 or more in the aggregate (or the equivalent thereof in any
currency other than U.S. dollars).


“Material Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, as promulgated
under the Securities Act of 1933, as amended, as such regulation is in effect on
the date of this Agreement.
 
“MLP” means a master limited partnership, the shares of which will be offered
pursuant to the IPO, that is organized pursuant to the MLP Partnership Agreement
on terms consistent with the Amended Form S-1.
 
“MLP Partnership Agreement” means (i) prior to the IPO, the agreement of limited
partnership among the general partner of the MLP and the limited partners of the
MLP as in effect as of the date hereof and (ii) from and after the IPO, such
limited partnership agreement of the MLP substantially in the form of that
attached to the Amended Form S-1, in each case, with such amendments thereto as
are not materially adverse to the Agent and the Lenders.


“Modify” and “Modification” are defined in Section 2.20.1.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, which is covered by Title IV of ERISA and to which the
Borrower or any member of the Controlled Group is obligated to make
contributions.


“Non-Extending Lender” is defined in Section 2.21.


“Non-Excluded Subsidiary” means any Subsidiary that is not an Excluded
Subsidiary.


“Non-Recourse Indebtedness” means Indebtedness of any Excluded Subsidiary as to
which (a) neither the Borrower nor any Non-Excluded Subsidiary provides credit
support of any kind (including any undertaking, agreement or instrument that
would constitute Indebtedness), (b) neither the Borrower nor any Non-Excluded
Subsidiary is directly or indirectly liable as a guarantor or otherwise or (c)
the relevant legal documents do not provide that the lenders or other type of
creditors with respect thereto will have any recourse to the stock or assets of
the Borrower or any Non-Excluded Subsidiary.


“Non-U.S. Lender” is defined in Section 3.5(iv).


“Note” is defined in Section 2.13.

 
11

--------------------------------------------------------------------------------

 



“Obligations” means all Loans, all Reimbursement Obligations, advances, debts,
liabilities and obligations owing by the Borrower to the Agent, any Lender, the
LC Issuer, the Swingline Lender, any Arranger, any affiliate of the Agent, any
Lender, the LC Issuer, the Swingline Lender or any Arranger, or any indemnitee
under the provisions of Section 9.6 or any other provisions of the Loan
Documents, in each case of any kind or nature, arising under this Agreement or
any other Loan Document, whether or not evidenced by any note, guaranty or other
instrument, whether or not for the payment of money, whether arising by reason
of an extension of credit, loan, indemnification, or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired.  The term includes, without limitation, all interest, charges,
expenses, fees, attorneys’ fees and disbursements, and any other sum chargeable
to the Borrower or any of its Subsidiaries under this Agreement or any other
Loan Document.


“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Off Balance Sheet Indebtedness” means, with respect to any Person, (i) any
repurchase obligation or repurchase liability of such Person with respect to
accounts or notes receivable sold by such Person, (ii) any liability of such
Person under any sale and leaseback transactions that do not create a liability
on the balance sheet of such Person, (iii) any obligations under Synthetic
Leases or (iv) any obligation arising with respect to any other transaction
which is the functional equivalent of borrowing but which does not constitute a
liability on the balance sheet of such Person.  As used herein, “Synthetic
Lease” means a lease transaction under which the parties intend that (a) the
lease will be treated as an “operating lease” by the lessee pursuant to
Statement of Financial Accounting Standards No. 13, as amended and (b) the
lessee will be entitled to various tax and other benefits ordinarily available
to owners (as opposed to lessees) of like property.
 
“Omnibus Agreement” means (i) prior to the IPO, that certain Omnibus Agreement,
dated as of April 1, 2008 by and between OGE Energy Corp. and the Borrower and
(ii) from and after the IPO, an amended and restated Omnibus Agreement among OGE
Energy Corp., certain Subsidiaries and Affiliates of OGE Energy Corp. and the
Borrower substantially in the form of that set forth in the Amended Form S-1, in
either case, with such amendments thereto as are not materially adverse to the
Agent and the Lenders.
 
“Other Taxes” is defined in Section 3.5(ii).


“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Revolving Loans outstanding at such
time, plus (ii) an amount equal to its ratable obligation to purchase
participations in the LC Obligations and Swing Line Loans at such time; provided
that, on and after the occurrence of either the Loan Conversion Date or the
Revolving Credit Termination Date, the “Outstanding Credit Exposure” as to any
Lender shall be equal to (i) the outstanding principal amount of the Loans made
by such Lender in accordance with the terms of Section 2.1 plus (ii) an amount
equal to its ratable obligation to purchase participations in LC Obligations at
such time.


“Parent Dividend” means the one-time recharacterization of the intercompany loan
balance owing by OGE Energy Corp. to the Borrower to a dividend from the
Borrower to OGE Energy Corp.; provided, that (i) the Borrower shall make no cash
payments to OGE Energy Corp. in connection with such recharacterization and
(ii) such intercompany loan shall be deemed extinguished and repaid to the
extent of such dividend.


“Participants” is defined in Section 12.2.1.


“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 
12

--------------------------------------------------------------------------------

 



“Payment Date” means the last day of March, June, September and December and the
Facility Termination Date.


“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.


“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.


“Plan” means an employee pension benefit plan, excluding any Multiemployer Plan,
which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code as to which the Borrower or any member
of the Controlled Group may have any liability.


“Pricing Schedule” means the Schedule identifying the Applicable Margin and
Applicable Fee Rate attached hereto and identified as such.


“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Wachovia or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.


“Property” of a Person means any and all right, title and interest of such
Person in or to property, whether real, personal, tangible, intangible, or
mixed.


“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment at such time (in each case,
as adjusted from time to time in accordance with the provisions of this
Agreement) and the denominator of which is the Aggregate Commitment at such
time; provided that following the Revolving Credit Termination Date and/or the
Loan Conversion Date, “Pro Rata Share” shall mean, with respect to any Lender, a
fraction the numerator of which is such Lender’s Outstanding Credit Exposure at
such time and the denominator of which is the Aggregate Outstanding Credit
Exposure at such time.


“Purchasers” is defined in Section 12.3.1.


“Qualified Project” means the construction or expansion of any capital project
of the Borrower or any of its Subsidiaries, the aggregate actual or budgeted
capital cost of which (in each case, including capital costs expended by the
Borrower or any such Subsidiaries prior to the acquisition or construction of
such project) exceeds $20,000,000.
 
“Qualified Project EBITDA Adjustments” shall mean, with respect to each
Qualified Project:
 
(a)           prior to the Commercial Operation Date of a Qualified Project (but
including the fiscal quarter in which such Commercial Operation Date occurs), a
percentage (based on the then-current completion percentage of such
Qualified Project) of an amount to be approved by the Agent (such approval not
to be unreasonably withheld or delayed) as the projected Consolidated EBITDA of
the Borrower and its Subsidiaries attributable to such Qualified Project for the
first 12-month period following the scheduled Commercial Operation Date of such
Qualified Project (such amount to be determined based on customer contracts
relating to such Qualified Project, the creditworthiness of the other parties to
such contracts, and projected revenues from such contracts, capital costs and
expenses, scheduled Commercial Operation Date, oil and gas reserve and
production estimates, commodity price assumptions and other reasonable factors
deemed appropriate by the Agent), which may, at the Borrower’s option, be added
to actual Consolidated

 
13

--------------------------------------------------------------------------------

 

EBITDA for the Borrower and its Subsidiaries for the fiscal quarter in which
construction of such Qualified Project commences and for each fiscal quarter
thereafter until the Commercial Operation Date of such Qualified Project
(including the fiscal quarter in which such Commercial Operation Date occurs,
but net of any actual Consolidated EBITDA of the Borrower and its Subsidiaries
attributable to such Qualified Project following such Commercial Operation
Date); provided that if the actual Commercial Operation Date does not occur by
the scheduled Commercial Operation Date, then the foregoing amount shall be
reduced, for quarters ending after the scheduled Commercial Operation Date to
(but excluding) the first full quarter after its actual Commercial Operation
Date, by the following percentage amounts depending on the period of delay
(based on the period of actual delay or then-estimated delay, whichever is
longer): (i) 90 days or less, 0%, (ii) longer than 90 days, but not more than
180 days, 25%, (iii) longer than 180 days but not more than 270 days, 50%, (iv)
longer than 270 days but not more than 365 days, 75% and (v) longer than 365
days, 100%; and
 
(b)           thereafter, actual Consolidated EBITDA of the Borrower and its
Subsidiaries attributable to such Qualified Project for each full fiscal quarter
after the Commercial Operation Date, plus the amount approved by the Agent
pursuant to Part (a) above as the projected Consolidated EBITDA of Borrower and
its Subsidiaries attributable to such Qualified Project for the fiscal quarters
constituting the balance of the four full fiscal quarter period following such
Commercial Operation Date; provided, in the event the actual Consolidated EBITDA
of the Borrower and its Subsidiaries attributable to such Qualified Project for
any full fiscal quarter after the Commercial Operation Date shall materially
differ from the projected Consolidated EBITDA approved by the Agent pursuant to
Part (a) above for such fiscal quarter, the projected Consolidated EBITDA of
Borrower and its Subsidiaries attributable to such Qualified Project for any
remaining fiscal quarters included in the foregoing calculation shall be
redetermined in the same manner as set forth in clause (a) above, such amount to
be approved by the Agent (such approval not to be unreasonably withheld or
delayed), which may, at the Borrower’s option, be added to actual Consolidated
EBITDA for the Borrower and its Subsidiaries for such fiscal quarters.
 
Notwithstanding the foregoing:
 
(A)           no such additions shall be allowed with respect to any Qualified
Project unless:
 
(1)           not later than 30 days prior to the delivery of any certificate
required by the terms and provisions of Section 6.1.3 to the extent Qualified
Project EBITDA Adjustments are requested be made to Consolidated EBITDA in
determining compliance with Section 6.16, the Borrower shall have delivered to
the Agent (y) written pro forma projections of Consolidated EBITDA of the
Borrower and its Subsidiaries attributable to such Qualified Project and (z) a
certificate of the Borrower certifying that all written information provided to
the Agent for purposes of approving such pro forma projections (including,
without limitation, information relating to customer contracts relating to such
Qualified Project, the creditworthiness of the other parties to such contracts,
and projected revenues from such contracts, capital costs and expenses,
scheduled Commercial Operation Date, oil and gas reserve and production
estimates, commodity price assumptions) was prepared in good faith based upon
assumptions that were reasonable at the time they were made; and
 
(2)           prior to the date such certificate is required to be delivered,
the Agent shall have approved (such approval not to be unreasonably withheld)
such projections and shall have received such other information and
documentation as the Agent may reasonably request, all in form and substance
satisfactory to the Agent, and
 
(B)           the aggregate amount of all Qualified Project EBITDA Adjustments
during any period shall be limited to 20% of the total actual Consolidated
EBITDA of the Borrower and its Subsidiaries for such period (which total actual
Consolidated EBITDA shall be determined without including any Qualified Project
EBITDA Adjustments).
 

 
14

--------------------------------------------------------------------------------

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.


“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).


“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.20 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.


“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan subject to
Title IV of ERISA, excluding, however, such events as to which the PBGC has by
regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within thirty (30) days of the occurrence of such event;
provided, however, that a failure to meet the minimum funding standard of
Section 412 of the Code and of Section 302 of ERISA shall be a Reportable Event
regardless of the issuance of any such waiver of the notice requirement in
accordance with either Section 4043(a) of ERISA or Section 412(d) of the Code.


“Required Lenders” means Lenders in the aggregate having greater than fifty
percent (50%) of the Aggregate Commitment or, if either the Revolving Credit
Termination Date or the Loan Conversion Date has occurred, Lenders holding, in
the aggregate, greater than fifty percent (50%) of the Aggregate Outstanding
Credit Exposure.


“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.


“Restricted Payments” means, with respect to any Person, (a) any dividend or
other distribution, direct or indirect, on account of any shares (or equivalent)
of any class of Capital Stock of such Person, now or hereafter outstanding,
(b) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares (or equivalent)
of any class of Capital Stock of any such Person, now or hereafter outstanding,
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Capital
Stock of such Person, now or hereafter outstanding, and (d) the payment by such
Person of any management, advisory or consulting fee to any other Person who is
directly or indirectly a significant partner, shareholder, owner or executive
officer of such Person; provided that  this clause (d) shall not include the
payment, in the ordinary course, of any brokers, finders or similar fees as
determined appropriate by their respective governing bodies in their reasonable
discretion.
 
“Revolving Credit Termination Date” means the earlier of (a) April 1, 2013, as
it may be extended pursuant to Section 2.21 and (b) the date of termination in
whole of the Aggregate Commitment pursuant to Section 2.5.3 hereof or the
Commitments pursuant to Section 8.1 hereof.
 

 
15

--------------------------------------------------------------------------------

 

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (or any conversion
or continuation thereof).
 
“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., and any successor thereto.


“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.ustreas.gov/offices/enforcement/ofac/, or as otherwise published from
time to time.


“Sanctioned Person” means (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.ustreas.gov/offices/enforcement/ofac/, or as otherwise published from
time to time, or (ii) (A) an agency of the government of a Sanctioned Country,
(B) an organization controlled by a Sanctioned Country, or (C) a person resident
in a Sanctioned Country, to the extent subject to a sanctions program
administered by OFAC.


“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.


“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.


“Significant Acquisition” means, during any twelve-month period, one or more
acquisitions by the Borrower or any of its Subsidiaries (other than an Excluded
Subsidiary) of assets, equity interests, operating lines or divisions of any
other Person (whether by way of asset acquisition, equity purchase, tender
offer, merger, consolidation, amalgamation or otherwise) in which the total
consideration in connection therewith, cash and non-cash (including assumption
of debt and liabilities and any deferred or contingent consideration, such as
purchase price adjustments, earnout payments and similar payments (in each case,
as valued at the reasonable estimated actual aggregate consideration)), exceeds
$25,000,000.


“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.


“Specified Date” means the date which is the later of the Facility Termination
Date and date of repayment in full of the Obligations (other than contingent
indemnity obligations not then due and payable).


“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person and which
corporation or other entity is consolidated on the books and records of such
Person in accordance with GAAP; unless otherwise specified, “Subsidiary” means a
direct or indirect Subsidiary of the Borrower.


“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 25% of the consolidated
assets of the Borrower and its Subsidiaries or property which is responsible for
more than 25% of the consolidated net income of the Borrower and its
Subsidiaries, in each case, as would be shown in the consolidated financial
statements of the Borrower and its Subsidiaries as at the end of the four fiscal
quarter period ending with the fiscal quarter immediately prior to the fiscal
quarter in which such determination is made (or if financial statements

 
16

--------------------------------------------------------------------------------

 

have not been delivered hereunder for that fiscal quarter which ends such four
fiscal quarter period, then the financial statements delivered hereunder for the
quarter ending immediately prior to that quarter).


“Swap Agreements” means any agreement with respect to any swap, forward, future
or other derivative transaction or option or similar agreement entered into by
the Borrower or any of its Subsidiaries in order to provide protection to the
Borrower and/or its Subsidiaries against fluctuations in future interest rates,
currency exchange rates or commodity prices.


“Swing Line Borrowing Notice” is defined in Section 2.23.2.


“Swing Line Lender” means Wachovia or such other Lender which may succeed to its
rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.


“Swing Line Limit” means a maximum principal amount of $25,000,000 at any one
time outstanding.


“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.23.


“Swing Line Rate” means, for any day as selected by the Borrower, either (a) the
sum of (i) the LIBOR Market Index Rate for such day plus (ii) the Applicable
Margin with respect to Eurodollar Advances or (b) the Floating Rate.


“Syndication Agent” means The Royal Bank of Scotland plc, in its capacity as
Syndication Agent hereunder.


“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.


“Term Loan Margin” means, with respect to any term loans outstanding on and
after the Loan Conversion Date (if any), a percentage rate per annum equal to
0.125%.


“Transaction Costs” means all fees, costs and expenses incurred or payable by
the Borrower or any Subsidiary in connection with (i) the negotiation, execution
and consummation of this Agreement and the other Loan Documents (including,
without limitation, the commitment letters and all fees payable on the Closing
Date pursuant to the Fee Letters), (ii) the reorganization of Enogex Inc. into
the Borrower and the transfer of OGE Energy Resources Inc. from the Borrower to
OGE Energy Corp. (or an Affiliate thereof) and (iii) the IPO Transactions.


“Transferee” is defined in Section 12.4.


“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance and with respect to any Loan, its nature as a Floating
Rate Loan or a Eurodollar Loan.


“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under each Single Employer Plan subject
to Title IV of ERISA exceeds the fair market value of all such Plan’s assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan for which a valuation report is available, using actuarial
assumptions for funding purposes as set forth in such report.

 
17

--------------------------------------------------------------------------------

 



“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.


“Utilization Fee” is defined in Section 2.5.2.


“Voting Stock” means all classes of the Capital Stock (or other voting
interests) of such Person then outstanding and normally entitled to vote in the
election of directors or other governing body of such Person. For clarification,
“Voting Stock,” as used with respect to the Borrower, shall mean the Class A
Membership Interests of the Borrower and shall exclude the Class B Membership
Interests of the Borrower (as such terms are defined in the Borrower’s Amended
and Restated Limited Liability Company Agreement as in effect as of the date
hereof).
 
“Wachovia” means Wachovia Bank, National Association, a national banking
association with its principal office in Charlotte, North Carolina, in its
individual capacity, and its successors.


The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.




ARTICLE II


THE CREDITS


2.1       Commitment; Conversion to Term Loan.  From and including the date of
this Agreement and prior to the Revolving Credit Termination Date, upon the
satisfaction of the conditions precedent set forth in Section 4.1 and 4.2, as
applicable, each Lender severally agrees, on the terms and conditions set forth
in this Agreement, to (i) make Revolving Loans to the Borrower from time to time
and (ii) participate in Facility LCs and Swing Line Loans issued or made upon
the request of the Borrower, in each case in an amount not to exceed in the
aggregate at any one time outstanding of its Commitment; provided that at no
time shall the Aggregate Outstanding Credit Exposure hereunder exceed the
Aggregate Commitment.  Subject to the terms of this Agreement, the Borrower may
borrow, repay and reborrow at any time prior to the Revolving Credit Termination
Date.  The commitment of each Lender to make any further Advances or further
extensions of credit hereunder shall expire on the Revolving Credit Termination
Date applicable to it.  The LC Issuer will issue Facility LCs hereunder on the
terms and conditions set forth in Section 2.20.  If the Borrower so elects by
delivery of a written notice to the Agent at least three (3), but not more than
thirty (30), Business Days prior to the date of the then current Revolving
Credit Termination Date, then on such Revolving Credit Termination Date (the
“Loan Conversion Date”), (i) the Borrower’s option to borrow additional Loans
and request additional Facility LCs shall terminate, (ii) the Commitments shall
be terminated and (iii) the then outstanding aggregate principal amount of the
Loans shall be converted to a term loan which shall, in the case of each Lender,
be in the aggregate amount of such Lender’s outstanding Loans on such date, and
which shall be due and payable in full, together with accrued interest and all
other Obligations, on the first anniversary of the Loan Conversion Date, with
any prepayment thereof to be made subject to Section 2.7 and Section 3.4;
provided, that no such conversion shall occur if a Default or Unmatured Default
has occurred and is continuing either on the date of delivery of such notice or
on the Loan Conversion Date.  Amounts repaid or prepaid on or after the Loan
Conversion Date may not be reborrowed.  If a term loan conversion has not
previously been elected or completed in accordance with the terms hereof, then
on the Revolving Credit Termination Date then in effect, the Commitments shall
be terminated and all of the Loans and other Obligations shall be due and
payable in full.  For the avoidance of doubt, it is hereby agreed that the
Borrower shall not have the option to convert the Loans of any Non-Extending
Lender to a term loan on

 
18

--------------------------------------------------------------------------------

 

the Revolving Commitment Termination Date for such Non-Extending Lender (to the
extent such Revolving Commitment Termination Date has been extended for any
other Lender) and shall be required to repay such Loans in accordance with
Section 2.2.


2.2       Required Payments; Termination.  Any outstanding Advances and all
other unpaid Obligations shall be paid in full by the Borrower on the Facility
Termination Date.  Notwithstanding the termination of this Agreement on the
Facility Termination Date, until all of the Obligations (other than contingent
indemnity obligations) shall have been fully paid and satisfied and all
financing arrangements among the Borrower and the Lenders hereunder and under
the other Loan Documents shall have been terminated, all of the rights and
remedies under this Agreement and the other Loan Documents shall survive.  In
addition, the Borrower shall make all payments required under Section 2.21 to
each Lender that does not consent to the extension of the Revolving Credit
Termination Date.


2.3       Ratable Loans.  Each Advance hereunder (other than any Swing Line
Loan) shall consist of Loans made from the several Lenders ratably in proportion
to the ratio that their respective Commitments bear to the Aggregate Commitment.


2.4       Types of Advances.  The Advances (other than any Swing Line Loan) may
be Floating Rate Advances or Eurodollar Advances, or a combination thereof,
selected by the Borrower in accordance with Sections 2.8 and 2.9.  The Borrower
may request Swing Line Loans in accordance with Section 2.23.


2.5       Facility Fee; Utilization Fee; Reductions in Aggregate Commitment.


2.5.1           Facility Fee.  The Borrower agrees to pay to the Agent for the
account of each Lender a Facility Fee (the “Facility Fee”) at a per annum rate
equal to the Applicable Fee Rate on such Lender’s Commitment (whether used or
unused) from the date hereof to and including the Facility Termination Date,
payable quarterly in arrears on each Fee Payment Date (and, if applicable, the
Specified Date); provided that, if any Lender continues to have Loans
outstanding hereunder after the termination of its Commitment or the occurrence
of the Revolving Credit Termination Date (including, without limitation, during
any period when Loans may be outstanding but new Loans may not be borrowed
hereunder), then the Facility Fee shall continue to accrue on the aggregate
principal amount of the Loans owed to such Lender until the date on which such
Loans are repaid in full.


2.5.2           Utilization Fee.  For any period (including after the Loan
Conversion Date) during which the Aggregate Outstanding Credit Exposure of all
the Lenders hereunder exceeds fifty percent (50%) of the Aggregate Commitment
hereunder (which, after the Commitments have been terminated, shall be based on
the Aggregate Commitment immediately prior to such termination) then in effect
on such date, the Borrower will pay to the Agent for the ratable benefit of the
Lenders a utilization fee (the “Utilization Fee”) at a per annum rate equal to
the Applicable Fee Rate on the average daily Aggregate Outstanding Credit
Exposure during such period.  The Utilization Fee shall be payable quarterly in
arrears on each Fee Payment Date and on the Specified Date.


2.5.3           Reductions in Aggregate Commitment.  The Borrower may
permanently reduce the Aggregate Commitment in whole, or in part, ratably among
the Lenders in integral multiples of $5,000,000, upon at least two (2) Business
Days’ written notice to the Agent, which notice shall specify the amount of any
such reduction; provided, however, that the amount of the Aggregate Commitment
may not be reduced below the aggregate principal amount of the outstanding
Advances, after taking into account any prepayments to be made on or before such
date.  If the Aggregate Commitment is reduced to zero, the Revolving Credit
Termination Date shall have been deemed to occur.

 
19

--------------------------------------------------------------------------------

 

2.6       Minimum Amount of Each Advance.  Each Eurodollar Advance shall be in
the minimum amount of $1,000,000 (and in multiples of $1,000,000 if in excess
thereof), and each Floating Rate Advance (other than Swing Line Loans (which are
subject to Section 2.23) or an Advance to repay Swing Line Loans) shall be in
the minimum amount of $1,000,000 (and in multiples of $1,000,000 if in excess
thereof); provided, however, that any Floating Rate Advance may be in the amount
of the unused Aggregate Commitment.


2.7       Optional Principal Payments.  The Borrower may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances or any
portion thereof in a minimum aggregate amount of $1,000,000 or any integral
multiple of $1,000,000 in excess thereof (other than in the case of Swing Line
Loans) on any Business Day upon notice to the Agent by no later than 11:00 a.m.
(Charlotte, North Carolina time) on the date of such prepayment.  The Borrower
may at any time pay, without penalty or premium, all outstanding Swing Line
Loans or any portion thereof in a minimum amount of $100,000 and increments of
$100,000 in excess thereof on any Business Day upon notice to the Agent and the
Swing Line Lender by 11:00 a.m. (Charlotte, North Carolina time) on the date of
such repayment.  The Borrower may from time to time pay, subject to the payment
of any funding indemnification amounts required by Section 3.4 but without
penalty or premium, all outstanding Eurodollar Advances, or any portion thereof
in a minimum aggregate amount of $1,000,000 or any integral multiple of
$1,000,000 in excess thereof upon three (3) Business Days’ prior notice to the
Agent. Revolving Loans and Swing Line Loans which are prepaid may, subject to
the other terms and conditions of this Agreement, be reborrowed.


2.8       Method of Selecting Types and Interest Periods for New Advances (other
than Swing Line Loans).  The Borrower shall select the Type of Advance (other
than any Swing Line Loan which is subject to Section 2.23) and, in the case of
each Eurodollar Advance, the Interest Period applicable thereto from time to
time.  The Borrower shall give the Agent irrevocable notice (a “Borrowing
Notice”) not later than 11:00 a.m. (Charlotte, North Carolina time) on the
Borrowing Date of each Floating Rate Advance and three (3) Business Days before
the Borrowing Date for each Eurodollar Advance, specifying:


2.8.1           the Borrowing Date, which shall be a Business Day, of such
Advance,


2.8.2           the aggregate amount of such Advance,


2.8.3           the Type of Advance selected, and


2.8.4           in the case of each Eurodollar Advance, the Interest Period
applicable thereto.


Not later than noon (Charlotte, North Carolina time) on each Borrowing Date,
each Lender shall make available its Revolving Loan or Revolving Loans in funds
immediately available in Charlotte, North Carolina to the Agent at its address
specified pursuant to Article XIII.  The Agent will promptly make the funds so
received from the Lenders available to the Borrower at the Agent’s aforesaid
address.


2.9       Conversion and Continuation of Outstanding Advances.  Floating Rate
Advances shall continue as Floating Rate Advances unless and until such Floating
Rate Advances are converted into Eurodollar Advances pursuant to this Section
2.9 or are repaid in accordance with Section 2.7.  Each Eurodollar Advance shall
continue as a Eurodollar Advance until the end of the then applicable Interest
Period therefor, at which time such Eurodollar Advance shall be automatically
converted into a Floating Rate Advance unless (x) such Eurodollar Advance is or
was repaid in accordance with Section 2.7 or (y) the Borrower shall have given
the Agent a Conversion/Continuation Notice (as defined below) requesting that,
at the end of such Interest Period, such Eurodollar Advance continue as a
Eurodollar Advance for the

 
20

--------------------------------------------------------------------------------

 

same or another Interest Period.  Subject to the terms of Section 2.6, the
Borrower may elect from time to time to convert all or any part of a Floating
Rate Advance into a Eurodollar Advance.  The Borrower shall give the Agent
irrevocable notice (a “Conversion/Continuation Notice”) of each conversion of a
Floating Rate Advance into a Eurodollar Advance or continuation of a Eurodollar
Advance not later than 11:00 a.m. (Charlotte, North Carolina time) on the third
Business Day prior to the date of the requested conversion or continuation,
specifying:


2.9.1           the requested date, which shall be a Business Day, of such
conversion or continuation,


2.9.2           the aggregate amount and Type of the Advance which is to be
converted or continued, and


2.9.3           the duration of the Interest Period applicable thereto.


Notwithstanding anything to the contrary in this Agreement, no Swing Line Loan
may be converted from a Floating Rate Advance to a Eurodollar Advance.


2.10     Changes in Interest Rate, etc.  Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is automatically converted from a
Eurodollar Advance into a Floating Rate Advance pursuant to Section 2.9, to but
excluding the date it is paid or is converted into a Eurodollar Advance pursuant
to Section 2.9 hereof, at a rate per annum equal to the Floating Rate for such
day.  Each Swing Line Loan shall bear interest on the outstanding principal
amount thereof, for each day from and including the day such Swing Line Loan is
made to but excluding the date it is paid, at a rate per annum equal to the
Swing Line Rate for such day.  Changes in the rate of interest on that portion
of any Advance maintained as a Floating Rate Advance or on a Swing Line Loan
will take effect simultaneously with each change in the Alternate Base Rate or
LIBOR Market Index Rate, as applicable.  Each Eurodollar Advance shall bear
interest on the outstanding principal amount thereof from and including the
first day of the Interest Period applicable thereto to (but not including) the
last day of such Interest Period at the interest rate determined by the Agent as
applicable to such Eurodollar Advance based upon the Borrower’s selections under
Sections 2.8 and 2.9 and otherwise in accordance with the terms hereof.  No
Interest Period may end after the Facility Termination Date.  The Borrower shall
select Interest Periods so that it is not necessary to repay any portion of a
Eurodollar Advance prior to the last day of the applicable Interest Period in
order to make a mandatory prepayment required pursuant to Section 2.2.


2.11     Rates Applicable After Default.  Notwithstanding anything to the
contrary contained in Section 2.8, 2.9 or 2.10, during the continuance of a
Default or Unmatured Default the Required Lenders may, at their option, by
notice to the Borrower, declare that no Advance may be made as, converted into
or continued as a Eurodollar Advance.  During the continuance of a Default the
Required Lenders may, at their option, by notice to the Borrower (which notice
may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 8.2 requiring unanimous consent of the Lenders to changes
in interest rates), declare that (i) each Eurodollar Advance shall bear interest
(after, as well as before judgment) for the remainder of the applicable Interest
Period (and for each subsequent Interest Period during the continuance of such
Default or Unmatured Default) if the Required Lenders have not prohibited
Eurodollar Advances) at the rate otherwise applicable to such Interest Period
plus 2% per annum, (ii) each Floating Rate Advance shall bear interest (after,
as well as before judgment) at a rate per annum equal to the Floating Rate in
effect from time to time plus 2% per annum, (iii) each Swing Line Loan shall
bear interest (after, as well as before judgment) at a rate per annum equal to
the Swing Line Rate in effect from time to time plus 2% per annum, (iv) the LC
Fee shall be increased by 2% per annum and (v) all outstanding and past due fees
hereunder which do not otherwise bear interest shall accrue

 
21

--------------------------------------------------------------------------------

 

interest (after, as well as before judgment) at a rate per annum equal to the
Floating Rate in effect from time to time plus 2% per annum; provided that,
during the continuance of a Default under Section 7.6 or 7.7, the interest rates
set forth in clauses (i), (ii) and (iii) above and the increase in the LC Fee
set forth in clause (iv) above shall be applicable to all Advances without any
election or action on the part of the Agent or any Lender.


2.12     Method of Payment.  All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Agent at the Agent’s address specified pursuant to Article XIII, or at
any other Lending Installation of the Agent specified in writing by the Agent to
the Borrower, by noon (Charlotte, North Carolina time) on the date when due and
shall be applied ratably (except in the case of (i) Reimbursement Obligations
for which the LC Issuer has not been fully indemnified by the Lenders, (ii)
Swing Line Loans or (iii) as otherwise specifically required hereunder) by the
Agent among the Lenders.  Each payment delivered to the Agent for the account of
any Lender shall be delivered promptly by the Agent to such Lender in the same
type of funds that the Agent received at its address specified pursuant to
Article XIII or at any Lending Installation specified in a notice received by
the Agent from such Lender.  The Agent is hereby authorized to charge the
account of the Borrower maintained with Wachovia for each payment of principal,
interest and fees as it becomes due hereunder.  Each reference to the Agent in
this Section 2.12 shall also be deemed to refer, and shall apply equally, to (x)
the LC Issuer in the case of payments required to be made by the Borrower to the
LC Issuer pursuant to Section 2.20.6 and (y) the Swing Line Lender in the case
of payments required to be made by the Borrower to the Swing Line Lender
pursuant to Section 2.23.4.


2.13     Noteless Agreement; Evidence of Indebtedness.  (i) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.


(ii)           The Agent shall also maintain accounts in which it will record
(a) the amount of each Loan made hereunder, the Type thereof and the Interest
Period (in the case of a Eurodollar Advance) with respect thereto, (b) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder, (c) the original stated amount of
each Facility LC and the amount of LC Obligations outstanding at any time, and
(d) the amount of any sum received by the Agent hereunder from the Borrower and
each Lender’s share thereof.


(iii)           The entries maintained in the accounts maintained pursuant to
paragraphs (i) and (ii) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded absent manifest error;
provided, however, that the failure of the Agent or any Lender to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Borrower to repay the Obligations in accordance with their terms.


(iv)           Any Lender may request that its Loans be evidenced by a
promissory note, or in the case of the Swing Line Lender, promissory notes
representing its Revolving Loans and Swing Line Loans, respectively, in
substantially the form of Exhibit E with applicable changes for notes evidencing
Swing Line Loans (a “Note”).  In such event, the Borrower shall prepare, execute
and deliver to such Lender such Note payable to the order of such
Lender.  Thereafter, the Loans evidenced by such Note and interest thereon shall
at all times (prior to any assignment pursuant to Section 12.3) be represented
by one or more Notes payable to the order of the payee named therein, except to
the extent that any such Lender subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in paragraphs (i) and (ii) above.

 
22

--------------------------------------------------------------------------------

 

2.14     Telephonic Notices.  The Borrower hereby authorizes the Lenders and the
Agent to extend, convert or continue Advances, effect selections of Types of
Advances and to transfer funds based on telephonic notices made by any person or
persons the Agent or any Lender in good faith believes to be acting on behalf of
the Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices, Swing Line Borrowing Notices
and Conversion/Continuation Notices to be given telephonically.  The Borrower
agrees to deliver promptly to the Agent a written confirmation, if such
confirmation is requested by the Agent or any Lender, of each telephonic notice,
signed by a Designated Person.  If the written confirmation differs in any
material respect from the action taken by the Agent and the Lenders, the records
of the Agent and the Lenders shall govern absent manifest error.


2.15      Interest Payment Dates; Interest and Fee Basis.  Interest accrued on
each Floating Rate Advance and Swing Line Loan shall be payable in arrears on
each Payment Date, commencing with the first such date to occur after the date
hereof, on any date on which the Floating Rate Advance or Swing Line Loan is
prepaid, whether due to acceleration or otherwise, and at maturity.  Interest
accrued on that portion of the outstanding principal amount of any Floating Rate
Advance converted into a Eurodollar Advance on a day other than a Payment Date
shall be payable on the date of conversion.  Interest accrued on each Eurodollar
Advance shall be payable on the last day of its applicable Interest Period, on
any date on which the Eurodollar Advance is prepaid, whether by acceleration or
otherwise, and at maturity.  Interest accrued on each Eurodollar Advance having
an Interest Period longer than three months shall also be payable on the last
day of each three-month interval during such Interest Period.  Interest accrued
pursuant to Section 2.11 shall be payable on demand.  Interest on Eurodollar
Advances, Swing Line Loans (other than Swingline Loans that are Floating Rate
Advances), LC Fees and all other fees shall be calculated for actual days
elapsed on the basis of a 360-day year.  Interest on Floating Rate Advances
shall be calculated for actual days elapsed on the basis of a 365, or when
appropriate 366, day year.  Interest shall be payable for the day an Advance is
made but not for the day of any payment on the amount paid if payment is
received prior to noon (Charlotte, North Carolina time) at the place of
payment.  If any payment of principal of or interest on an Advance, any fees or
any other amounts payable to the Agent or any Lender hereunder shall become due
on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and, in the case of a principal payment, such extension
of time shall be included in computing interest and fees in connection with such
payment.


2.16      Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions; Availability of Loans.  Promptly after receipt thereof, the Agent
will notify each Lender of the contents of each Aggregate Commitment reduction
notice, Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation
Notice, and repayment notice received by it hereunder.  The LC Issuer shall
notify the Agent promptly after the issuance of a Facility LC, and the Agent
will notify each Lender of such issuance.  The Agent will notify the Borrower
and each Lender of the interest rate applicable to each Eurodollar Advance
promptly upon determination of such interest rate and will give the Borrower and
each Lender prompt notice of each change in the Alternate Base Rate.


2.17     Lending Installations.  Subject to Section 3.7, each Lender may book
its Loans and its participation in any LC Obligations and Swing Line Loans and
the LC Issuer may book the Facility LCs at any Lending Installation selected by
such Lender or the LC Issuer, as applicable, and may change its Lending
Installation from time to time.  All terms of this Agreement shall apply to any
such Lending Installation and the Loans, Facility LCs, participations in LC
Obligations and Swing Line Loans and any Notes issued hereunder shall be deemed
held by each Lender or the LC Issuer, as applicable, for the benefit of any such
Lending Installation.  Each Lender and the LC Issuer may, by written notice to
the Agent and the Borrower in accordance with Article XIII, designate
replacement or additional Lending

 
23

--------------------------------------------------------------------------------

 

Installations through which Loans will be made by it or Facility LCs will be
issued by it and for whose account Loan payments or payments with respect to
Facility LCs are to be made.


2.18     Non-Receipt of Funds by the Agent.  Unless the Borrower or a Lender, as
the case may be, notifies the Agent prior to the date on which it is scheduled
to make payment to the Agent of (i) in the case of a Lender, the proceeds of a
Loan or (ii) in the case of the Borrower, a payment of principal, interest or
fees to the Agent for the account of the Lenders, that it does not intend to
make such payment, the Agent may assume that such payment has been made.  The
Agent may, but shall not be obligated to, make the amount of such payment
available to the intended recipient in reliance upon such assumption.  If such
Lender or the Borrower, as the case may be, has not in fact made such payment to
the Agent, the recipient of such payment shall, on demand by the Agent, repay to
the Agent the amount so made available together with interest thereon in respect
of each day during the period commencing on the date such amount was so made
available by the Agent until the date the Agent recovers such amount at a rate
per annum equal to (x) in the case of payment by a Lender, the Federal Funds
Effective Rate for such day for the first three days and, thereafter, the
interest rate applicable to the relevant Loan or (y) in the case of payment by
the Borrower, the interest rate applicable to the relevant Loan.


2.19     Replacement of Lender.  If the Borrower is required pursuant to Section
3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any Lender’s
obligation to make or continue, or to convert Floating Rate Advances into,
Eurodollar Advances shall be suspended pursuant to Section 3.3 or, if and for so
long as (and solely with respect to) any Lender is a Defaulting Lender (in each
of the foregoing cases, such affected Lender being an “Affected Lender”), the
Borrower may elect, if such amounts continue to be charged, such suspension is
still effective or such Lender continues to be a Defaulting Lender, to replace
such Affected Lender as a Lender party to this Agreement; provided that no
Default or Unmatured Default shall have occurred and be continuing at the time
of such replacement, and provided further that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrower and the Agent shall agree, as of such date, to purchase for cash
the Loans due to the Affected Lender pursuant to an assignment substantially in
the form of Exhibit C and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Affected Lender to be terminated
as of such date and to comply with the requirements of Section 12.3 applicable
to assignments, and (ii) the Borrower shall pay to such Affected Lender in same
day funds on the day of such replacement (A) all interest, fees and other
amounts then accrued but unpaid to such Affected Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Affected Lender under Sections 3.1, 3.2 and 3.5, and (B)
other than with respect to the replacement of a Defaulting Lender, an amount, if
any, equal to the payment which would have been due to such Lender on the day of
such replacement under Section 3.4 had the Loans of such Affected Lender been
prepaid on such date rather than sold to the replacement Lender, in each case to
the extent not paid by the purchasing lender.


2.20     Facility LCs.


2.20.1           Issuance.  The LC Issuer hereby agrees, on the terms and
conditions set forth in this Agreement, to issue standby and commercial letters
of credit (each such letter of credit, a “Facility LC”) and to renew, extend,
increase, decrease or otherwise modify each Facility LC (“Modify,” and each such
action, a “Modification”), from time to time from and including the date of this
Agreement and prior to the Revolving Credit Termination Date upon the request of
the Borrower; provided that immediately after each such Facility LC is issued or
Modified, the Aggregate Outstanding Credit Exposure shall not exceed the
Aggregate Commitment.  No Facility LC shall have an expiry date later than the
earlier of (x) one year after the Revolving Credit Termination Date and (y) one
year after its issuance; provided that any Facility LC with a one-year tenor may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in the preceding clause (x)).  If
one or more

 
24

--------------------------------------------------------------------------------

 

Facility LC’s are outstanding on the Revolving Commitment Termination Date, the
Borrower shall pay to the LC Issuer cash, to be held by the LC Issuer, for the
benefit of the Lenders, in the Facility LC Collateral Account as security for
the LC Obligations in respect of subsequent drawings under all then outstanding
Facility LC’s in an amount equal to 100% of the maximum aggregate amount which
may be drawn under all Facility LC’s then outstanding (which cash will be
invested pursuant to the requirements of Section 2.20.11), pursuant to
documentation in form and substance reasonably satisfactory to the Agent. If any
Facility LC contains a provision pursuant to which it is deemed to be
automatically renewed unless notice of termination is given by the LC Issuer
with respect to such Facility LC, the LC Issuer shall timely give notice of
termination if (i) as of the close of business on the seventeenth (17th) day
prior to the last day upon which the LC Issuer’s notice of termination may be
given to the beneficiaries of such Facility LC, the LC Issuer has received a
notice of termination from the Borrower or a notice from the Agent that the
conditions to issuance of such Facility LC have not been satisfied or (ii) the
renewed Facility LC would extend beyond the date referred to in clause (x)
above.


2.20.2           Participations.  Upon (a) the issuance by the LC Issuer of each
Facility LC in accordance with this Section 2.20 and (b) the Modification of
each Facility LC increasing the face amount thereof in accordance with this
Section 2.20, the LC Issuer shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably sold to each Lender, and each
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the LC Issuer, a participation in
such Facility LC (and each Modification increasing the amount thereof) and the
related LC Obligations in proportion to its Pro Rata Share.


2.20.3           Notice.  Subject to Section 2.20.1, the Borrower shall give the
LC Issuer notice prior to 11:00 a.m. (Charlotte, North Carolina time) at least
five (5) Business Days prior to the proposed date of issuance or Modification of
each Facility LC, specifying the beneficiary, the proposed date of issuance (or
Modification) and the expiry date of such Facility LC, and describing the
proposed terms of such Facility LC and the nature of the transactions proposed
to be supported thereby.  The LC Issuer shall promptly notify the Agent and
shall provide the Agent with a copy of any letter of credit application or
modification or other written evidence of the Facility LC as requested, and,
upon issuance only, the Agent shall promptly notify each Lender, of the contents
thereof and of the amount of such Lender’s participation in such Facility
LC.  The issuance or Modification by the LC Issuer of any Facility LC shall, in
addition to the conditions precedent set forth in Article IV (the satisfaction
of which the LC Issuer shall have no duty to ascertain), be subject to the
conditions precedent that such Facility LC shall be satisfactory to the LC
Issuer and that the Borrower shall have executed and delivered such application
agreement and/or such other instruments and agreements relating to such Facility
LC as the LC Issuer shall have reasonably requested (each, a “Facility LC
Application”).  In the event of any conflict between the terms of this Agreement
and the terms of any Facility LC Application, the terms of this Agreement shall
control.


2.20.4           LC Fees.  The Borrower shall pay to the Agent, for the account
of the Lenders ratably in accordance with their respective Pro Rata Shares, (i)
with respect to each standby Facility LC, a letter of credit fee at a per annum
rate equal to the Applicable Margin for Eurodollar Loans in effect from time to
time on the average daily undrawn stated amount under such standby Facility LC,
such fee to be payable in arrears on each Fee Payment Date, and (ii) with
respect to each commercial Facility LC, a letter of credit fee at a per annum
rate equal to 0.20% on the average daily undrawn stated amount under such
commercial Facility LC (or, with respect to a Modification of any such
commercial Facility LC which increases the stated amount thereof, such increase
in the stated amount), such fee to be payable upon demand on the date the LC
Issuer shall make payment on such commercial Facility LC.  The Borrower shall
also pay to the LC Issuer for its own account (x) a fronting fee at a per annum
rate equal to 0.125% on the average daily undrawn stated amount under each
standby Facility LC, such fee to be payable in arrears on each Fee Payment Date,
and (y) documentary and processing charges in connection

 
25

--------------------------------------------------------------------------------

 

with the issuance or Modification of and draws under Facility LCs in accordance
with the LC Issuer’s standard schedule for such charges as in effect from time
to time.  Each fee described in this Section 2.20.4 shall constitute an “LC
Fee”.


2.20.5           Administration; Reimbursement by Lenders.  Upon receipt from
the beneficiary of any Facility LC of any demand for payment under such Facility
LC, the LC Issuer shall notify the Agent and the Agent shall promptly notify the
Borrower and each other Lender as to the amount to be paid by the LC Issuer as a
result of such demand and the proposed payment date (the “LC Payment
Date”).  The responsibility of the LC Issuer to the Borrower and each Lender
shall be only to determine that the documents (including each demand for
payment) delivered under each Facility LC in connection with such presentment
shall be in conformity in all material respects with such Facility LC.  The LC
Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs as it does with respect to letters of credit
in which no participations are granted, it being understood that in the absence
of any gross negligence or willful misconduct by the LC Issuer, each Lender
shall be unconditionally and irrevocably liable without regard to the occurrence
of any Default or any condition precedent whatsoever, to reimburse the LC Issuer
on demand for (i) such Lender’s Pro Rata Share of the amount of each payment
made by the LC Issuer under each Facility LC to the extent such amount is not
reimbursed by the Borrower pursuant to Section 2.20.6 below, plus (ii) interest
on the foregoing amount to be reimbursed by such Lender, for each day from the
date of the LC Issuer’s demand for such reimbursement (or, if such demand is
made after 11:00 a.m. (Charlotte, North Carolina time) on such date, from the
next succeeding Business Day) to the date on which such Lender pays the amount
to be reimbursed by it, at a rate of interest per annum equal to the Federal
Funds Effective Rate for the first three days and, thereafter, at a rate of
interest equal to the rate applicable to Floating Rate Advances.


2.20.6           Reimbursement by Borrower.  The Borrower shall be irrevocably
and unconditionally obligated to reimburse the LC Issuer on or before the
applicable LC Payment Date for any amounts to be paid by the LC Issuer upon any
drawing under any Facility LC, without presentment, demand, protest or other
formalities of any kind; provided that neither the Borrower nor any Lender shall
hereby be precluded from asserting any claim for direct (but not consequential)
damages suffered by the Borrower or such Lender to the extent, but only to the
extent, caused by (i) the willful misconduct or gross negligence of the LC
Issuer in determining whether a request presented under any Facility LC issued
by it complied with the terms of such Facility LC or (ii) the LC Issuer’s
failure to pay under any Facility LC issued by it after the presentation to it
of a request strictly complying with the terms and conditions of such Facility
LC.  All such amounts paid by the LC Issuer and remaining unpaid by the Borrower
shall bear interest, payable on demand, for each day until paid at a rate per
annum equal to the rate applicable to Floating Rate Advances, including any
increase thereof pursuant to Section 2.11, from and after the applicable LC
Payment Date.  The LC Issuer will pay to each Lender ratably in accordance with
its Pro Rata Share all amounts received by it from the Borrower for application
in payment, in whole or in part, of the Reimbursement Obligation in respect of
any Facility LC issued by the LC Issuer, but only to the extent such Lender has
made payment to the LC Issuer in respect of such Facility LC pursuant to Section
2.20.5.  Subject to the terms and conditions of this Agreement (including,
without limitation, the submission of a Borrowing Notice in compliance with
Section 2.8 and the satisfaction of the applicable conditions precedent set
forth in Article IV), the Borrower may request an Advance hereunder for the
purpose of satisfying any Reimbursement Obligation.


2.20.7           Obligations Absolute.  The Borrower’s obligations under this
Section 2.20 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the LC Issuer, any Lender or any
beneficiary of a Facility LC.  The Borrower further agrees with the LC Issuer
and the Lenders that the LC Issuer and the Lenders shall not be responsible for,
and the Borrower’s Reimbursement Obligation in respect of any Facility LC shall
not be affected by, among other things, the

 
26

--------------------------------------------------------------------------------

 

validity or genuineness of documents or of any endorsements thereon, even if
such documents should in fact prove to be in any or all respects invalid,
fraudulent or forged, or any dispute between or among the Borrower, any of its
Affiliates, the beneficiary of any Facility LC or any financing institution or
other party to whom any Facility LC may be transferred or any claims or defenses
whatsoever of the Borrower or of any of its Affiliates against the beneficiary
of any Facility LC or any such transferee.  The LC Issuer shall not be liable
for any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Facility LC.  The Borrower agrees that any action taken or omitted by the LC
Issuer or any Lender under or in connection with each Facility LC and the
related drafts and documents, if done without gross negligence or willful
misconduct, shall be binding upon the Borrower and shall not put the LC Issuer
or any Lender under any liability to the Borrower.  Nothing in this Section
2.20.7 is intended to limit the right of the Borrower to make a claim against
the LC Issuer for damages as contemplated by the proviso to the first sentence
of Section 2.20.6.


2.20.8           Actions of LC Issuer.  The LC Issuer shall be entitled to rely,
and shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document reasonably believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by the LC Issuer.  In the absence of (x) willful misconduct or gross negligence
of the LC Issuer in determining whether a request presented under any Facility
LC complied with the terms of such Facility LC or (y) the LC Issuer’s failure to
pay under any Facility LC after the presentation to it of a request strictly
complying with the terms and conditions of such Facility LC, the LC Issuer shall
be fully (i) justified in failing or refusing to take any action under this
Agreement unless it shall first have received such advice or concurrence of the
Required Lenders as it reasonably deems appropriate or it shall first be
indemnified to its reasonable satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action, and (ii) protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of the
Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders and any future holders of a
participation in any Facility LC.


2.20.9           Indemnification.  The Borrower hereby agrees to indemnify and
hold harmless each Lender, the LC Issuer and the Agent, and their respective
directors, officers, agents and employees from and against any and all claims
and damages, losses, liabilities, costs or expenses which such Lender, the LC
Issuer or the Agent may incur (or which may be claimed against such Lender, the
LC Issuer or the Agent by any Person whatsoever) by reason of or in connection
with the issuance, execution and delivery or transfer of or payment or failure
to pay under any Facility LC or any actual or proposed use of any Facility LC,
including, without limitation, any claims, damages, losses, liabilities, costs
or expenses which the LC Issuer may incur by reason of or on account of the LC
Issuer issuing any Facility LC which specifies that the term “Beneficiary”
included therein includes any successor by operation of law of the named
Beneficiary, but which Facility LC does not require that any drawing by any such
successor Beneficiary be accompanied by a copy of a legal document, satisfactory
to the LC Issuer, evidencing the appointment of such successor Beneficiary;
provided that the Borrower shall not be required to indemnify any Lender, the LC
Issuer or the Agent for any claims, damages, losses, liabilities, costs or
expenses to the extent, but only to the extent, caused by (x) the willful
misconduct or gross negligence of the LC Issuer in determining whether a request
presented under any Facility LC complied with the terms of such Facility LC, (y)
the LC Issuer’s failure to pay under any Facility LC after the presentation to
it of a request strictly complying with the terms and conditions of such
Facility LC, or (z) the failure of any Lender to fulfill or comply with its
obligations to the LC Issuer hereunder.


2.20.10         Lenders’ Indemnification.  Each Lender shall, ratably in
accordance with its Pro Rata Share (determined at the time such indemnity is
sought), indemnify the LC Issuer, its affiliates

 
27

--------------------------------------------------------------------------------

 

and their respective directors, officers, agents and employees (to the extent
not reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or the LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of the Facility LC) that any such indemnitees may suffer or incur in connection
with this Section 2.20 or any action taken or omitted by such indemnitees
hereunder.


2.20.11         Facility LC Collateral Account.  The Borrower agrees that it
will, upon the request of the Agent or the Required Lenders and until the final
expiration date of any Facility LC and thereafter as long as any amount is
payable to the LC Issuer or the Lenders in respect of any Facility LC, maintain
a special collateral account pursuant to arrangements reasonably satisfactory to
the Agent (the “Facility LC Collateral Account”) at the Agent’s office at the
address specified pursuant to Article XIII, in the name of such Borrower but
under the sole dominion and control of the Agent, for the benefit of the Lenders
and in which such Borrower shall have no interest other than as set forth in
Section 2.20.1 and Section 8.1.  The Borrower hereby pledges, assigns and grants
to the Agent, on behalf of and for the ratable benefit of the Lenders (including
the LC Issuer), a security interest in all of the Borrower’s right, title and
interest in and to all funds which may from time to time be on deposit in the
Facility LC Collateral Account to secure the prompt and complete payment and
performance of the Obligations.  The Agent will invest any funds on deposit from
time to time in the Facility LC Collateral Account in certificates of deposit of
Wachovia, or of any other Lender selected by the Agent, having a maturity not
exceeding thirty (30) days.  Nothing in this Section 2.20.11 shall either
obligate the Agent to require the Borrower to deposit any funds in the Facility
LC Collateral Account or limit the right of the Agent to release any funds held
in the Facility LC Collateral Account in each case other than as required by
Section 2.20.1 or Section 8.1.


2.20.12         Rights as a Lender.  In its capacity as a Lender, the LC Issuer
shall have the same rights and obligations as any other Lender.


2.21     Extension of Revolving Credit Termination Date.  No earlier than sixty
(60) days and no later than thirty (30) days prior to each anniversary of the
Closing Date, the Borrower shall have the option to request an extension of the
Revolving Credit Termination Date for an additional one-year period.  Any
election by a Lender to extend its Commitment will be at such Lender’s sole
discretion.  Each Lender shall, by notice to the Agent given not later than the
date (the “Notice Date”) that is 15 days prior to the applicable anniversary of
the Closing Date, advise the Agent whether or not such Lender agrees to such
extension (and each Lender that determines not to so extend its Revolving Credit
Termination Date (a “Non-Extending Lender”) shall notify the Agent of such fact
promptly after such determination (but in any event no later than the Notice
Date) and any Lender that does not so advise the Agent on or before the Notice
Date shall be deemed to be a Non-Extending Lender.  Subject to the Agent’s
receipt of written consents to such extension from at least the Required Lenders
on or prior to the Notice Date, and so long as no Default or Unmatured Default
has occurred and is continuing, the Revolving Credit Termination Date shall be
extended for an additional one-year period for each consenting Lender; provided
that each Non-Extending Lender shall be required only to complete its Commitment
up to the previously effective Revolving Credit Termination Date (without giving
effect to such extension).  All Obligations and other amounts payable hereunder
to such Non-Extending Lender shall become due and payable by the Borrower on the
previously effective Revolving Credit Termination Date (without giving effect to
such extension) and the Aggregate Commitment shall be reduced by the total
Commitments of all Non-Extending Lenders expiring on such previously effective
Revolving Credit Termination Date (without giving effect to such extension)
unless one or more lenders (including other Lenders) shall have agreed to assume
or increase a Commitment hereunder.  Each Non-Extending Lender shall be required
to maintain

 
28

--------------------------------------------------------------------------------

 

 its original Commitment up to the previously effective Revolving Credit
Termination Date (without giving effect to such extension) that such
Non-Extending Lender had previously agreed upon.


The Borrower shall have the right on or before 45 days after the applicable
anniversary of the Closing Date to replace each Non-Extending Lender with one or
more institutions (each, an “Additional Commitment Lender”) (a) that are
existing Lenders (and, if any such Additional Commitment Lender is already a
Lender, its Commitment shall be in addition to such Lender’s Commitment
hereunder on such date) or (b) that are not existing Lenders; provided that any
such institution (i) must be acceptable to the Administrative Agent (which
approval shall not be unreasonably withheld or delayed), (ii) must meet the
requirements set forth in Section 12.3.1 and (iii) must become a Lender for all
purposes under this Agreement by execution and delivery of an appropriate
joinder agreement in a manner acceptable to the Borrower and the Administrative
Agent.


2.22      Increase of Aggregate Commitment.


2.22.1              At any time prior to the Revolving Credit Termination Date,
the Borrower shall have the ability, in consultation with the Agent (and without
the consent of any non-increasing Lender), to request increases in the Aggregate
Commitment; provided that (A) no Lender shall have any obligation to increase
its Commitment, (B) the Borrower shall only be permitted to request such an
increase on five (5) separate occasions, (C) each such requested increase shall
be in a minimum principal amount of $50,000,000 or, if less, the remaining
amount permitted pursuant to clause (D) below, (D) in no event shall the
aggregate amount of all such increases exceed $250,000,000, (E) no Default or
Unmatured Default shall have occurred and be continuing or would result from the
proposed increase and (F) the Borrower shall have obtained all necessary
corporate authorizations and governmental approvals in order to effect such
increase.


2.22.2              The Agent shall promptly give notice of such requested
increase to the Lenders.  Each Lender shall notify the Agent within ten (10)
Business Days (or such longer period of time which may be agreed upon by the
Agent and the Borrower and communicated to the Lenders) from the date of
delivery of such notice to the Lenders whether or not it agrees to increase its
Commitment and, if so, by what amount.  Any Lender not responding within such
time period shall be deemed to have declined to increase its Commitment.  The
Agent shall notify the Borrower of the Lenders’ responses to each request made
hereunder.  The Borrower may also invite additional Purchasers which meet the
requirements set forth in Section 12.3.1 to become Lenders pursuant to a joinder
agreement in the form attached hereto as Exhibit F.


2.22.3              The Aggregate Outstanding Credit Exposure will be
reallocated on the effective date of such increase among the Lenders in
accordance with their revised Pro Rata Shares (and the Lenders agree to make all
payments and adjustments necessary to effect the reallocation and the Borrower
shall pay any and all costs required pursuant to Section 3.4 in connection with
such reallocation as if such reallocation were a repayment).


2.23      Swing Line Loans.


2.23.1              Amount of Swing Line Loans.  Upon the satisfaction of the
conditions precedent set forth in Section 4.2 and, if such Swing Line Loan is to
be made on the date of the initial Advance hereunder, the satisfaction of the
conditions precedent set forth in Section 4.1 as well, from and including the
date of this Agreement and prior to the Revolving Credit Termination Date, the
Swing Line Lender may, in its sole discretion and on the terms and conditions
set forth in this Agreement, make Swing Line Loans to the Borrower from time to
time in an aggregate principal amount not to exceed the Swing Line Limit,
provided that Swing Line Loans may be made even if the aggregate principal
amount

 
29

--------------------------------------------------------------------------------

 

 of Swing Line Loans outstanding at any time, when added to the aggregate
principal amount of Revolving Loans made by the Swing Line Lender in its
capacity as a Lender at such time and its LC Obligations at such time, would
exceed the Swing Line Lender’s own Commitment as a Lender at such time and
provided further that at no time shall (a) the Aggregate Outstanding Credit
Exposure at any time exceed the Aggregate Commitment or (b) the sum of (i) the
Swing Line Lender’s Pro Rata Share of the Swing Line Loans, plus (ii) the
outstanding Revolving Loans made by the Swing Line Lender pursuant to Section
2.1, plus (iii) an amount equal to the Swing Line Lender’s ratable obligation to
purchase participations in the LC Obligations at such time, exceed the Swing
Line Lender’s Commitment at such time.  Subject to the terms of this Agreement,
the Borrower may borrow, repay and reborrow Swing Line Loans at any time prior
to the Revolving Credit Termination Date.  Subject to the terms and conditions
of this Agreement (including, without limitation, the submission of a Borrowing
Notice in compliance with Section 2.8 and the satisfaction of the applicable
conditions precedent set forth in Article IV), the Borrower may request an
Advance (other than a Swing Line Loan) hereunder for the purpose of repaying any
Swing Line Loan.


2.23.2              Borrowing Notice.  The Borrower shall deliver to the Agent
and the Swing Line Lender irrevocable notice (a “Swing Line Borrowing Notice”)
not later than noon (Charlotte, North Carolina time) on the Borrowing Date of
each Swing Line Loan, specifying (i) the applicable Borrowing Date (which date
shall be a Business Day), (ii) the aggregate amount of the requested Swing Line
Loan which shall be an amount not less than $500,000 and in an integral multiple
of $100,000 in excess thereof and (iii) the desired Swing Line Rate for such
Swing Line Loan.  The Swing Line Lender shall give prompt notice, but in any
event not later than 1:00 p.m. (Charlotte, North Carolina time) to the Borrower
and the Agent in the event that the Swing Line Lender declines to make such
Swing Line Loan (a “Decline Notice”);  it being understood that the failure of
the Swing Line Lender to provide a Decline Notice in a timely manner shall be
deemed the consent of the Swing Line Lender to provide such Swing Line Loan in
accordance with the terms of this Agreement.  The Swing Line Loans shall bear
interest at the Swing Line Rate set forth in the Swing Line Borrowing Notice.


2.23.3              Making of Swing Line Loans.  Promptly after receipt of a
Swing Line Borrowing Notice, provided that the Agent has not received a Decline
Notice from the Swing Line Lender in respect thereof, the Agent shall notify
each Lender by fax, or other similar form of transmission, of the requested
Swing Line Loan.  Not later than 2:00 p.m. (Charlotte, North Carolina time) on
the applicable Borrowing Date, the Swing Line Lender shall make available the
Swing Line Loan, in funds immediately available in Charlotte, North Carolina, to
the Agent at its address specified pursuant to Article XIII.  The Agent will
promptly make the funds so received from the Swing Line Lender available to the
Borrower on the Borrowing Date at the Agent’s aforesaid address.


2.23.4              Repayment of Swing Line Loans.  Each Swing Line Loan shall
be paid in full by the Borrower on or before the fourteenth (14th) day after the
Borrowing Date for such Swing Line Loan; provided, that such payment shall not
be made by the proceeds of any other Swing Line Loans.  In addition, the Swing
Line Lender (i) may at any time in its sole discretion with respect to any
outstanding Swing Line Loan, or (ii) if not previously repaid by the Borrower,
shall on the fourteenth (14th) day after the Borrowing Date of any Swing Line
Loan, require each Lender (including the Swing Line Lender) to make a Revolving
Loan in the amount of such Lender’s Pro Rata Share of such Swing Line Loan
(including, without limitation and to the extent available, any interest accrued
and unpaid thereon), for the purpose of repaying such Swing Line Loan.  Not
later than noon (Charlotte, North Carolina time) on the date of any notice
received pursuant to this Section 2.23.4, each Lender shall make available its
required Revolving Loan, in funds immediately available in Charlotte, North
Carolina to the Agent at its address specified pursuant to Article
XIII.  Revolving Loans made pursuant to this Section 2.23.4 shall initially be
Floating Rate Loans and thereafter may be continued as Floating Rate Loans or
converted into Eurodollar Loans in the manner provided in Section 2.9 and
subject to the other conditions and limitations set forth

 
30

--------------------------------------------------------------------------------

 

in this Article II.  Unless a Lender shall have notified the Swing Line Lender,
prior to its making any Swing Line Loan, that any applicable condition precedent
set forth in Sections 4.1 or 4.2 had not then been satisfied, such Lender’s
obligation to make Revolving Loans pursuant to this Section 2.23.4 to repay
Swing Line Loans shall be unconditional, continuing, irrevocable and absolute
and shall not be affected by any circumstances, including, without limitation,
(a) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Agent, the Swing Line Lender or any other Person,
(b) the occurrence or continuance of a Default or Unmatured Default, (c) any
adverse change in the condition (financial or otherwise) of the Borrower, or (d)
any other circumstances, happening or event whatsoever.  In the event that any
Lender fails to make payment to the Agent of any amount due under this Section
2.23.4, the Agent shall be entitled to receive, retain and apply against such
obligation the principal and interest otherwise payable to such Lender hereunder
until the Agent receives such payment from such Lender or such obligation is
otherwise fully satisfied.  In addition to the foregoing, if for any reason any
Lender fails to make payment to the Agent of any amount due under this Section
2.23.4, such Lender shall be deemed, at the option of the Agent, to have
unconditionally and irrevocably purchased from the Swing Line Lender, without
recourse or warranty, an undivided interest and participation in the applicable
Swing Line Loan in the amount of such Revolving Loan, and such interest and
participation may be recovered from such Lender together with interest thereon
at the Federal Funds Effective Rate for each day during the period commencing on
the date of demand and ending on the date such amount is received.  On the
Revolving Credit Termination Date, the Borrower shall repay in full the
outstanding principal balance of the Swing Line Loans.




ARTICLE III


YIELD PROTECTION; TAXES


3.1        Yield Protection.  If, on or after the date of this Agreement, the
adoption of any law, rule or regulation or any change in any such law, rule or
regulation or in the interpretation or administration thereof by any
governmental, central bank or comparable agency charged with the interpretation
or administration thereof, or compliance by any Lender or applicable Lending
Installation with any request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency:


3.1.1              subjects any Lender or any applicable Lending Installation to
any Taxes, or changes the basis of taxation of payments (other than with respect
to Excluded Taxes) to any Lender in respect of its Eurodollar Loans, Facility
LCs or participations therein, or


3.1.2              imposes or increases or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender or any applicable Lending Installation (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurodollar Advances), or


3.1.3              imposes any other condition the result of which is to
increase the cost to any Lender or any applicable Lending Installation of
making, funding or maintaining its Commitment or Eurodollar Loans or Swing Line
Loans or of issuing or participating in Facility LCs or Swing Line Loans, or
reduces any amount receivable by any Lender or any applicable Lending
Installation in connection with its Commitment or Eurodollar Loans or Swing Line
Loans or Facility LCs (including participations therein), or requires any Lender
or any applicable Lending Installation to make any payment calculated by
reference to the amount of Commitment or

 
31

--------------------------------------------------------------------------------

 

Eurodollar Loans or Swing Line Loans or Facility LCs (including participations
therein) held or interest or LC Fees received by it, by an amount deemed
material by such Lender,


and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation of making or maintaining its Eurodollar Loans,
Swing Line Loans or Commitment or of issuing or participating in Facility LCs or
Swing Line Loans, as applicable, or to reduce the return received by such Lender
or applicable Lending Installation in connection with such Eurodollar Loans,
Swing Line Loans, Commitment or issuing or participating in Facility LCs or
Swing Line Loans, then, within fifteen (15) days of demand, accompanied by the
written statement required by Section 3.6, by such Lender, the Borrower shall
pay such Lender such additional amount or amounts as will compensate such Lender
for such increased cost or reduction in amount received; provided that no such
amount shall be payable with respect to any period commencing more than ninety
(90) days prior to the date such Lender first notifies the Borrower of its
intention to demand compensation therefor under this Section 3.1.


3.2           Changes in Capital Adequacy Regulations.  If a Lender determines
the amount of capital required or expected to be maintained by such Lender, any
Lending Installation of such Lender or any corporation controlling such Lender
is increased as a result of a “Change” (as defined below), then, within fifteen
(15) days of demand, accompanied by the written statement required by Section
3.6, by such Lender, the Borrower shall pay such Lender the amount necessary to
compensate for any shortfall in the rate of return on the portion of such
increased capital which such Lender determines is attributable to this
Agreement, its Loans or its Commitment to make Loans and issue or participate in
Facility LCs or Swing Line Loans, as applicable, hereunder (after taking into
account such Lender’s policies as to capital adequacy); provided that no such
amount shall be payable with respect to any period commencing more than thirty
(30) days before the date such Lender first notifies the Borrower of its
intention to demand compensation under this Section 3.2.  “Change” means (i) any
change after the date of this Agreement in the Risk-Based Capital Guidelines or
(ii) after the date of this Agreement, the adoption of any applicable law, rule
or regulation regarding capital adequacy, or any change in any such law, rule or
regulation, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency given or made after the date of this
Agreement.  “Risk-Based Capital Guidelines” means (i) the risk-based capital
guidelines in effect in the United States on the date of this Agreement,
including transition rules, and (ii) the corresponding capital regulations
promulgated by regulatory authorities outside the United States implementing the
July 1988 report of the Basle Committee on Banking Regulation and Supervisory
Practices Entitled “International Convergence of Capital Measurements and
Capital Standards,” including transition rules, and any amendments to such
regulations adopted prior to the date of this Agreement.


3.3        Availability of Types of Advances.  If any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders determine that (i) deposits
of a type and maturity appropriate to match fund Eurodollar Advances are not
available or (ii) the interest rate applicable to Eurodollar Advances does not
accurately reflect the cost of making or maintaining Eurodollar Advances, then
the Agent shall suspend the availability of Eurodollar Advances and require any
affected Eurodollar Advances to be repaid or converted to Floating Rate Advances
on the respective last days of the then current Interest Periods with respect to
such Loans or within such earlier period as required by law, subject to the
payment of any funding indemnification amounts required by Section 3.4.


3.4       Funding Indemnification.  If any payment of a Eurodollar Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or a Eurodollar
Advance is not made, continued or converted on the date specified by the

 
32

--------------------------------------------------------------------------------

 

Borrower in a Borrowing Notice or a Conversion/Continuation Notice for any
reason other than default by the Lenders, or a Eurodollar Advance is not prepaid
on the date specified by the Borrower pursuant to Section 2.7 for any reason, or
if a Eurodollar Advance is assigned other than on the last day of an Interest
Period therefor as a result of a request by the Borrower pursuant to Section
2.19 (other than with respect to the replacement of a Defaulting Lender), the
Borrower will indemnify each Lender for any loss or cost incurred by it
resulting therefrom, including, without limitation, any loss or cost in
liquidating or employing deposits acquired to fund or maintain such Eurodollar
Advance.


3.5        Taxes.  (i) All payments by the Borrower to or for the account of any
Lender or the Agent hereunder or under any Note shall be made free and clear of
and without deduction for any and all Taxes.  If the Borrower shall be required
by law to deduct any Taxes from or in respect of any sum payable hereunder to
any Lender or the Agent, (a) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.5) such Lender or the Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (b) the Borrower shall make such deductions, (c) the
Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) the Borrower shall furnish to the Agent
the original copy of a receipt evidencing payment thereof or, if a receipt
cannot be obtained with reasonable efforts, such other evidence of payment as is
reasonably acceptable to the Agent, in each case within thirty (30) days after
such payment is made.


(ii)           In addition, the Borrower shall pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or Facility
LC Application or from the execution or delivery of, or otherwise with respect
to, this Agreement or any Note or Facility LC Application (“Other Taxes”).


(iii)           The Borrower shall indemnify the Agent and each Lender for the
full amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed on amounts payable under this Section 3.5) paid by the Agent
or such Lender as a result of its Commitment, any Loans made by it hereunder,
any Facility LC issued or participated in by it hereunder, or otherwise in
connection with its participation in this Agreement and any liability (including
penalties, interest and expenses) arising therefrom or with respect
thereto.  Payments due under this indemnification shall be made within thirty
(30) days of the date the Agent or such Lender makes demand therefor pursuant to
Section 3.6.


(iv)           Each Lender that is not incorporated under the laws of the United
States of America or a state thereof (each a “Non-U.S. Lender”) agrees that it
will, not more than ten (10) Business Days after the date on which it becomes a
party to this Agreement (but in any event before a payment is due to it
hereunder), (i) deliver to each of the Borrower and the Agent two duly completed
copies of United States Internal Revenue Service Form W-8BEN or W-8ECI,
certifying in either case that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, or (ii) in the case of a Non-U.S. Lender that is fiscally
transparent, deliver to the Agent a United States Internal Revenue Form W-8IMY
together with the applicable accompanying forms, W-8 or W-9, as the case may be,
and certify that it is entitled to an exemption from United States withholding
tax.  Each Non-U.S. Lender further undertakes to deliver to each of the Borrower
and the Agent (x) renewals or additional copies of such form (or any successor
form) on or before the date that such form expires or becomes obsolete, and (y)
after the occurrence of any event requiring a change in the most recent forms so
delivered by it, such additional forms or amendments thereto as may be
reasonably requested by the Borrower or the Agent.  All forms or amendments
described in the

 
33

--------------------------------------------------------------------------------

 

preceding sentence shall certify that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, unless an event (including without limitation any
change in treaty, law or regulation) has occurred prior to the date on which any
such delivery would otherwise be required which renders all such forms
inapplicable or which would prevent such Lender from duly completing and
delivering any such form or amendment with respect to it and such Lender advises
the Borrower and the Agent that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax.


(v)           For any period during which a Non-U.S. Lender has failed to
provide the Borrower with an appropriate form pursuant to clause (iv) above
(unless such failure is due to a change in treaty, law or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, occurring subsequent to the date on which a form originally was
required to be provided), such Non-U.S. Lender shall not be entitled to gross up
or indemnification under this Section 3.5 with respect to Taxes imposed by the
United States; provided that, should a Non-U.S. Lender which is otherwise exempt
from withholding tax become subject to Taxes because of its failure to deliver a
form required under clause (iv) above, the Borrower shall take such steps as
such Non-U.S. Lender shall reasonably request to assist such Non-U.S. Lender to
recover such Taxes.


(vi)           Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.


(vii)           If the U.S. Internal Revenue Service or any other governmental
authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Agent or the Borrower did not properly withhold
tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or properly completed, because such Lender
failed to notify the Agent of a change in circumstances which rendered its
exemption from withholding ineffective, or for any other reason), such Lender
shall indemnify the Agent and the Borrower fully for all amounts paid, directly
or indirectly, by the Agent or the Borrower, as the case may be, as tax,
withholding therefor, or otherwise, including penalties and interest, and
including taxes imposed by any jurisdiction on amounts payable to the Agent or
the Borrower, as the case may be, under this subsection, together with all costs
and expenses related thereto (including attorneys fees and time charges of
attorneys for the Agent or the Borrower, as the case may be, which attorneys may
be employees of the Agent or the Borrower, as the case may be).  The obligations
of the Lenders under this Section 3.5(vii) shall survive the payment of the
Obligations and termination of this Agreement.


(viii)           In the event that the Borrower makes a payment for the account
of any Lender and such Lender, in its reasonable judgment, determines that it
has finally and irrevocably received or been granted a credit against or release
or remission for, or repayment of, any tax paid or payable by it in respect of
or calculated with reference to the deduction or withholding giving rise to such
payment, such Lender shall, to the extent that it determines that it can do so
without prejudice to the retention of the amount of such credit, relief,
remission or repayment, pay to the Borrower such amount as such Lender shall, in
its reasonable judgment, have determined to be attributable to such deduction or
withholding and which will leave such Lender (after such payment) in no worse
position than it would have been in if the Borrower had not been required

 
34

--------------------------------------------------------------------------------

 

to make such deduction or withholding.  Nothing herein contained shall interfere
with the right of a Lender to arrange its tax affairs in whatever manner it
thinks fit or oblige any Lender to claim any tax credit or to disclose any
information in relation to its tax affairs or any computations in respect
thereof or require any Lender to do anything that would prejudice its ability to
benefit from any other credits, relief, remissions or repayments to which it may
be entitled.


3.6        Lender Statements; Survival of Indemnity.  Each Lender shall deliver
a written statement of such Lender to the Borrower (with a copy to the Agent) as
to the amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5.  Such written
statement shall set forth in reasonable detail the calculations upon which such
Lender determined such amount and shall be final, conclusive and binding on the
Borrower in the absence of manifest error.  Determination of amounts payable
under such Sections in connection with a Eurodollar Loan shall be calculated as
though each Lender funded its Eurodollar Loan through the purchase of a deposit
of the type and maturity corresponding to the deposit used as a reference in
determining the Eurodollar Rate applicable to such Loan, whether in fact that is
the case or not.  Unless otherwise provided herein, the amount specified in the
written statement of any Lender shall be payable within fifteen (15) days after
demand and receipt by the Borrower of such written statement.  The obligations
of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of
the Obligations and termination of this Agreement.


3.7        Alternative Lending Installation.  To the extent reasonably possible,
each Lender shall designate an alternate Lending Installation with respect to
its Eurodollar Loans to reduce any liability of the Borrower to such Lender
under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurodollar
Advances under Section 3.3, so long as such designation is not, in the
reasonable judgment of such Lender, disadvantageous to such Lender.  A Lender’s
designation of an alternative Lending Installation shall not affect the
Borrower’s rights under Section 2.19 to replace a Lender.




ARTICLE IV


CONDITIONS PRECEDENT


4.1        Initial Credit Extension.  The effectiveness of this Agreement and
the obligation of the Lenders to make the initial Credit Extension hereunder
shall be subject to the satisfaction of the following conditions precedent and,
if applicable, the delivery by the Borrower to the Agent sufficient copies for
the Lenders of:


4.1.1           (a) Copies of the certificate of formation of the Borrower,
together with all amendments, certified by the appropriate governmental officer
in the State of Delaware and certified by the secretary or assistant secretary
of the Borrower and (b) a certificate of good standing, certified by the
appropriate governmental officer in the State of Delaware.


4.1.2           Copies, certified by the secretary or assistant secretary of the
Borrower, of its limited liability company agreement and of its Board of
Directors’ resolutions and of resolutions or actions of any other body
authorizing the execution of the Loan Documents to which the Borrower is a
party.


4.1.3           An incumbency certificate, certified by the secretary or
assistant secretary of the Borrower, which shall (i) identify by name and title
and bear the signatures of the Authorized Officers and any other officers of the
Borrower authorized to sign the Loan Documents (together with the Authorized
Officers, being collectively, the “Designated Persons” and each being a
“Designated Person”) to which the Borrower is a party, upon which certificate
the Agent and the

 
35

--------------------------------------------------------------------------------

 

 Lenders shall be entitled to rely until informed of any change in writing by
the Borrower and (ii) certify as to the tax identification number and a business
address of the Borrower, as well as any other information reasonably requested
in writing by the Agent or any Lender prior to the Closing Date as necessary for
the Agent or any Lender to verify the identity of the Borrower as required by
Section 326 of the Patriot Act.


4.1.4           A certificate, signed by the chief financial officer or
treasurer of the Borrower, stating that (a) as of the Closing Date, there are no
material actions, suits, investigations or legal, equitable, arbitration or
administrative proceedings pending or, to the best of such officer’s knowledge,
threatened against the Borrower in writing which could reasonably be expected to
have a Material Adverse Effect, (b) as of the Closing Date, no event or
condition has occurred since December 31, 2007 that has had or could reasonably
be expected to have a Material Adverse Effect, (c) all material financial
statements and information delivered to the Agent and the Lenders on or before
the Closing Date were prepared in good faith and, in the case of such financial
statements, in accordance with GAAP and (d) immediately after giving effect to
this Agreement, the other Loan Documents and all the transactions contemplated
herein and therein to occur on the Closing Date, (A) no Default or Unmatured
Default exists and (B) all representations and warranties contained herein and
in the other Loan Documents are true and correct in all material respects on and
as of the date made (except to the extent such representations and warranties
expressly speak to an earlier date, in which case such representation or
warranty shall have been true and correct on and as of such earlier date).


4.1.5           A written opinion of the Borrower’s counsels, in form and
substance satisfactory to the Agent and addressed to the Lenders, in
substantially the form of Exhibit A.


4.1.6           Any Notes requested by a Lender pursuant to Section 2.13 payable
to the order of each such requesting Lender.


4.1.7           If applicable, written money transfer instructions, in
substantially the form of Exhibit D, addressed to the Agent and signed by a
Designated Person, together with such other related money transfer
authorizations as the Agent may have reasonably requested.


4.1.8           The Agent shall have received duly executed copies of this
Agreement from each party hereto.


4.1.9           As of the Closing Date, there shall be no material actions,
suits, investigations or legal, equitable, arbitration or administrative
proceedings pending or threatened against the Borrower which are reasonably
likely to be decided adversely to the Borrower and if so decided would have a
Material Adverse Effect.


4.1.10           As of the Closing Date, no event or condition shall have
occurred since December 31, 2007 that has had or could be reasonably expected to
have a Material Adverse Effect.


4.1.11           The aggregate amount of Commitments of all Lenders on the
Closing Date shall be not less than $250,000,000.


4.1.12           Payment by the Borrower of all fees and expenses owed by it to
the Lenders, the Agent and the Arrangers which are due on the Closing Date,
including, without limitation, payment of the fees set forth in the Fee Letters.

 
36

--------------------------------------------------------------------------------

 

4.1.13           Such other documents as any Lender or its counsel may have
reasonably requested.


The Agent shall promptly notify the Borrower and the Lenders of the Closing
Date, and such notice shall be conclusive and binding on all parties hereto.


4.2        Each Credit Extension.  Subject to the terms and conditions of this
Agreement, the Lenders shall make Credit Extensions (including the initial
Credit Extension hereunder); provided that the Lenders shall not be required to
make such Credit Extensions (except as set forth in Section 2.23.4 with respect
to Revolving Loans for the purpose of repaying Swing Line Loans) if on the
applicable Credit Extension Date:


4.2.1           There exists a Default or Unmatured Default either before or
after giving effect to such Credit Extension; or


4.2.2           The representations and warranties contained in Article V are
not true and correct in all material respects as of such Credit Extension Date
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct on and as of such earlier date.


Each Borrowing Notice, Swing Line Borrowing Notice or request for issuance of a
Facility LC with respect to each such Credit Extension shall constitute a
representation and warranty by the Borrower that the conditions contained in
Sections 4.2.1 and 4.2.2 have been satisfied.  The Agent may require a duly
completed compliance certificate in substantially the form of Exhibit B as a
condition to making a Credit Extension.




ARTICLE V


REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Lenders that:


5.1        Existence and Standing.  Each of the Borrower and its Material
Subsidiaries (a) is a corporation, partnership (in the case of Subsidiaries
only) or limited liability company duly and properly incorporated or organized,
as the case may be, validly existing and (to the extent such concept applies to
such entity) in good standing under the laws of its jurisdiction of
incorporation or organization and in such other jurisdictions where the conduct
of its business would require such qualification and (b) has all requisite
authority to conduct its business as now conducted or proposed to be conducted,
in each case, except where the failure to be so qualified or have such authority
would not have and could not reasonably be expected to have a Material Adverse
Effect.


5.2        Authorization and Validity.  The Borrower has the power and authority
and legal right to execute and deliver the Loan Documents (as in effect on the
date that this representation is made or deemed made) and to perform its
obligations thereunder.  The execution and delivery by the Borrower of the Loan
Documents (as in effect on the date that this representation is made or deemed
made) and the performance of its obligations thereunder have been duly
authorized by proper corporate or other applicable proceedings, and the Loan
Documents to which the Borrower is a party constitute legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their terms, except as enforceability may be limited by bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally.

 
37

--------------------------------------------------------------------------------

 



5.3       No Conflict; Government Consent.  Neither the execution and delivery
by the Borrower of the Loan Documents, nor the consummation of the transactions
therein contemplated, nor compliance with the provisions thereof will
(i) violate or conflict with the Borrower’s or any Material Subsidiary’s
articles or certificate of incorporation, partnership agreement, certificate of
partnership, articles or certificate of organization, by-laws, or operating or
other management agreement, as the case may be, or (ii) violate (a) any law,
rule, regulation, order, writ, judgment, injunction, decree or award binding on
the Borrower or any of its Subsidiaries or (b) contravene or conflict with the
provisions of any indenture, instrument or agreement to which the Borrower or
any of its Subsidiaries is a party or is subject, or by which it, or its
Property, is bound, or conflict with or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on the
Property of the Borrower or a Subsidiary pursuant to the terms of any such
indenture, instrument or agreement, unless such violation with respect to this
clause (ii) would not have or could not reasonably be expected to have a
Material Adverse Effect. No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by the
Borrower or any of its Subsidiaries, is required to be obtained by the Borrower
or any of its Subsidiaries in connection with the execution and delivery of the
Loan Documents, the borrowings under this Agreement, the payment and performance
by the Borrower of the Obligations thereunder or the legality, validity, binding
effect or enforceability of any of the Loan Documents.


5.4        Financial Statements.  The consolidated financial statements of the
Borrower and its Subsidiaries delivered to the Lenders pursuant to Section 6.1.1
were prepared in accordance with GAAP in effect on the date such statements were
prepared and fairly present the consolidated financial condition and operations
of the Borrower and its Subsidiaries at such date and the consolidated results
of their operations for the period then ended.


5.5        Taxes.  The Borrower and its Material Subsidiaries have filed all
United States federal tax returns and all other material tax returns which are
required to be filed and have paid all taxes due pursuant to said returns or
pursuant to any assessment received by the Borrower or any of its Subsidiaries,
except in respect of such taxes, if any, (i) which are not in the aggregate
material or (ii) as are being contested in good faith and as to which adequate
reserves have been set aside in accordance with GAAP and as to which no Lien
exists (except as permitted by Section 6.12.5).  The charges, accruals and
reserves on the books of the Borrower and its Subsidiaries in respect of any
taxes or other governmental charges are adequate.


5.6        Subsidiaries.  Schedule 1 contains an accurate list of all
Subsidiaries of the Borrower as of the date of this Agreement (as updated from
time to time pursuant to Section 6.1.3), setting forth which Subsidiaries are
Material Subsidiaries and which Subsidiaries are Excluded Subsidiaries and
setting forth each Subsidiary’s respective jurisdictions of organization and the
percentage of their respective capital stock or other ownership interests owned
by the Borrower or other Subsidiaries.


5.7        Use of Proceeds; Margin Stock.  The proceeds of the Loans hereunder
will be used solely for the purposes specified in Section 6.2. Neither the
Borrower nor any of its Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying margin stock
(as defined in Regulation U), and after applying the proceeds of each Advance,
margin stock (as so defined) constitutes less than 25% of the value of those
assets of the Borrower and its Subsidiaries which are subject to any limitation
on sale, pledge, or other restriction hereunder.
 

 
38

--------------------------------------------------------------------------------

 

5.8        Compliance With Laws. The Borrower and its Subsidiaries have complied
with all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property, except for any failure to comply with any of the
foregoing which could not reasonably be expected to have a Material Adverse
Effect and except where the necessity of compliance therewith is being contested
in good faith by appropriate proceedings.


5.9        Investment Company Act.  Neither the Borrower nor any Subsidiary is
an “investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
 
5.10      Compliance with OFAC Rules and Regulations.  Neither the Borrower nor
any of its Subsidiaries (i) is a Sanctioned Person, (ii) has more than 15% of
its assets in Sanctioned Countries, or (iii) derives more than 15% of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Countries.  No part of the proceeds of any Credit Extension hereunder
will be used directly or indirectly to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Country.




ARTICLE VI


COVENANTS


During the term of this Agreement, unless the Lenders or the Required Lenders,
as applicable, shall otherwise consent in writing:


6.1        Financial Reporting.  The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with GAAP, and furnish to the Agent and the Lenders:


 6.1.1           Within ninety (90) days after the close of each of its fiscal
years, financial statements prepared in accordance with GAAP on a consolidated
basis for itself and its Subsidiaries, including balance sheets as of the end of
such period, statements of income and statements of cash flows, setting forth in
comparative form figures for the preceding fiscal year, accompanied by an audit
report, consistent with the requirements of the Securities and Exchange
Commission, of a nationally recognized firm of independent public accountants or
other independent public accountants reasonably acceptable to the Required
Lenders.


 6.1.2           Within forty-five (45) days after the close of the first three
quarterly periods of each of its fiscal years, financial statements prepared in
accordance with GAAP (other than with regard to the absence of footnotes
and  subject to changes resulting from audit and normal year-end audit
adjustments to same) on a consolidated basis for itself and its Subsidiaries,
including, consolidated unaudited balance sheets as at the close of each such
period and consolidated unaudited statements of income and a statement of cash
flows for the period from the beginning of such fiscal year to the end of such
quarter, in each case setting forth in comparative form figures for the
corresponding period of the preceding fiscal year, and accompanied by a
certificate of the chief financial officer or treasurer of the Borrower to the
effect that such quarterly financial statements fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries and have
been prepared in accordance with GAAP

 
39

--------------------------------------------------------------------------------

 

(other than with regard to the absence of footnotes and  subject to changes
resulting from audit and normal year-end audit adjustments to same).


6.1.3           Together with the financial statements required under Sections
6.1.1 and 6.1.2, (i) a compliance certificate in substantially the form of
Exhibit B signed by an Authorized Officer (a) showing the calculations necessary
to determine compliance with Section 6.16, (b) stating that no Default or
Unmatured Default exists, or if any Default or Unmatured Default exists, stating
the nature and status thereof and (c) updating Schedule 1 with respect to its
Subsidiaries, Material Subsidiaries and Excluded Subsidiaries, if appropriate
and (ii) such financial information as reasonable requested by the Agent,
including, but not limited to consolidating financial statements, as is
necessary to account for Excluded Indebtedness and Excluded EBITDA for purposes
of determining the Consolidated Leverage Ratio.


6.1.4           If requested, within 270 days after the close of each fiscal
year of the Borrower, a copy of the actuarial report showing the Unfunded
Liabilities of each Single Employer Plan as of the valuation date occurring in
such fiscal year, certified by an actuary enrolled under ERISA.


6.1.5           As soon as possible and in any event within ten (10) days after
an Authorized Officer knows that any Reportable Event has occurred with respect
to any Plan that could reasonably be expected to have a Material Adverse Effect,
a statement, signed by an Authorized Officer, describing said Reportable Event
and the action which the Borrower proposes to take with respect thereto.


6.1.6           From time to time such additional information regarding the
financial position or business of the Borrower and its Subsidiaries as the
Agent, at the request of any Lender, may reasonably request, including the
support for any pro forma calculations hereunder.


6.1.7           Promptly, upon the filing thereof, copies of all registration
statements (other than any registration statement on Form S-8 and any
registration statement in connection with a dividend reinvestment plan,
shareholder purchase plan or employee benefit plan) and reports on form 10-K,
10-Q or 8-K (or their equivalents) which the Borrower or any of its Subsidiaries
files with the Securities and Exchange Commission.


6.1.8           Promptly, information regarding any change in the Borrower’s
Debt Rating.


Information required to be delivered pursuant to these Sections 6.1.1, 6.1.2,
and 6.1.7 shall be deemed to have been delivered on the date on which the
Borrower provides notice to the Lenders that such information has been posted on
the Securities and Exchange Commission website on the Internet at
sec.gov/edaux/searches.htm, on the Borrower’s IntraLinks site at intralinks.com
or at another website identified in such notice and accessible by the Lenders
without charge; provided that (i) such notice may be included in a certificate
delivered pursuant to Section 6.1.3 and such notice or certificate shall also be
deemed to have been delivered upon being posted to the Borrower’s IntraLinks
site or such other website and (ii) the Borrower shall deliver paper copies of
the information referred to in Sections 6.1.1, 6.1.2 and 6.1.7 to any Lender
which requests such delivery.


6.2       Use of Proceeds.  The Borrower will use the proceeds of the Credit
Extensions solely for (a) letters of credit, (b) working capital and other
general corporate purposes of the Borrower and its Subsidiaries, including,
capital expenditures, permitted acquisitions, permitted investments, permitted
distributions and payment of Transaction Costs.  The Borrower shall use the
proceeds of the Advances in compliance with all applicable legal and regulatory
requirements and any such use shall not result in a violation of any such
requirements, including, without limitation, Regulations U and X, the Securities
Act

 
40

--------------------------------------------------------------------------------

 

of 1933, as amended, and the Securities Exchange Act of 1934, as amended, and
the regulations promulgated thereunder.


6.3       Notice of Default.  The Borrower will deliver to the Agent within five
(5) days after any Authorized Officer of the Borrower obtains knowledge thereof
of any Default or Unmatured Default and, if such Default or Unmatured Default is
then continuing, a certificate of an Authorized Officer of the Borrower setting
forth the details thereof and the action which the Borrower is taking or
proposes to take with respect thereto.


6.4       Maintenance of Existence.  The Borrower will preserve, renew and keep
in full force and effect, and will cause each Material Subsidiary to preserve,
renew and keep in full force and effect their respective corporate or other
legal existence and their respective rights, privileges and franchises material
to the normal conduct of their respective businesses; provided that nothing in
this Section 6.4 shall prohibit (i) any transaction permitted pursuant to
Section 6.10 or (ii) the termination of any right, privilege or franchise of the
Borrower or any Material Subsidiary or of the corporate or other legal existence
of any Material Subsidiary or the change in form of organization of the Borrower
or any Material Subsidiary if the Borrower in good faith determines that such
termination or change is in the best interest of the Borrower, is not materially
disadvantageous to the Lenders and, in the case of a change in the form of
organization of the Borrower, the Agent has received prior notice thereof and,
if the Agent reasonably requests it, has received any affirmation of the
Borrower’s obligations as a result of such change.


6.5       Taxes.  The Borrower will, and will cause each Material Subsidiary to,
pay when due all taxes, assessments and governmental charges and levies upon it
or its income, profits or Property, except those (i) which are not in the
aggregate material or (ii) which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside in accordance with GAAP.


6.6       Insurance.  The Borrower will, and will cause each Material Subsidiary
to, maintain with financially sound and reputable insurance companies insurance
on all their Property in such amounts, subject to such deductibles and
self-insurance retentions, and covering such risks as is consistent with sound
business practice, and the Borrower will furnish to any Lender upon request full
information as to the insurance carried.


6.7       Compliance with Laws.  The Borrower will, and will cause each
Subsidiary to, comply in all material respects with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject including, without limitation, all Environmental Laws, except
where (a) failure to so comply could not reasonably be expected to result in a
Material Adverse Effect or (b) necessity of compliance therewith is being
contested in good faith by appropriate proceedings.


6.8       Maintenance of Properties.  Subject to Section 6.10, the Borrower
will, and will cause each Material Subsidiary to keep its Property useful and
necessary in the operation of its business in good repair, working order and
condition, ordinary wear and tear excepted.


6.9       Inspection; Keeping of Books and Records.  The Borrower will, and will
cause each Subsidiary to, permit the Agent and the Lenders, by their respective
representatives and agents, to inspect any of the Property (subject to such
physical security requirements as the Borrower or the applicable Subsidiary may
reasonably require), to examine and make copies of the books of accounts and
other financial records of the Borrower and each Subsidiary (except to the
extent that such access is restricted by law or by a bona fide non-disclosure
agreement not entered into for the purpose of evading the requirements of this
Section), and to discuss the affairs, finances and accounts of the Borrower and
each

 
41

--------------------------------------------------------------------------------

 

Subsidiary with, and to be advised as to the same by, their respective officers
upon reasonable notice and at such reasonable times and intervals as the Agent
or any Lender may designate; provided, that absent the existence of a Default
such visits and inspections shall occur no more frequently than once in any
twelve month period.  The Borrower shall keep and maintain, and cause each of
its Subsidiaries to keep and maintain, in all material respects, proper books of
record and account in which entries shall be made of all dealings and
transactions in relation to their respective businesses and activities in
sufficient detail to permit the preparation of financial statements in
accordance with GAAP.


6.10     Fundamental Changes.


6.10.1           The Borrower will not, and will not permit any of its Material
Subsidiaries to, (a) enter into any transaction of merger or (b) consolidate,
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); provided, that as long as no Default or Unmatured Default exists
and is continuing or would be caused thereby:  (i) a Person (including a
Subsidiary of the Borrower) may be merged or consolidated with or into the
Borrower so long as (A) the Borrower shall be the continuing or surviving entity
and (B) the Borrower remains liable for its obligations under this Agreement and
all the rights and remedies hereunder remain in full force and effect, (ii) a
Material Subsidiary may (A) merge or consolidate with or into another Subsidiary
of the Borrower or (B) merge or consolidate with or into any other Person so
long as either (x) such Material Subsidiary shall be the surviving entity of
such merger or consolidation or (y) upon such merger or consolidation, such
other Person would become a Material Subsidiary of the Borrower and (iii) the
Borrower or any Subsidiary may otherwise take such action to the extent
permitted by Section 6.10.2.
 
6.10.2


(a)           The Borrower will not, and will not permit any of its Subsidiaries
to, directly or indirectly, convey, sell, lease, transfer, or otherwise dispose
of all or substantially all of the assets of the Borrower and its Subsidiaries
on a consolidated basis.


(b)           The Borrower will not, and will not permit any of its Subsidiaries
to, directly or indirectly, convey, sell, lease, transfer, or otherwise dispose
of assets (including interests in any Person), businesses or operations of any
Person; provided, that, subject to clause (a) above, (i) the Borrower and its
Subsidiaries may enter into sales and leases of inventory in the ordinary course
of business, (ii) the Borrower and its Subsidiaries may enter into leases of
transportation capacity, storage capacity, and/or processing capacity in the
ordinary course of business, (iii) the Borrower and its Subsidiaries may enter
into conveyances, sales, leases, transfers, or other disposition of obsolete or
unusable equipment in the ordinary course of its business and (iv) if no Default
or Unmatured Default exists and is continuing or would be caused thereby, the
Borrower and its Subsidiaries may convey sale, lease, transfer or dispose of
other assets.


(c)           Notwithstanding the foregoing clauses (a) and (b), nothing herein
shall be deemed to prohibit (i) the IPO Transactions or (ii) any Subsidiary from
conveying, selling, leasing, transferring, or otherwise disposing of any assets
to any other Subsidiary or to the Borrower.
 
6.11     Indebtedness.


6.11.1           The Borrower shall not incur any Indebtedness unless after
giving effect thereto the Borrower is in compliance with the financial covenant
in Section 6.16 on a pro forma basis.
 

 
42

--------------------------------------------------------------------------------

 

6.11.2           The Borrower will not permit its Subsidiaries (other than
Excluded Subsidiaries) to create, assume or incur any Indebtedness except for
the following:


(a)           Indebtedness created under the Loan Documents and Indebtedness
existing on the Closing Date as set forth on Schedule 2 and extensions, renewals
and replacements of any such Indebtedness in a principal amount not in excess of
that outstanding as of the date hereof.
 
(b)           Indebtedness of any  Subsidiary to the Borrower or any other
Subsidiary.
 
(c)           unsecured Indebtedness of a Person that becomes a Subsidiary
(including by way of acquisition, merger or consolidation) after the Closing
Date; provided that such Indebtedness was not incurred in contemplation of such
Person becoming a Subsidiary, together with extensions, renewals and
replacements of any such Indebtedness in a principal amount not in excess of
that outstanding as of the date of such extension, renewal or replacement.
 
(d)           guarantees by any Subsidiary of Indebtedness of any other
Subsidiary permitted hereunder.
 
(e)           Indebtedness of any Subsidiary (or any Person that will become a
Subsidiary (including by way of acquisition, merger or consolidation) after the
Closing Date, provided that such Indebtedness is not incurred in contemplation
of such entity becoming a Subsidiary) secured by a Lien permitted pursuant to
Section 6.12.1, together with extensions, renewals and replacements of any such
Indebtedness in a principal amount not in excess of that outstanding as of the
date of such extension, renewal or replacement.
 
(f)           Indebtedness in respect of Swap Agreements or credit support in
respect thereof entered into the ordinary course of business for the purpose of
directly mitigating risks associated with liabilities, commitments, investments,
assets or property held or reasonably anticipated.
 
(g)           Indebtedness in respect of a receivables securitization program in
an aggregate amount not to exceed at any one time outstanding (when consolidated
with the aggregate amount of receivables securitization debt outstanding as
permitted Section 6.12.20) 5% of Consolidated Tangible Net Assets.
 
(h)           guarantees by any Subsidiary of Indebtedness of the Borrower to
the extent such Subsidiary has guaranteed the Indebtedness of the Borrower under
this Agreement on terms and conditions satisfactory to the Agent.
 
(i)           Indebtedness in an aggregate amount not to exceed at any one time
outstanding (when consolidated with the aggregate amount of secured debt
outstanding as permitted by Section 6.12.22)) the greater of (A) $200,000,000
and (B) 15% of Consolidated Tangible Net Assets.
 
6.12     Liens.  The Borrower will not, nor will it permit any Subsidiary (other
than an Excluded Subsidiary) to, create, incur, or suffer to exist any Lien in,
of or on the Property of the Borrower or any of its Subsidiaries (other than
Excluded Subsidiaries), except:

 
43

--------------------------------------------------------------------------------

 

6.12.1           any Lien on any asset securing Indebtedness, including a
Capital Lease, incurred or assumed for the purpose of financing all or any part
of the cost of acquiring, repairing, constructing or improving such asset;
provided that such Lien attaches to such asset concurrently with or within 12
months after the acquisition thereof or the completion of the repair,
construction or improvement thereof (including, without limitation, Liens in
favor of the United States of America or any state thereof, or any department,
agency or instrumentality or political subdivision of the United States of
America or any state thereof, or for the benefit of holders of securities issued
by any such entity to finance any of the foregoing).


6.12.2           any Lien on any asset of any Person existing at the time such
company is merged or consolidated with or into the Borrower or any of its
Subsidiaries and not created in contemplation of such event.


6.12.3           any Lien existing on any asset prior to the acquisition thereof
by the Borrower or any of its Subsidiaries and not created in contemplation of
such acquisition.


6.12.4           any Lien arising out of the refinancing, extension, renewal or
refunding of any debt secured by any Lien permitted by any of the foregoing
clauses or Sections 6.12.14, 6.12.15 or 6.12.19; provided that such debt is not
increased and is not secured by any additional assets.


6.12.5           Liens for taxes, assessments or other governmental charges or
levies not yet due or which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves or other appropriate
provisions are being maintained in accordance with GAAP.


6.12.6           statutory Liens of landlords and Liens of carriers,
warehousemen, mechanics, materialmen, and interest owners of oil and gas
production and other Liens imposed by law, created in the ordinary course of
business and for amounts not past due for more than 60 days or which are being
contested in good faith by appropriate proceedings, properly instituted and
diligently conducted and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with GAAP.


6.12.7           Liens incurred or deposits made in the ordinary course of
business (including, without limitation, surety bonds and appeal bonds) in
connection with pension or retirement plans, workers’ compensation, unemployment
insurance and other types of social security benefits or to secure the
performance of tenders, bids, leases, contracts (other than for the prepayment
of debt), statutory obligations and other similar obligations or arising as a
result of progress payments under government contracts.


6.12.8           easements (including, without limitation, reciprocal easement
agreements and utility agreements), rights of way, covenants, consents,
reservations, encroachments, variations and other restrictions, charges or
encumbrances (whether or not recorded) affecting the use of real property.


6.12.9           Liens with respect to judgments and attachments which do not
result in a Default.


6.12.10         Liens on deposits required by any Person with whom the Borrower
or any of its Subsidiaries enters into Swap Agreements or any credit support
therefor, in each case, in the ordinary course of business for the purpose of
directly mitigating risks associated with liabilities, commitments, investments,
assets or property held or reasonably anticipated.

 
44

--------------------------------------------------------------------------------

 

6.12.11                      Liens, including Liens imposed by Environmental
Laws, arising in the ordinary course of its business that (i) do not secure
Indebtedness, (ii) do not secure obligations in an aggregate amount exceeding
$40,000,000 at any time, and (iii) do not in the aggregate materially detract
from the value of its assets or materially impair the use thereof in the
operation of its business.


6.12.12                      deposits securing liability to insurance carriers
under insurance or self-insurance arrangements.


6.12.13                      Liens securing Indebtedness of a Subsidiary to the
Borrower or another  Subsidiary.


6.12.14                      Liens created or assumed by a Subsidiary on any
contract for the permitted sale of any product or service or any proceeds
therefrom (including accounts and other receivables).


6.12.15                      Liens created by a Subsidiary on advance payment
obligations by such Subsidiary to secure indebtedness incurred to finance
advances for oil, gas hydrocarbon and other mineral exploration and development.


6.12.16                      Liens securing obligations, neither assumed by the
Borrower or any Subsidiary nor on account of which the Borrower or any
Subsidiary customarily pays interest, upon real estate or under which the
Borrower or any Subsidiary has a right-of-way, easement, franchise or other
servitude or of which the Borrower or any Subsidiary is the lessee of the whole
thereof or any interest therein for the purpose of locating pipe lines,
substations, measuring stations, tanks, pumping or delivery equipment or similar
equipment.


6.12.17                      Liens arising by virtue of any statutory or common
law provision relating to banker’s liens, rights of setoff or similar rights as
to deposit accounts or other funds maintained with a depository institution and
liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon.


6.12.18                      Liens granted to the Administrative Agent for the
benefit of the Lenders in respect of cash collateral for the Facility LC’s.


6.12.19                      Liens existing on the Closing Date as set forth on
Schedule 3.


6.12.20                      Liens arising in connection with a receivables
securitization program securing Indebtedness in an aggregate amount not to
exceed at any one time outstanding (when consolidated with the aggregate amount
of Indebtedness outstanding incurred by Subsidiaries of the Borrower permitted
in Section 6.11.2(g)), 5% of Consolidated Tangible Net Assets.


6.12.21                      Liens incurred in the ordinary course of business
in connection with leases and subleases of real property owned or leased by the
Borrower or any Subsidiary and not interfering with the ordinary conduct of the
business of the Borrower and the Subsidiaries.


6.12.22                      other Liens securing indebtedness in an aggregate
amount not to exceed at any one time outstanding (when consolidated with the
aggregate amount of Indebtedness outstanding incurred by Non-Excluded
Subsidiaries of the Borrower permitted in Section 6.11.2(i)), the greater of (i)
$200,000,000 and (ii) 15% of Consolidated Tangible Net Assets.

 
45

--------------------------------------------------------------------------------

 

6.13     Affiliates.  The Borrower will not, and will not permit any Subsidiary
to, directly or indirectly, enter into any transaction (including, without
limitation, the purchase or sale of any Property or service) with, or make any
payment or transfer to, any Affiliate (other than transactions between the
Borrower and any Non-Excluded Subsidiary or between any Non-Excluded Subsidiary
and another Non-Excluded Subsidiary) except upon fair and reasonable terms no
less favorable to the Borrower or such Subsidiary than the Borrower or such
Subsidiary would obtain in a comparable arms length transaction; provided, that
this Section shall not prohibit (a) any Restricted Payment permitted under
Section 6.14, (b) the provision by Borrower of credit support for Swap
Agreements and other commodities contracts entered into by its Affiliates
permitted hereunder, (c) intercompany loans by OGE Energy Corp. to the Borrower
and its Subsidiaries, (d) payments to Affiliates under and pursuant to the
Omnibus Agreement and the Marketing and Administrative Services Agreement and
other agreements with substantially the same terms, (e) equity investments by
the Borrower and its Subsidiaries in any such Affiliates in an amount not to
exceed $200,000,000, in the aggregate, at any one time and (f) the transactions
set forth on Schedule 4.
 
6.14     Restricted Payments.  The Borrower shall not, and shall not permit its
Subsidiaries to, make any Restricted Payments other than the
following:  (a) ratable distributions by Subsidiaries and joint ventures of the
Borrower or its Subsidiaries, to the Borrower and/or to Subsidiaries of the
Borrower and the other joint venturers therein, (b) ratable distributions paid
only in common (non-preferential and non-redeemable) equity securities,
(c) distributions in connection with stock option or other benefit plans for
management and employees, (d) payment of management, marketing services, credit
support and general and administrative fees and expenses in accordance with its
governing documents, the Omnibus Agreement and the Marketing and Administrative
Services Agreement and payment of or reimbursement for (or indemnification for)
costs, fees and expenditures made or incurred for or on behalf of it or its
Subsidiaries under and pursuant to the Omnibus Agreement and the Marketing and
Administrative Services Agreement, (e) prior to or concurrently with the IPO,
the non-cash payment by the Borrower to OGE Energy Corp. of the Parent Dividend
and (f) if and to the extent that no Default then exists or would result
therefrom, payment of monthly and quarterly distributions in amount not to
exceed  (i) the amount by which the Borrower’s cash on hand exceeds its current
and anticipated needs, including, without limitation, for operating expenses,
debt service, acquisitions and a reasonable contingency reserve (as determined
from time to time by the Borrower’s management in accordance with the Borrower’s
operating agreement) or (ii) after the occurrence of the IPO Transactions, if
greater than the amount set forth in clause (i), the aggregate amount necessary
to provide the Borrower’s post-IPO managing member (currently contemplated to be
Enogex Operating, LLC), or any successor thereto, taking into account such
managing member’s allocable portion of any such distribution, and the MLP with
any shortfall in the MLP’s Available Cash (as defined in the MLP Limited
Partnership Agreement) to fund the Minimum Quarterly Distributions (as defined
in the MLP Limited Partnership Agreement) to the MLP’s unitholders; it being
acknowledged that the Borrower may make borrowings under this Agreement to fund
any such permitted distribution.
 
6.15     Nature of Business.  The Borrower and its Subsidiaries shall not engage
in any business other than such business that is substantially the same as
conducted by the Borrower and its Subsidiaries as of the Closing Date and other
businesses in the energy industry reasonably related thereto (including, without
limitation, the gathering, fractionation, distillation, marketing, processing,
purchase, sale, storage, trading, treatment, and transportation of natural gas,
natural gas liquids, crude oil, and their products).
 
6.16     Consolidated Leverage Ratio.


6.16.1           Subject to Section 6.16.2 below, the Consolidated Leverage
Ratio shall, as of the last day of each fiscal quarter of the Borrower, be less
than or equal to 5.00 to 1.0; provided that, for the three fiscal quarter ends
following any date that the Borrower and its Material Subsidiaries have
consummated an acquisition that causes them to meet the definition of
Significant

 
46

--------------------------------------------------------------------------------

 

Acquisition was met) the Consolidated Leverage Ratio, as of the last day of each
such fiscal quarter, shall instead be less than or equal to 5.50 to 1.0.


6.16.2           For purposes of calculating compliance with the financial
covenant set forth in Section 6.16.1, Consolidated EBITDA may include, at
Borrower’s option, any Qualified Project EBITDA Adjustments as provided in the
definition thereof.
 
6.17     Excluded Subsidiaries.  The Borrower shall take such action as is
necessary to ensure that the aggregate assets owned by all Excluded Subsidiaries
does not exceed, at any one time, 15% of consolidated assets of the Borrower and
its Subsidiaries, as determined by the most recent balance sheet delivered by
the Borrower pursuant to Section 6.1.




ARTICLE VII


DEFAULTS


The occurrence of any one or more of the following events shall constitute a
Default:


7.1           Any representation or warranty made or deemed made by or on behalf
of the Borrower under or in connection with this Agreement, any Credit
Extension, or any certificate or information delivered in connection with this
Agreement or any other Loan Document shall be materially false on the date as of
which made.


7.2           (a) Nonpayment of principal of any Loan when due, (b) nonpayment
of any Reimbursement Obligation after the same becomes due, (c) nonpayment of
interest upon any Loan or any stated fees set forth herein or in the Fee
Letters, in each case, within five (5) Business Days after the same become due
and (d) nonpayment of other obligations under this Agreement or any of the Loan
Documents within thirty (30) days after the same become due.


7.3           (a) The breach by the Borrower of any of the terms or provisions
of Section 6.2, 6.3 or 6.16, (b) the breach by the Borrower of any of the terms
or provisions of Section 6.1.1, 6.1.2, 6.1.3, or 6.1.8 which is not remedied
within five (5) Business Days after written notice thereof is given by the Agent
or a Lender to the Borrower or (c) the breach by the Borrower of any of the
terms or provisions of Section 6.9, 6.10, 6.11, 6.12, 6.13, 6.14 or 6.15 after
the earlier of (i) five (5) Business Days after written notice thereof is given
by the Agent or a Lender to the Borrower and (ii) the date an Authorized Officer
becomes aware of such Default.


7.4           The breach by the Borrower (other than a breach which constitutes
a Default under another Section of this Article VII) of any of the terms or
provisions of this Agreement which is not remedied within thirty (30) days after
written notice thereof is given by the Agent or a Lender to the Borrower.


7.5           (a) Failure of the Borrower or any Subsidiary to pay when due
(beyond the applicable grace period with respect thereto, if any) any Material
Indebtedness; or (b) the Borrower or any Subsidiary shall default (after giving
effect to any applicable grace period) in the observance or performance of any
covenant or agreement relating to such Material Indebtedness and, as a result
thereof, such Material Indebtedness is declared or becomes due or is required to
be repaid or redeemed prior to its stated maturity.

 
47

--------------------------------------------------------------------------------

 

7.6           The Borrower or any of its Material Subsidiaries shall (i) have an
order for relief entered with respect to it under the Federal bankruptcy laws as
now or hereafter in effect, (ii) make an assignment for the benefit of
creditors, (iii) apply for, seek, consent to, or acquiesce in, the appointment
of a receiver, custodian, trustee, examiner, liquidator or similar official for
it or any Substantial Portion of its Property, (iv) institute any proceeding
seeking an order for relief under the Federal bankruptcy laws as now or
hereafter in effect or seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, (v) take any
corporate or partnership action to authorize or effect any of the foregoing
actions set forth in this Section 7.6, (vi) fail to contest in good faith in a
timely manner any appointment or proceeding described in Section 7.7 or (vii)
fail to pay, or admit in writing its inability to pay, its debts generally as
they become due.


7.7           Without the application, approval or consent of the Borrower or
any of its Material Subsidiaries, a receiver, trustee, examiner, liquidator or
similar official shall be appointed for the Borrower or any of its Material
Subsidiaries or any Substantial Portion of its Property, or a proceeding
described in Section 7.6(iv) shall be instituted against the Borrower or any of
its Material Subsidiaries and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of ninety (90)
consecutive days.


7.8           A judgment or other court order for the payment of money in excess
of $40,000,000 shall be rendered against the Borrower or any Subsidiary and such
judgment or order shall continue without being vacated, discharged, satisfied or
stayed or bonded pending appeal for a period of forty-five (45) days.


7.9           The Unfunded Liabilities of all Single Employer Plans could in the
aggregate reasonably be expected to result in a Material Adverse Effect or any
Reportable Event shall occur in connection with any Plan that could reasonably
be expected to have a Material Adverse Effect.


7.10           Any Change in Control shall occur.


7.11           The Borrower or any other member of the Controlled Group shall
have been notified by the sponsor of a Multiemployer Plan that it has incurred,
pursuant to Section 4201 of ERISA, withdrawal liability to such Multiemployer
Plan in an amount which, when aggregated with all other amounts required to be
paid to Multiemployer Plans by the Borrower or any other member of the
Controlled Group as withdrawal liability (determined as of the date of such
notification), exceeds $65,000,000 or requires payments exceeding $10,000,000
per annum.


7.12           The Borrower or any other member of the Controlled Group shall
have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, if as a result of such reorganization or
termination the aggregate annual contributions of the Borrower and the other
members of the Controlled Group (taken as a whole) to all Multiemployer Plans
which are then in reorganization or being terminated have been or will be
increased, in the aggregate, over the amounts contributed to such Multiemployer
Plans for the respective plan years of such Multiemployer Plans immediately
preceding the plan year in which the reorganization or termination occurs by an
amount exceeding $65,000,000.


7.13           Any Loan Document shall fail to remain in full force or effect or
any action shall be taken by the Borrower to assert the invalidity or
unenforceability of any Loan Document.

 
48

--------------------------------------------------------------------------------

 

ARTICLE VIII


ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES


8.1       Acceleration/Remedies.


8.1.1           (i) If any Default described in Section 7.6 or 7.7 occurs with
respect to the Borrower, the obligations of the Lenders, including the Swingline
Lender, to make Loans hereunder and the obligation and power of the LC Issuer to
issue Facility LCs shall automatically terminate and the Obligations shall
immediately become due and payable without any election or action on the part of
the Agent, the LC Issuer or any Lender, and the Borrower will be and become
thereby unconditionally obligated, without any protest, notice, act or demand
(all of which are expressly waived by the Borrower), to pay to the Agent for the
account of the Lenders an amount in immediately available funds, which funds
shall be held in the Facility LC Collateral Account, equal to the difference of
(x) 100% of the amount of LC Obligations at such time less (y) the amount on
deposit in the Facility LC Collateral Account at such time which is free and
clear of all rights and claims of third parties (other than the Agent and the
Lenders) and has not been applied against the Obligations (the “Collateral
Shortfall Amount”).  If any other Default occurs, the Agent may with the consent
of the Required Lenders (a) terminate or suspend the obligations of the Lenders
to make Loans hereunder and the obligation and power of the LC Issuer to issue
Facility LCs, or declare the Obligations to be due and payable, or both,
whereupon the Obligations shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which the Borrower
hereby expressly waives and (b) upon notice to the Borrower and in addition to
the continuing right to demand payment of all amounts payable under this
Agreement, make demand on the Borrower to pay (a “Funding Demand”), and the
Borrower will forthwith upon such demand and without any further notice or act
pay to the Agent the Collateral Shortfall Amount which funds shall be deposited
in the Facility LC Collateral Account.


(ii)           If at any time while any Default is continuing with respect to
which the Agent has made a Funding Demand, the Agent determines that the
Collateral Shortfall Amount at such time is greater than zero, the Agent may
make demand on the Borrower to pay, and the Borrower will, forthwith upon such
demand and without any further notice or act, pay to the Agent the Collateral
Shortfall Amount, which funds shall be deposited in the Facility LC Collateral
Account.


(iii)           The Agent may at any time or from time to time after funds are
deposited in the Facility LC Collateral Account, apply such funds to the payment
of the Obligations.


(iv)           Except as expressly provided below, at any time while any Default
is continuing, neither the Borrower nor any Person claiming on behalf of or
through the Borrower shall, unless the Required Lenders shall otherwise consent,
have any right to withdraw any of the funds held in the Facility LC Collateral
Account.  Upon request of the Borrower, the Agent shall permit the Borrower to
withdraw from the Facility LC Collateral Account, so long as no Default then
exists, the balance of the Facility LC Collateral Account.  If a Default then
exists, the Agent shall, upon the request of the Borrower apply the Excess
Balance (as defined below) to the payment of the Obligations; provided further
that if there are no Obligations (other than LC Obligations) due and payable,
the Agent shall, upon request of the Borrower, release to the Borrower the
Excess Balance.  As used herein, “Excess Balance” means the amount by which the
balance of the Facility LC Collateral Account exceeds the amount of L/C
Obligations.  In addition, after all of the Obligations have been paid in full
and the Aggregate Commitment has been terminated, any

 
49

--------------------------------------------------------------------------------

 

funds remaining in the Facility LC Collateral Account shall be returned by the
Agent to the Borrower or paid to whomever may be legally entitled thereto at
such time.  Notwithstanding anything in this Agreement to the contrary, to the
extent the Borrower has deposited cash in the Facility LC Collateral Account in
accordance with the requirements of 2.20.1, the Borrower shall not be permitted
to withdraw such amounts from the Facility LC Collateral Account until the
Facility LC’s secured thereby have been cancelled and returned to the applicable
LC Issuer on terms and conditions satisfactory to such LC Issuer.


(v)           If, after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans and the obligation
and power of the LC Issuer to issue Facility LCs hereunder as a result of any
Default (other than any Default as described in Section 7.2(a), 7.2(b), 7.6 or
7.7 with respect to the Borrower) and before any judgment or decree for the
payment of the Obligations due shall have been obtained or entered, the Required
Lenders (in their sole discretion) shall so direct, the Agent shall, by notice
to the Borrower, rescind and annul such acceleration and/or termination.


(vi)           Each Lender has, to the extent permitted by law, a separate right
of payment and shall be considered a separate “creditor” holding a separate
“claim” within the meaning of Section 101(5) of the Bankruptcy Code or any other
insolvency statute.


8.1.2           Notwithstanding any other provision of this Agreement, after the
occurrence and during the continuance of a Default, all amounts collected or
received by the Agent or any Lender on account of amounts outstanding under any
of the Loan Documents shall be paid over or delivered as follows:
 
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Agent and the
Lenders in connection with enforcing the rights of the Lenders under the Loan
Documents, pro rata as set forth below;
 
SECOND, to payment of any fees owed to the Agent, or any Lender, pro rata as set
forth below;
 
THIRD, to the payment of all accrued interest payable to the Lenders hereunder,
pro rata as set forth below;
 
FOURTH, to the payment of the outstanding principal amount of the Loans and to
the payment or cash collateralization of the outstanding LC Obligations, pro
rata, as set forth below;
 
FIFTH, to all other obligations which shall have become due and payable under
the Loan Documents and not repaid pursuant to clauses “FIRST” through “FOURTH”
above; and
 
SIXTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.
 
In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders shall receive an amount equal to
its Pro Rata Share of amounts available to be applied; and (c) to the extent
that any amounts available for distribution pursuant to clause “FOURTH” above
are attributable to the issued but undrawn amount of outstanding Facility LC’s,
such amounts shall be held by the Agent in the Facility LC Collateral Account
and applied (i) first, to reimburse the LC Issuer from time to time for any
drawings under such Facility LC’s and
 

 
50

--------------------------------------------------------------------------------

 

(ii) then, following the expiration of all Facility LC’s, to all other
obligations of the types described in clauses “FOURTH”, “FIFTH” and “SIXTH”
above in the manner provided in this Section 8.1.2.
 
8.2       Amendments.  Subject to the provisions of this Section 8.2, the
Required Lenders (or the Agent with the consent in writing of the Required
Lenders) and the Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement shall,
without the consent of all of the Lenders affected thereby:


8.2.1           Except as specifically provided in this Agreement, extend the
final maturity of any Loan, extend the expiry date of any Facility LC to a date
after the date that is one year after the Revolving Credit Termination Date, or
postpone any regularly scheduled payment of principal of any Loan or forgive or
reduce all or any portion of the principal amount thereof, or any Reimbursement
Obligations related thereto, or reduce the rate or extend the time of payment of
interest or fees thereon or Reimbursement Obligations related thereto (other
than a waiver of the application of the default rate of interest pursuant to
Section 2.11 hereof).


8.2.2           Reduce the percentage specified in the definition of Required
Lenders or any other percentage of Lenders specified to be the applicable
percentage in this Agreement to act on specified matters or amend the definition
of “Pro Rata Share”.


8.2.3           Except as specifically provided in this Agreement, (i) extend
the Revolving Credit Termination Date, or (ii) reduce the amount or extend the
payment date for, the mandatory payments required under Section 2.2, or (iii)
increase the amount of the Commitment of any Lender hereunder or the commitment
to issue Facility LCs, or (iv) permit the Borrower to assign its rights or
obligations under this Agreement.


8.2.4           Amend this Section 8.2 or Sections 7.2 or 9.6 or amend Article
XI.


8.2.5           Alter the manner in which payments or prepayments of principal,
interest or other amounts hereunder shall be applied as among the Lenders or
Types of Loans.


No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent, no amendment of any
provision of this Agreement relating to the Swing Line Lender or any Swing Line
Loans shall be effective without the written consent of the Swing Line Lender
and no amendment of any provision relating to the LC Issuer shall be effective
without the written consent of the LC Issuer.  The Agent may waive payment of
the fee required under Section 12.3.3 without obtaining the consent of any other
party to this Agreement.


8.3       Preservation of Rights.  No delay or omission of the Lenders or the
Agent to exercise any right under the Loan Documents shall impair such right or
be construed to be a waiver of any Default or an acquiescence therein, and the
making of a Credit Extension notwithstanding the existence of a Default or the
inability of the Borrower to satisfy the conditions precedent to such Credit
Extension shall not constitute any waiver or acquiescence.  Any single or
partial exercise of any such right shall not preclude other or further exercise
thereof or the exercise of any other right, and no waiver, amendment or other
variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 8.2, and then only to the extent in such writing
specifically set forth.  All remedies contained in the Loan Documents or by law
afforded

 
51

--------------------------------------------------------------------------------

 

shall be cumulative and all shall be available to the Agent and the Lenders
until the Obligations have been paid in full.




ARTICLE IX


GENERAL PROVISIONS


9.1       Survival of Representations.  All representations and warranties of
the Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.


9.2       Governmental Regulation.  Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.


9.3       Headings.  Section headings in the Loan Documents are for convenience
of reference only, and shall not govern the interpretation of any of the
provisions of the Loan Documents.


9.4       Entire Agreement.  The Loan Documents embody the entire agreement and
understanding among the Borrower, the Agent and the Lenders and supersede all
prior agreements and understandings among the Borrower, the Agent and the
Lenders relating to the subject matter thereof  (including any previously
executed commitment letters among the parties or, in the case of the Borrower,
its predecessors), other than those contained in the Fee Letters described in
Section 10.13 which shall survive and remain in full force and effect during the
term of this Agreement.


9.5       Several Obligations; Benefits of this Agreement.  The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Agent is authorized to act as such).  The failure of any Lender to perform any
of its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder.  This Agreement shall not be construed so as to confer
any right or benefit upon any Person other than the parties to this Agreement
and their respective successors and assigns, provided, however, that the parties
hereto expressly agree that each Arranger shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.


9.6       Expenses; Indemnification.  (i) The Borrower shall reimburse the Agent
and each Arranger for any reasonable costs, internal charges and out-of-pocket
expenses (including reasonable attorneys’ and paralegals’ fees and time charges
of attorneys for the Agent, which attorneys may be employees of the Agent and
expenses of and fees for other advisors and professionals engaged by the Agent
or any Arranger) paid or incurred by the Agent or any Arranger in connection
with the investigation, preparation, negotiation, documentation, execution,
delivery, syndication, distribution (including, without limitation, via the
internet), review, amendment, modification and administration of the Loan
Documents.  The Borrower also agrees to reimburse the Agent, the Syndication
Agent, the Co-Documentation Agents, the Arrangers and the Lenders for any
reasonable costs, internal charges and out-of-pocket expenses (including
reasonable attorneys’ and paralegals’ fees and time charges and expenses of
attorneys and paralegals for the Agent, the Syndication Agent, the
Co-Documentation Agents, the Arrangers and the Lenders, which attorneys and
paralegals may be employees of the Agent, the Syndication Agent, the
Co-Documentation Agents, the Arrangers or the Lenders) paid or incurred by the
Agent, the Syndication Agent, the Co-Documentation Agents, the Arrangers or any
Lender in connection with the collection and enforcement of the Loan Documents.

 
52

--------------------------------------------------------------------------------

 



(ii)           The Borrower hereby further agrees to indemnify the Agent, the
Syndication Agent, the Co-Documentation Agents, the Arrangers, each Lender,
their respective affiliates, and each of their directors, officers and employees
against all losses, claims, damages, penalties, judgments, liabilities and
expenses (including, without limitation, all expenses of litigation or
preparation therefor whether or not the Agent, the Syndication Agent, the
Co-Documentation Agents, either Arranger, any Lender or any affiliate is a party
thereto, and all reasonable attorneys’ and paralegals’ fees, reasonable time
charges and reasonable expenses of attorneys and paralegals of the party seeking
indemnification, which attorneys and paralegals may or may not be employees of
such party seeking indemnification) which any of them may pay or incur arising
out of or relating to this Agreement, the other Loan Documents, the transactions
contemplated hereby or the direct or indirect application or proposed
application of the proceeds of any Credit Extension hereunder except to the
extent that they have resulted from the gross negligence or willful misconduct
of the party seeking indemnification.  For the avoidance of doubt, the
provisions of this clause (ii) shall not operate to expand the obligations of
the Borrower under Section 9.6(i) with respect to the reimbursement of costs and
expenses incurred by the Lenders in connection with the investigation,
preparation, negotiation, documentation, execution, delivery, syndication,
distribution (including, without limitation, via the internet), review,
amendment, modification and administration (as distinguished from the
enforcement) of the Loan Documents.


The obligations of the Borrower under this Section 9.6 shall survive the
termination of this Agreement.


9.7       Numbers of Documents.  All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders, to the extent that the
Agent deems necessary.


9.8       Accounting.  Except as provided to the contrary herein, all accounting
terms used in the calculation of any financial covenant or test shall be
interpreted and all accounting determinations hereunder in the calculation of
any financial covenant or test shall be made in accordance with Agreement
Accounting Principles.  If any changes in GAAP are hereafter required or
permitted and are adopted by the Borrower or any of its Subsidiaries with the
agreement of its independent certified public accountants and such changes
result in a change in the method of calculation of any of the financial
covenants, tests, restrictions or standards herein or in the related definitions
or terms used therein (“Accounting Changes”), the parties hereto agree, at the
Borrower’s request, to enter into negotiations, in good faith, in order to amend
such provisions in a credit neutral manner so as to reflect equitably such
changes with the desired result that the criteria for evaluating the Borrower’s
and its Subsidiaries’ financial condition shall be the same after such changes
as if such changes had not been made; provided, however, until such provisions
are amended in a manner reasonably satisfactory to the Agent and the Required
Lenders, no Accounting Change shall be given effect in such calculations.  In
the event such amendment is entered into, all references in this Agreement to
Agreement Accounting Principles shall mean GAAP as of the date of such
amendment. Notwithstanding the foregoing, all financial statements (other than
pro forma financial statements or projections) to be delivered by the Borrower
pursuant to Section 6.1 shall be prepared in accordance with GAAP in effect at
such time (other than in the case of interim financial statements, with respect
to the absence of footnotes and year end adjustments).
 
9.9       Severability of Provisions.  Any provision in any Loan Document that
is held to be inoperative, unenforceable, or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

 
53

--------------------------------------------------------------------------------

 



9.10     Nonliability of Lenders.  The relationship between the Borrower on the
one hand and the Lenders and the Agent on the other hand shall be solely that of
borrower and lender.  Neither the Agent nor any Arranger or Lender shall have
any fiduciary responsibilities to the Borrower.  Neither the Agent nor any
Arranger or Lender undertakes any responsibility to the Borrower to review or
inform the Borrower of any matter in connection with any phase of the Borrower’s
business or operations.  The Borrower agrees that neither the Agent nor any
Arranger or Lender shall have liability to the Borrower (whether sounding in
tort, contract or otherwise) for losses suffered by the Borrower in connection
with, arising out of, or in any way related to, the transactions contemplated
and the relationship established by the Loan Documents, or any act, omission or
event occurring in connection therewith, unless such losses resulted from the
gross negligence or willful misconduct of the party from which recovery is
sought.  Neither the Agent nor any Arranger or Lender shall have any liability
with respect to, and the Borrower hereby waives, releases and agrees not to sue
for, any special, indirect, consequential or punitive damages suffered by the
Borrower in connection with, arising out of, or in any way related to the Loan
Documents or the transactions contemplated thereby.


9.11     Confidentiality.  Each of the Agent and the Lenders agrees that any
information delivered or made available by the Borrower pursuant to this
Agreement shall be kept confidential, shall be used solely in connection with
evaluating, approving, structuring, administering or enforcing the credit
facility contemplated hereby and shall not be provided to any other Person;
provided that nothing herein shall prevent any Lender from disclosing such
information (a) to any other Lender or the Agent, (b) to any other Person
(including an Affiliate of such Lender) if reasonably incidental to the
evaluation, administration or enforcement of the credit facility contemplated
hereby, which Person has been informed of the confidential nature of such
information, (c) upon the order of any court or administrative agency, (d) upon
the request or demand of any regulatory agency or authority, (e) which had been
publicly disclosed other than as a result of a disclosure by the Agent or any
Lender prohibited by this Agreement, (f) in connection with any litigation (to
the extent relating to or involving the Loan Documents or the credit facility
evidenced thereby) to which the Agent, any Lender or its Affiliates may be a
party, (g) to the extent necessary in connection with the exercise of any remedy
hereunder, (h) to such Lender’s or the Agent’s legal counsel, independent
auditors and other professional advisors, which Persons have been informed of
the confidential nature of such information, (i) to such Lender’s direct or
indirect contractual counterparties in swap agreements relating to this
Agreement, or the Commitments or Loans hereunder, or to legal counsel,
accountants and other professional advisors to such counterparties, in each case
which have been informed as to the confidential nature of such information, (j)
to rating agencies if requested or required by such agencies in connection with
a rating relating to the Credit Extensions hereunder and (k) subject to
provisions substantially similar to those contained in this Section 9.11, to any
actual or proposed Participant or assignee.


9.12     Lenders Not Utilizing Plan Assets.  Each Lender represents and warrants
that none of the consideration used by such Lender to make its Loans constitutes
for any purpose of ERISA or Section 4975 of the Code assets of any “plan” as
defined in Section 3(3) of ERISA or Section 4975 of the Code and the rights and
interests of such Lender in and under the Loan Documents shall not constitute
such “plan assets” under ERISA.


9.13     Nonreliance.  Each Lender hereby represents that it is not relying on
or looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Credit
Extensions provided for herein.


9.14     Disclosure.  The Borrower and each Lender, including the LC Issuer,
hereby acknowledge and agree that Wachovia and/or its Affiliates from time to
time may hold investments in, make other loans to or have other relationships
with the Borrower and its Affiliates.

 
54

--------------------------------------------------------------------------------

 



9.15     USA Patriot Act Notification.  The following notification is provided
to the Borrower pursuant to the Patriot Act:


IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.  To help the
government of the United States of America fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each Person that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product.  Accordingly, when the
Borrower opens an account, the Agent and the Lenders will ask for the Borrower’s
name, tax identification number, business address, and other information that
will allow the Agent and the Lenders to identify the Borrower.  The Agent and
the Lenders may also ask to see the Borrower’s legal organizational documents or
other identifying documents.


9.16     Defaulting Lender.  Each Lender understands and agrees that if such
Lender is a Defaulting Lender then it shall not be entitled to vote on any
matter requiring the consent of the Required Lenders or to object to any matter
requiring the consent of all the Lenders; provided, however, that (a) a Lender’s
Commitment may not be increased without its consent whether or not it is a
Defaulting Lender and (b) all other benefits and obligations under the Loan
Documents shall apply to such Defaulting Lender.


9.17     Excluded Subsidiaries.  The Borrower shall have the right, at any time
with prior written notice to the Agent, to (i) designate any Subsidiary as an
Excluded Subsidiary in accordance with the requirements of such definition or
(ii) remove any Subsidiary from being an Excluded Subsidiary; provided that the
Borrower shall only have the right to make any such designation one time with
respect to each Subsidiary and once a Subsidiary is removed by the Borrower from
being an Excluded Subsidiary it may not be re-designated one at a later date.




ARTICLE X


THE AGENT


10.1     Appointment; Nature of Relationship.  Wachovia Bank, National
Association is hereby appointed by each of the Lenders as its contractual
representative (herein referred to as the “Agent”) hereunder and under each
other Loan Document, and each of the Lenders irrevocably authorizes the Agent to
act as the contractual representative of such Lender with the rights and duties
expressly set forth herein and in the other Loan Documents.  The Agent agrees to
act as such contractual representative upon the express conditions contained in
this Article X.  Notwithstanding the use of the defined term “Agent,” it is
expressly understood and agreed that the Agent shall not have any fiduciary
responsibilities to any Lender by reason of this Agreement or any other Loan
Document and that the Agent is merely acting as the contractual representative
of the Lenders with only those duties as are expressly set forth in this
Agreement and the other Loan Documents.  In its capacity as the Lenders’
contractual representative, the Agent (i) does not hereby assume any fiduciary
duties to any of the Lenders, (ii) is a “representative” of the Lenders within
the meaning of the term “secured party” as defined in the New York Uniform
Commercial Code and (iii) is acting as an independent contractor, the rights and
duties of which are limited to those expressly set forth in this Agreement and
the other Loan Documents.  Each of the Lenders hereby agrees to assert no claim
against the Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Lender hereby waives.



 
55

--------------------------------------------------------------------------------

 



10.2     Powers.  The Agent shall have and may exercise such powers under the
Loan Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto.  The
Agent shall have no implied duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Agent.


10.3     General Immunity.  Neither the Agent nor any of its directors,
officers, agents or employees shall be liable to the Borrower, the Lenders or
any Lender for any action taken or omitted to be taken by it or them hereunder
or under any other Loan Document or in connection herewith or therewith except
to the extent such action or inaction is determined in a final non-appealable
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of such Person.


10.4    No Responsibility for Loans, Recitals, etc.  Neither the Agent nor any
of its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agent; (d) the existence
or possible existence of any Default or Unmatured Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; or (g) the financial condition of the Borrower or any
guarantor of any of the Obligations or of any of the Borrower’s or any such
guarantor’s respective Subsidiaries.  The Agent shall have no duty to disclose
to the Lenders information that is not required to be furnished by the Borrower
to the Agent at such time, but is voluntarily furnished by the Borrower to the
Agent (either in its capacity as Agent or in its individual capacity).


10.5     Action on Instructions of Lenders.  The Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder and under any
other Loan Document in accordance with written instructions signed by the
Required Lenders, and such instructions and any action taken or failure to act
pursuant thereto shall be binding on all of the Lenders.  The Lenders hereby
acknowledge that the Agent shall be under no duty to take any discretionary
action permitted to be taken by it pursuant to the provisions of this Agreement
or any other Loan Document unless it shall be requested in writing to do so by
the Required Lenders.  The Agent shall be fully justified in failing or refusing
to take any action hereunder and under any other Loan Document unless it shall
first be indemnified to its satisfaction by the Lenders pro rata against any and
all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.


10.6     Employment of Agents and Counsel.  The Agent may execute any of its
duties as Agent hereunder and under any other Loan Document by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Lenders, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care.  The Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Agent and the Lenders
and all matters pertaining to the Agent’s duties hereunder and under any other
Loan Document.


10.7           Reliance on Documents; Counsel.  The Agent shall be entitled to
rely upon any Note, notice, consent, certificate, affidavit, letter, telegram,
statement, paper or document reasonably believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in

 
56

--------------------------------------------------------------------------------

 

respect to legal matters, upon the opinion of counsel selected by the Agent,
which counsel may be employees of the Agent.


10.8     Agent’s Reimbursement and Indemnification.  The Lenders agree to
reimburse and indemnify the Agent, the Syndication Agent and the
Co-Documentation Agents ratably in proportion to the Lenders’ Pro Rata Shares
(determined at the time such reimbursement or indemnity is sought) of the
Aggregate Commitment (or, if the Aggregate Commitment has been terminated, of
the Outstanding Credit Exposure) (i) for any amounts not reimbursed by the
Borrower for which the Agent, the Syndication Agent or any Co-Documentation
Agent is entitled to reimbursement by the Borrower under the Loan Documents,
(ii) for any other expenses incurred by the Agent, the Syndication Agent, or any
Co-Documentation Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents (including, without limitation, for any expenses incurred by the Agent
or the Syndication Agent in connection with any dispute between the Agent or the
Syndication Agent and any Lender or between two or more of the Lenders) and
(iii) for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the Agent,
the Syndication Agent, or any Co-Documentation Agent in any way relating to or
arising out of the Loan Documents or any other document delivered in connection
therewith or the transactions contemplated thereby (including, without
limitation, for any such amounts incurred by or asserted against the Agent, the
Syndication Agent, or any Co-Documentation Agent in connection with any dispute
between the Agent, the Syndication Agent, the Co-Documentation Agents and any
Lender or between two or more of the Lenders), or the enforcement of any of the
terms of the Loan Documents or of any such other documents; provided that (i) no
Lender shall be liable for any of the foregoing to the extent any of the
foregoing is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the party seeking indemnification and (ii) any indemnification required pursuant
to Section 3.5(vii) shall, notwithstanding the provisions of this Section 10.8,
be paid by the relevant Lender in accordance with the provisions thereof.  The
obligations of the Lenders under this Section 10.8 shall survive payment of the
Obligations and termination of this Agreement.


10.9     Notice of Default.  The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or the Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default”.  In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Lenders.


10.10   Rights as a Lender.  In the event the Agent is a Lender, the Agent shall
have the same rights and powers hereunder and under any other Loan Document with
respect to its Commitment and its Loans as any Lender and may exercise the same
as though it were not the Agent, and the term “Lender” or “Lenders” shall, at
any time when the Agent is a Lender, unless the context otherwise indicates,
include the Agent in its individual capacity.  The Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of trust,
debt, equity or other transaction, in addition to those contemplated by this
Agreement or any other Loan Document, with the Borrower or any of its
Subsidiaries in which the Borrower or such Subsidiary is not restricted hereby
from engaging with any other Person.  The Agent, in its individual capacity, is
not obligated to remain a Lender.


10.11   Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Agent, any Arranger or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agent, any Arranger or any other Lender and based on
such documents and information as it shall deem appropriate at the

 
57

--------------------------------------------------------------------------------

 

time, continue to make its own credit decisions in taking or not taking action
under this Agreement and the other Loan Documents.


10.12   Successor Agent.  The Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrower, such resignation to be effective
upon the appointment of a successor Agent or, if no successor Agent has been
appointed, forty-five (45) days after the retiring Agent gives notice of its
intention to resign.  The Agent may be removed at any time with or without cause
by written notice received by the Agent from the Required Lenders, such removal
to be effective on the date specified by the Required Lenders.  Upon any such
resignation or removal, the Required Lenders shall have the right to appoint, on
behalf of the Borrower and the Lenders, an existing Lender to be the successor
Agent (which successor Agent shall, unless a Default is then continuing, be
approved by the Borrower, such approval not to be unreasonably withheld or
delayed).  If no successor Agent shall have been so appointed by the Required
Lenders within thirty (30) days after the resigning Agent’s giving notice of its
intention to resign, then the resigning Agent may appoint, on behalf of the
Borrower and the Lenders, an existing Lender to be the successor Agent (which
successor Agent shall, unless a Default is then continuing, be approved by the
Borrower, such approval not to be unreasonably withheld or
delayed).  Notwithstanding the previous sentence, the Agent may at any time
without the consent of the Borrower or any Lender, appoint any of its Affiliates
which is a commercial bank as a successor Agent hereunder.  If the Agent has
resigned or been removed and no successor Agent has been appointed, the Lenders
may perform all the duties of the Agent hereunder and the Borrower shall make
all payments in respect of the Obligations to the applicable Lender and for all
other purposes shall deal directly with the Lenders.  No successor Agent shall
be deemed to be appointed hereunder until such successor Agent has accepted the
appointment.  Any such successor Agent shall be a commercial bank having capital
and retained earnings of at least $100,000,000.  Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the resigning or removed Agent.  Upon the effectiveness of the
resignation or removal of the Agent, the resigning or removed Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents.  After the effectiveness of the resignation or removal of an Agent,
the provisions of this Article X shall continue in effect for the benefit of
such Agent in respect of any actions taken or omitted to be taken by it while it
was acting as the Agent hereunder and under the other Loan Documents.  In the
event that there is a successor to the Agent by merger, or the Agent assigns its
duties and obligations to an Affiliate pursuant to this Section 10.12, then the
term “Prime Rate” as used in this Agreement shall mean the prime rate, base rate
or other analogous rate of the new Agent.


10.13   Agent and Arrangers’ Fees.  The Borrower agrees to pay to the Agent and
each Arranger, for their respective accounts, the fees agreed to by Enogex, Inc,
for and on behalf of the Borrower, the Agent and such Arranger pursuant to those
certain letter agreements dated December 14, 2007 (the “Fee Letters”), or as
otherwise agreed from time to time.


10.14   Delegation to Affiliates.  The Borrower and the Lenders agree that the
Agent may delegate any of its duties under this Agreement to any of its
Affiliates.  Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.


10.15   Syndication Agent and Co-Documentation Agents.  None of the Syndication
Agent and the Co-Documentation Agents shall have any rights, obligations,
liabilities, responsibilities or duties under this Agreement other than those
applicable to all Lenders.  Without limiting the foregoing, none of the
Syndication Agent and the Co-Documentation Agents shall have or be deemed to
have a fiduciary relationship with any Lender.  Each Lender hereby makes the
same acknowledgements with respect to the

 
58

--------------------------------------------------------------------------------

 

Syndication Agent and the Co-Documentation Agents as it makes with respect to
the Agent in Section 10.11.




ARTICLE XI


SETOFF; RATABLE PAYMENTS


11.1           Setoff.  In addition to, and without limitation of, any rights of
the Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Default occurs and is continuing, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any Lender or any Affiliate of any Lender to or for the credit or account of the
Borrower may be offset and applied toward the payment of the Obligations owing
to such Lender, whether or not the Obligations, or any part thereof, shall then
be due.


11.2           Ratable Payments.  If any Lender, whether by setoff or otherwise,
has payment made to it upon its Outstanding Credit Exposure (other than (i)
payments received pursuant to Section 3.1, 3.2, 3.4 or 3.5, (ii) payments in
accordance with Section 2.21 to any Lender which has not extended its Commitment
pursuant to such Section and (iii) payments to which the LC Issuer or the Swing
Line Lender is entitled under Section 2.20.6 or Section 2.23.4, as applicable)
in a greater proportion than that received by any other Lender, such Lender
agrees, promptly upon demand, to purchase a portion of the Aggregate Outstanding
Credit Exposure held by the other Lenders so that after such purchase each
Lender will hold its Pro Rata Share of the Aggregate Outstanding Credit
Exposure.  If any Lender, whether in connection with setoff or amounts which
might be subject to setoff or otherwise, receives collateral or other protection
for its Obligations or such amounts which may be subject to setoff, such Lender
agrees, promptly upon demand, to take such action necessary such that all
Lenders share in the benefits of such collateral ratably in proportion to their
respective Pro Rata Shares of the Aggregate Outstanding Credit Exposure.  In
case any such payment is disturbed by legal process, or otherwise, appropriate
further adjustments shall be made.




ARTICLE XII


BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS


12.1     Successors and Assigns.  The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower, the Agent and
the Lenders and their respective successors and assigns permitted hereby, except
that (i) the Borrower shall not have the right to assign its rights or
obligations under the Loan Documents without the prior written consent of each
Lender, (ii) any assignment by any Lender must be made in compliance with
Section 12.3, and (iii) any transfer by participation must be made in compliance
with Section 12.2.  Any attempted assignment or transfer by any party not made
in compliance with this Section 12.1 shall be null and void, unless such
attempted assignment or transfer is treated as a participation in accordance
with Section 12.3.3.  The parties to this Agreement acknowledge that clause (ii)
of this Section 12.1 relates only to absolute assignments and this Section 12.1
does not prohibit assignments creating security interests, including, without
limitation, any pledge or assignment by any Lender of all or any portion of its
rights under this Agreement and any Note to a Federal Reserve Bank;
provided, however, that no such pledge or assignment creating a security
interest shall release the transferor Lender from its obligations hereunder
unless and until the parties thereto have complied with the provisions of
Section 12.3.  The Agent may treat each Lender which made any Credit Extension
or which holds any Note as the owner thereof for all purposes hereof unless and

 
59

--------------------------------------------------------------------------------

 

until such Lender complies with Section 12.3; provided, however, that the Agent
may in its discretion (but shall not be required to) follow instructions from
the Lender which made any Credit Extension or which holds any Note to direct
payments relating to such Credit Extension or Note to another Person.  Any
assignee of the rights to any Credit Extension or any Note agrees by acceptance
of such assignment to be bound by all the terms and provisions of the Loan
Documents.  Any request, authority or consent of any Lender, who at the time of
making such request or giving such authority or consent is the owner of the
rights to any Credit Extension (whether or not a Note has been issued in
evidence thereof), shall be conclusive and binding on any subsequent holder or
assignee of the rights to such Credit Extension.


12.2     Participations.


12.2.1           Permitted Participants; Effect.  Any Lender may, in the
ordinary course of its business and in accordance with applicable law, at any
time sell to one or more banks or other entities (“Participants”) participating
interests in any Outstanding Credit Exposure of such Lender, any Note held by
such Lender, any Commitment of such Lender or any other interest of such Lender
under the Loan Documents.  In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of its Outstanding Credit Exposure and the
holder of any Note issued to it in evidence thereof for all purposes under the
Loan Documents, all amounts payable by the Borrower under this Agreement shall
be determined as if such Lender had not sold such participating interests, and
the Borrower and the Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under the Loan
Documents.  Notwithstanding the foregoing, unless a Default has occurred and is
continuing, the Lenders may not sell participations in respect of their Loans or
Commitments to any competitor of the Borrower or any of its Subsidiaries or any
other company engaged in the business of selling or distributing energy
products.


12.2.2           Voting Rights.  Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification or
waiver of any provision of the Loan Documents other than any amendment,
modification or waiver with respect to any Credit Extension or Commitment in
which such Participant has an interest which would require consent of all of the
Lenders pursuant to the terms of Section 8.2.


12.2.3           Benefit of Certain Provisions.  The Borrower agrees that each
Participant shall be deemed to have the right of setoff provided in Section 11.1
in respect of its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents; provided that each
Lender shall retain the right of setoff provided in Section 11.1 with respect to
the amount of participating interests sold to each Participant.  The Lenders
agree to share with each Participant, and each Participant, by exercising the
right of setoff provided in Section 11.1, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 11.2 as if each Participant were a
Lender.  The Borrower further agrees that each Participant shall be entitled to
the benefits of Sections 3.1, 3.2, 3.4 and 3.5 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to Section 12.3;
provided that (i) a Participant shall not be entitled to receive any greater
payment under Section 3.1, 3.2, 3.4 or 3.5 than the Lender who sold the
participating interest to such Participant would have received had it retained
such interest for its own account, unless the sale of such interest to such
Participant is made with the prior written consent of the Borrower, and (ii) any
Participant not incorporated under the laws of the United States of America or
any State thereof agrees to comply with the provisions of Section 3.5 to the
same extent as if it were a Lender.

 
60

--------------------------------------------------------------------------------

 



12.3     Assignments.


12.3.1           Permitted Assignments.  Any Lender may at any time assign to
one or more banks or other entities (“Purchasers”) all or any part of its rights
and obligations under the Loan Documents.  Such assignment shall be
substantially in the form of Exhibit C or in such other form as may be agreed to
by the parties thereto.  Each such assignment with respect to a Purchaser which
is not a Lender or an Affiliate of a Lender or an Approved Fund shall either be
in an amount equal to the entire applicable Commitment and Outstanding Credit
Exposure of the assigning Lender or (unless each of the Borrower and the Agent
otherwise consents) be in an aggregate amount not less than $5,000,000. The
amount of the assignment shall be based on the Commitment or Outstanding Credit
Exposure (if the Commitment has been terminated) subject to the assignment,
determined as of the date of such assignment or as of the “Trade Date,” if the
“Trade Date” is specified in the assignment.  Notwithstanding the foregoing,
unless a Default has occurred and is continuing, the Lenders may not make
assignments in respect of their Loans or Commitments to any competitor of the
Borrower or any other company engaged in the business of selling or distributing
energy products.


12.3.2           Consents.  The consent of the Agent and the Borrower shall be
required prior to an assignment becoming effective; provided that (i) the
consent of the Borrower shall not be required if a Default has occurred and is
continuing and (ii) no consent shall be required from the Borrower or the
Administrative Agent for assignments to a Lender or an Affiliate of a Lender;
provided that no Fund shall be a Lender unless it is an Approved Fund.  Any
consent required under this Section 12.3.2 shall not be unreasonably withheld or
delayed; it being acknowledged and agreed however that such consents may be
withheld (and it shall not be deemed unreasonable to withhold such consent) if
such proposed assignee has not complied with the requirements Section 3.5(iv) or
the assignment to such proposed assignee would subject the Borrower to costs,
indemnities or limitations of the type described in Article III hereof in excess
of those applicable to the assigning Lender.


12.3.3           Effect; Effective Date.  Upon (i) delivery to the Agent of an
assignment, together with any consents required by Section 12.3.2, and (ii)
payment by the assigning Lender of a $3,500 fee to the Agent for processing such
assignment (unless such fee is waived by the Agent), such assignment shall
become effective on the effective date specified in such assignment.  The
assignment shall contain a representation and warranty by the Purchaser to the
effect that none of the funds, money, assets or other consideration used to make
the purchase and assumption of the Commitment and Outstanding Credit Exposure
under the applicable assignment agreement constitutes “plan assets” as defined
under ERISA and that the rights, benefits and interests of the Purchaser in and
under the Loan Documents will not be “plan assets” under ERISA.  On and after
the effective date of such assignment, such Purchaser shall for all purposes be
a Lender party to this Agreement and any other Loan Document executed by or on
behalf of the Lenders and shall have all the rights, benefits and obligations of
a Lender under the Loan Documents, to the same extent as if it were an original
party thereto, and the transferor Lender shall be released with respect to the
Commitment and Outstanding Credit Exposure assigned to such Purchaser without
any further consent or action by the Borrower, the Lenders or the Agent.  In the
case of an assignment covering all of the assigning Lender’s rights, benefits
and obligations under this Agreement, such Lender shall cease to be a Lender
hereunder but shall continue to be entitled to the benefits of, and subject to,
those provisions of this Agreement and the other Loan Documents which survive
payment of the Obligations and termination of the Loan Documents.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.3 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.2.  Upon the consummation of any
assignment to a Purchaser pursuant to this Section 12.3.3, the transferor
Lender, the Agent and the Borrower shall, if the transferor Lender or the
Purchaser desires that its Loans be evidenced by Notes, make appropriate
arrangements so that, upon cancellation and surrender to the Borrower of the
Notes (if any) held by the transferor Lender, new Notes

 
61

--------------------------------------------------------------------------------

 

or, as appropriate, replacement Notes are issued to such transferor Lender, if
applicable, and new Notes or, as appropriate, replacement Notes, are issued to
such Purchaser, in each case in principal amounts reflecting their respective
Commitments (or if the Aggregate Commitment has been terminated, their
respective Outstanding Credit Exposure), as adjusted pursuant to such
assignment.


12.3.4           Register.  The Agent, acting solely for this purpose as an
agent of the Borrower (and the Borrower hereby designates the Agent to act in
such capacity), shall maintain at one of its offices a copy of each Assignment
and Assumption Agreement delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive,
absent manifest error, and the Borrower, the Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.


12.4     Dissemination of Information.  The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries; provided
that each Transferee and prospective Transferee agrees to be bound by Section
9.11 of this Agreement.


12.5     Tax Certifications.  If any interest in any Loan Document is
transferred to any Transferee which is not incorporated under the laws of the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5(iv).




ARTICLE XIII


NOTICES


13.1     Notices.  Except as otherwise permitted by Section 2.14 with respect to
borrowing notices, all notices, requests and other communications to any party
hereunder shall be in writing (including electronic transmission, facsimile
transmission or similar writing) and shall be given to such party: (x) in the
case of the Borrower, the Lenders or the Agent, at its address or facsimile
number set forth on the signature pages hereof or, (y) in the case of any party,
at such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the Agent and the Borrower in accordance with the
provisions of this Section 13.1.  Each such notice, request or other
communication shall be effective (i) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section and confirmation
of receipt is received, (ii) if given by mail, three (3) Business Days after
such communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid, or (iii) if given by any other means, when delivered
(or, in the case of electronic transmission, received) at the address specified
in this Section; provided that, subject to Section 2.14, notices to the Agent
under Article II shall not be effective until received.


13.2     Change of Address.  The Borrower, the Agent and any Lender may each
change the address for service of notice upon it by a notice in writing to the
other parties hereto.

 
62

--------------------------------------------------------------------------------

 





ARTICLE XIV


COUNTERPARTS


This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall be
effective when it has been executed by the Borrower, the Agent and the Lenders
and each party has notified the Agent by facsimile transmission or telephone
that it has taken such action.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed original counterpart of this Agreement.




ARTICLE XV


CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL


15.1           CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL
LAWS APPLICABLE TO NATIONAL BANKS.


15.2           CONSENT TO JURISDICTION.  THE BORROWER, THE AGENT AND EACH LENDER
HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE SUPREME
COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENTS AND THE BORROWER, THE AGENT AND EACH LENDER HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT
FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY LENDER TO BRING
PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.  ANY
JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE AGENT OR ANY LENDER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK,
NEW YORK.


15.3           WAIVER OF JURY TRIAL; CONSEQUENTIAL DAMAGES.  THE BORROWER, THE
AGENT AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.  The Borrower, the
Agent and each Lender hereby agrees not to assert any claim against the other,
or any of their respective directors, officers, employees, attorneys or agents,
on any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to any of the transactions
contemplated hereby or by the other Loan Documents.

 
63

--------------------------------------------------------------------------------

 



[Signature Pages Follow]



 
64

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower, the Lenders and the Agent have executed this
Agreement as of the date first above written.





 
ENOGEX LLC,
 
as the Borrower
         
By: /s/ Stephen E. Merrill
Name: Stephen E. Merrill
 
Title:    Vice President and Chief Financial Officer
         
Address:
 
321 N. Harvey
 
Oklahoma City, OK 73102
         
Attention:   Deborah S. Fleming
 
Phone:       (405) 553-3800
 
Facsimile:   (405) 553-3576

 

SIGNATURE PAGE TO
ENOGEX LLC
CREDIT AGREEMENT
APRIL 1, 2008
 
 

--------------------------------------------------------------------------------

 




 
WACHOVIA BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent and as a Lender
         
By: /s/  Leanne S. Phillips
 
Name:  Leanne S. Phillips
 
Title:    Director
         
Address:
 
301 S. College St.
 
NC-5562
 
Charlotte, NC 28288
         
Attention:   Leanne S. Phillips
 
Phone:       704-374-6278
 
Facsimile:   704-383-6647
   










SIGNATURE PAGE TO
ENOGEX LLC
CREDIT AGREEMENT
APRIL 1, 2008
 
 

--------------------------------------------------------------------------------

 




 
THE ROYAL BANK OF SCOTLAND PLC,
 
as Syndication Agent and as a Lender
         
By: /s/  Brian Smith
 
Name:  Brian Smith
 
Title:     Senior Vice President
         
Address:
 
101 Park Avenue
 
New York, NY 10178
         
Attention:   Yolanda Roman
 
Phone:       212-401-1339
 
Facsimile:   212-401-3844
   






SIGNATURE PAGE TO
ENOGEX LLC
CREDIT AGREEMENT
APRIL 1, 2008
 
 

--------------------------------------------------------------------------------

 




 
JPMORGAN CHASE BANK, N.A.,
 
as Co-Documentation Agent and as a Lender
         
By: /s/ Jennifer E. Fitzgerald
 
Name: Jennifer E. Fitzgerald
 
Title:    Associate
         
Address:
 
10 South Dearborn St., Floor 09
 
Chicago, IL 60603
         
Attention:   Jennifer E. Fitzgerald
 
Phone:       312-732-1754
 
Facsimile:   312-732-1762










SIGNATURE PAGE TO
ENOGEX LLC
CREDIT AGREEMENT
APRIL 1, 2008
 
 

--------------------------------------------------------------------------------

 


 
MIZUHO CORPORATE BANK, LTD.,
 
as Co-Documentation Agent and as a Lender
         
By: /s/ Leon Mo
 
Name: Leon Mo
 
Title:    Senior Vice President
         
Address:
 
1251 Ave of the Americas, 32nd Floor
 
New York, NY 10020
         
Attention:   Pauline Lam
 
Phone:       212-282-3129
 
Facsimile:   212-282-4488
   






SIGNATURE PAGE TO
ENOGEX LLC
CREDIT AGREEMENT
APRIL 1, 2008
 
 

--------------------------------------------------------------------------------

 


 
UNION BANK OF CALIFORNIA,
 
as Co-Documentation Agent and as a Lender
         
By: /s/ Efrain Soto
 
Name: Efrain Soto
 
Title:    Vice President
         
Address:
 
445 S. Figueroa St., 15th Floor
 
Los Angeles, CA 90071
         
Attention:    Efrain Soto
 
Phone:        213-236-5779
 
Facsimile:   213-236-4096






SIGNATURE PAGE TO
ENOGEX LLC
CREDIT AGREEMENT
APRIL 1, 2008
 
 

--------------------------------------------------------------------------------

 


 
CITIBANK, N.A.,
 
as a Lender
         
By: /s/ Lisa Bills
 
Name: Lisa Bills
 
Title:   Vice President
         
Address:
 
388 Greenwich St. 21st Floor
 
New York, NY 10038
         
Attention:   Lisa Bills
 
Phone:       212-816-8554
 
Facsimile:   646-291-5297






SIGNATURE PAGE TO
ENOGEX LLC
CREDIT AGREEMENT
APRIL 1, 2008
 
 

--------------------------------------------------------------------------------

 


 
UBS LOAN FINANCE LLC,
 
as a Lender
         
By: /s/ Richard L. Tavrow
 
Name: Richard L. Tavrow
 
Title:   Director
     
By: /s/ David B. Julie
 
Name: David B. Julie
 
Title:   Associate Director
     
Address:
 
677 Washington Boulevard
 
Stamford, Connecticut 06901
         
Attention:   Daniel Goldberg
 
Phone:       203-719-1797
 
Facsimile:   203-719-3888






SIGNATURE PAGE TO
ENOGEX LLC
CREDIT AGREEMENT
APRIL 1, 2008
 
 

--------------------------------------------------------------------------------

 


 
THE BANK OF NEW YORK,
 
as a Lender
         
By: /s/ Hussam S. Alsahlani
 
Name: Hussam S. Alsahlani
 
Title:   Vice President
         
Address:
 
One Wall Street
 
New York, NY 10286
         
Attention:   Hussam S. Alsahlani
 
Phone:       412-234-5624
 
Facsimile:   412-236-6112






SIGNATURE PAGE TO
ENOGEX LLC
CREDIT AGREEMENT
APRIL 1, 2008
 
 

--------------------------------------------------------------------------------

 


 
U.S. BANK NATIONAL ASSOCIATION,
 
as a Lender
         
By: /s/ Mark Skornia
 
Name: Mark Skornia
 
Title:   Vice President
         
Address:
 
One U.S. Bank Plaza
 
St. Louis, MO 63101
         
Attention:   Mary Scott Seymour
 
                  Moore & Van Allen PLLC
 
                  Suite 4700
 
                  100 North Tryon Street
 
                  Charlotte, NC  28202-4003
 
Phone:        704-331-3584
 
Facsimile:   704-339-5901
 
maryscottseymour@mvalaw.com




SIGNATURE PAGE TO
ENOGEX LLC
CREDIT AGREEMENT
APRIL 1, 2008
 
 

--------------------------------------------------------------------------------

 


 
BANK OF OKLAHOMA, N.A.,
 
as a Lender
         
By: /s/ Laura Christofferson
 
Name: Laura Christofferson
 
Title:   Senior Vice President
         
Address:
 
201 Robert S. Kerr
 
Oklahoma City, OK  73102
     
Attention:   Laura Christofferson
 
Phone:       405-272-2327
 
Facsimile:   405-272-2588






SIGNATURE PAGE TO
ENOGEX LLC
CREDIT AGREEMENT
APRIL 1, 2008
 
 

--------------------------------------------------------------------------------

 

COMMITMENT SCHEDULE




LENDER
COMMITMENT
Wachovia Bank, National Association
The Royal Bank of Scotland plc
JPMorgan Chase Bank, N.A.
Mizuho Corporate Bank, Ltd.
Union Bank of California
UBS Loan Finance LLC
Citibank, N.A.
The Bank of New York
U.S. Bank National Association
Bank of Oklahoma, N.A.
 
$32,500,000
$32,500,000
$28,000,000
$28,000,000
$28,000,000
$28,000,000
$23,000,000
$20,000,000
$20,000,000
$10,000,000
 
AGGREGATE COMMITMENT
 
$250,000,000




 
 

--------------------------------------------------------------------------------

 

PRICING SCHEDULE




 
 
 
Pricing
Level
 
 
Borrower’s
Debt Rating
Applicable
Fee Rate
for Facility
Fees
Applicable Margin
for Floating Rate
Applicable
Margin for
Eurodollar
Rate
 
 
 
 
Applicable
Fee Rate
For
Utilization
Fees
I
> BBB+/Baa1/BBB+
0.070%
0.000%
0.230%
0.050%
II
BBB/Baa2/BBB
0.090%
0.000%
0.310%
0.050%
III
BBB-/Baa3/BBB-
0.110%
0.000%
0.440%
0.050%
IV
= BB+/Ba1/BB+ or
unrated by S&P,
Moody’s and Fitch
0.125%
0.000%
0.575%
0.100%



Notwithstanding the above, if at any time (a) there is only one Debt Rating,
then the Applicable Margin and Applicable Fee Rate shall be based on that Debt
Rating, (b) if there are only two Debt Ratings, then (i) if there is a one Level
difference between the two Debt Ratings, then the Level corresponding to the
higher Debt Rating shall be used, and (ii) if there is a greater than one Level
difference between the Debt Ratings, then the Level that is one Level below the
higher Debt Rating will be used and (c) if there are three Debt Ratings, (i) if
all three are at different Levels, the middle Level shall apply and (ii) if two
Debt Ratings correspond to the same Level and the third is different, the Level
corresponding to the two same Levels shall apply.
 
The Applicable Margin and Applicable Fee Rate shall be determined and adjusted
on the date (each a “Calculation Date”) on which there is a change in the
Borrower’s Debt Rating.  Each determination of the Applicable Margin and the
Applicable Fee Rate shall be effective from one Calculation Date until the next
Calculation Date.  Any adjustment in the Applicable Margin and Applicable Fee
Rate shall be applicable to all existing Loans and Letters of Credit as well as
any new Loans made or Facility LC’s issued.
 




 
 



 
 

--------------------------------------------------------------------------------

 



SCHEDULE 1


SUBSIDIARIES
(See Section 5.6)






Name of Subsidiary
Jurisdiction of Organization
Percentage of Ownership
 
Owner
Material
Subsidiary
 
Excluded Subsidiary
Enogex Gas Gathering LLC
 
Oklahoma
100%
Borrower
Yes
No
Enogex Products LLC
 
Oklahoma
100%
Borrower
Yes
No
Enogex Atoka LLC
 
Oklahoma
100%
Borrower
No
No







 
 

--------------------------------------------------------------------------------

 


SCHEDULE 2


INDEBTEDNESS
(See Section 6.11)




None.






 
 

--------------------------------------------------------------------------------

 






SCHEDULE 3


LIENS
(See Section 6.12)




None.








 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4


AFFILIATE TRANSACTIONS
(See Section 6.13)




1.  
Interruptible Transportation Service Agreement between Enogex Inc. and Atoka
Midstream LLC dated April 1, 2007 as may be amended or succeeded.



2.  
Operational Balancing Agreement between Enogex Inc. and Atoka Midstream LLC
dated December 22, 2006 as may be amended or succeeded.



3.  
ISDA Master Agreement between Enogex Inc. and OGE Energy Resources Inc. dated
December 1, 1998 as may be amended or succeeded, together with any and all
transactions now or hereafter executed pursuant thereto.



4.  
NAESB Base Contract for Sale and Purchase of Natural Gas between Enogex Inc. and
OGE Energy Resources Inc. dated November 8, 2007 as may be amended or succeeded,
together with any and all transactions now or hereafter executed pursuant
thereto.



5.  
Interruptible Transportation Service Agreement for Storage between Enogex Inc.
and OGE Energy Resources Inc. date July 1, 2005 as may be amended or succeeded.



6.  
Storage Service Agreement between Enogex Inc. and OGE Energy Resources Inc.
dated July 1, 2006 as may be amended or succeeded.



7.  
Intrastate Transportation Service Agreement between Enogex Inc. and OGE Energy
Resources Inc. (f/k/a Enogex Services Corporation) dated October 1, 1988 as may
be amended or succeeded.



8.  
Transportation Service Agreement between Enogex Inc. and OGE Energy Resources
Inc. (f/k/a Enogex Services Corporation) dated October 1, 1988 as may be amended
or succeeded.









 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


FORM OF OPINIONS


Attached


 
 

--------------------------------------------------------------------------------

 


April 1, 2008




To the Lenders and the Administrative Agent
Referred to Below
c/o Wachovia Bank, National Association
301 S. College St.
NC-0760, DC-06
Charlotte, NC  28288-0760




Re:           Enogex LLC




Ladies/Gentlemen:


 
We have acted as special counsel for Enogex LLC, a Delaware limited liability
company (the “Company”), in connection with the Credit Agreement dated as of
April 1, 2008 (the “Credit Agreement”) by and among the Company, as borrower,
the institutions from time to time parties thereto as lenders (the “Lenders”),
Wachovia Bank, National Association, as administrative agent for itself and the
Lenders (the “Administrative Agent”), The Royal Bank of Scotland plc, as
syndication agent, and JP Morgan Chase Bank, N.A., Mizuho Corporate Bank, Ltd.,
and Union Bank of California, as co-documentation agents.  Capitalized terms
used herein and not otherwised defined herein have the meanings assigned to such
terms in the Credit Agreement.  This opinion letter is delivered to you pursuant
to Section 4.1.5 of the Credit Agreement.  With your permission, all assumptions
and statements of reliance herein have been made without any independent
investigation or verification on our part except to the extent, if any,
otherwise expressly stated, and we express no opinion with respect to the
accuracy of the assumptions or items upon which we have relied.
 
In connection with the opinions expressed herein, we have examined such
documents, records and matters of law as we have deemed necessary for the
purposes of such opinions.  We have examined, among other documents, the
following:
 
       (1)  
an executed copy of the Credit Agreement;

 
       (2)  
executed copies of the Notes made by the Company on the date hereof in favor of
the Lenders pursuant to Section 2.13(iv) of the Credit Agreement;

 
       (3)  
the Officer’s Certificate of the Company delivered to us in connection with this
opinion letter, a copy of which is attached hereto as Exhibit A (the “Officer’s
Certificate”);

 
       (4)  
a copy of the Certificate of Formation of the Company certified by the Secretary
of State of the State of Delaware as of a recent date and certified to us by an
officer of the Company as being complete and correct and in full force and
effect as of the date hereof (the “Certified Organizational Document”);

 
       (5)  
a copy of the Amended and Restated Limited Liability Company Agreement of the
Company, as certified to us by an officer of the Company as being complete and
correct and in full force and effect as of the date hereof;



 
 

--------------------------------------------------------------------------------

 


 
       (6)  
copies of the resolutions duly adopted by the unanimous written consent of the
Company’s sole member, OGE Energy Corp., an Oklahoma corporation, certified to
us by an officer of the Company as being complete and correct and in full force
and effect as of the date hereof; and

 
        (7)  
a copy of the certificate of the Secretary of State of the State of Delaware as
to the existence and good standing of the Company in the State of Delaware as of
such date (the “Company Good Standing Certificate”).

 
The documents referred to in items (1) and (2) above are referred to herein
collectively as the “Loan Documents.”  The documents referred to in items (4)
through (6) above are referred to herein collectively as the “Organizational
Documents” and individually as an “Organizational Document”.
 
In all such examinations, we have assumed the legal capacity of all natural
persons executing documents, the genuineness of all signatures, the authenticity
of original and certified documents and the conformity to original or certified
copies of all copies submitted to us an conformed or reproduction copies.  As to
various questions of fact relevant to the opinions expressed herein, we have
relied upon, and assume the accuracy of, representations and warranties
contained in the Loan Documents and certificates of or from representatives of
the Company and others and assume compliance on the part of the Company with its
covenants and agreements contained therein.  In connection with the opinions
expressed in the first sentence of paragraph (a) below, we have relied solely
upon the Certified Organizational Document and the Company Good Standing
Certificate as to the factual matters and legal conclusions set forth
therein.  With respect to the opinions expressed in clauses (ii) and (iii) of
paragraph (b) below, our opinions are limited to our review of only those laws
and regulations that, in our experience, are normally applicable to transactions
of the type contemplated by the Loan Documents.
 
Based on the foregoing, and subject to the limitations, qualifications and
assumptions set forth herein, we are of the opinion that:
 
(a)  The Company is a limited liability company existing and in good standing
under the laws of the State of Delaware. The Company has the limited liability
company power and authority to enter into and perform its obligations under the
Loan Documents.
 
(b)  The execution and delivery to the Administrative Agent and the Lenders by
the Company of the Loan Documents, the borrowings by the Company under the terms
of the Credit Agreement, and the performance by the Company of its obligations
under the Loan Documents (i) have been authorized by all necessary limited
liability company action by the Company; (ii) do not require under present law,
or present regulation of any governmental agency or authority, of the State of
New York or the United States of America any filing or registration by the
Company with, or notice to, approval or consent of, any governmental agency or
authority of the State of New York or the United States of America that has not
been made or obtained except (A) those required in the ordinary course of
business in connection with the performance by the Company of its obligations
under certain covenants contained in the Loan Documents, (B) other filings under
securities laws, and (C) other filings, registrations, consents or approvals not
required to be made or obtained by the date hereof; (iii) do not violate any
present law, or present regulation of any governmental agency or authority, of
the State of New York, the United States or America or the Limited Liability
Company Act of the State of Delaware applicable to the Company or its property,
and (iv) do not contravene any provision of any Organizational Document of the
Company.
 
(c)  Each Loan Document has been duly executed and delivered on behalf of the
Company signatory thereto and constitutes a valid and binding obligation of the
Company signatory thereto, enforceable against the Company in accordance with
its terms.


 
 

--------------------------------------------------------------------------------

 


 
(d)  The Company is not required to register as an “investment company” (under,
and as defined in, the Investment Company Act of 1940, as amended (the “1940
Act”)), and the Company is not a company controlled by a company required to
register as such under the 1940 Act.
 
(e)  The borrowings by the Company under the Credit Agreement and the
application of the proceeds thereof as provided in the Credit Agreement will not
violate Regulation T, U or X of the Board of Governors of the Federal Reserve
System (the “Margin Regulations”).
 
The opinions set forth above are subject to the following qualifications and
limitations:
 
(A)   Our opinions in paragraph (c) above are subject to (i) applicable
bankruptcy, insolvency, reorganization, fraudulent transfer and conveyance,
voidable preference, moratorium, receivership, conservatorship, arrangement or
similar laws, and related regulations and judicial doctrines, from time to time
in effect affecting creditors’ rights and remedies generally, (ii) general
principles of equity (including, without limitation, standards of materiality,
good faith, fair dealing and reasonableness, equitable defenses, the exercise of
judicial discretion and limits on the availability of equitable remedies),
whether such principles are considered in a proceeding at law or in equity and
(iii) the qualification that certain other provisions of the Loan Documents may
be unenforceable in whole or in part under the laws (including judicial
decisions) of the State of New York or the United States of America, but the
inclusion of such provisions does not affect the validity as against the Company
of the Loan Documents as a whole and the Loan Documents contain adequate
provisions for enforcing payment of the obligations governed thereby and
otherwise for the practical realization of the principal benefits provided by
the Loan Documents, in each case subject to the other qualifications contained
in this letter.
 
(B)    We express no opinion as to the enforceability of any provision in the
Loan Documents:
       
(i) providing that any person or entity may enforce any right or remedy
thereunder, except in compliance with applicable laws;
 
(ii) relating to indemnification, contribution or exculpation in connection with
violations of any securities laws or statutory duties or public policy, or in
connection with willful, reckless or unlawful acts or gross negligence of the
indemnified or exculpated party or the party receiving contribution;
 
(iii) providing that any person or entity may exercise set-off rights other than
in accordance with and pursuant to applicable law;
 
(iv) relating to choice of governing law to the extent that the enforceability
of any such provision is to be determined by any court other than a court of the
State of New York or may be subject to constitutional limitations;
 
(v) providing that any person or entity may enforce any right or remedy
thereunder except in compliance with applicable laws;
 
(vi) purporting of confer, or constituting an agreement with respect to, subject
matter jurisdiction of United States federal courts to adjudicate any matter;
 
(vii) purporting to create a trust or other fiduciary relationship;


 
 

--------------------------------------------------------------------------------

 


 
(viii) specifying that provisions thereof may be waived only in writing, to the
extent that an oral agreement or an implied agreement by trade practice or
course of conduct has been created that modifies any provision of such Loan
Documents; or
 
(ix) giving any person or entity the power to accelerate obligations without any
notice to the obligor.
 
(C)   Our opinions as to the enforceability are subject to the effect of
generally applicable rules of law that:
 
(i) provide that forum selection clauses in contracts are not necessarily
binding on the court(s) in the forum selected; and
 
(ii) may, where less than all of a contract may be unenforceable, limit the
enforceability of the balance of the contract to circumstances in which the
unenforceable portion is not an essential part of the agreed exchange, or that
permit a court to reserve to itself a decision as to whether any provision of
any agreement is severable.
 
(D)   We express no opinion as to the enforceability of any purported waiver,
release, variation, disclaimer, consent or other agreement to similar effect
(all of the foregoing, collectively, a “Waiver”) by the Company under any of the
Loan Documents to the extent limited by applicable law (including judicial
decisions), or to the extent that such a Waiver applies to a right, claim, duty
or defense or a ground for, or a circumstance that would operate as, a discharge
or release otherwise existing or occurring as a matter of law (including
judicial decisions), except to the extent that such a Waiver is effective under
and is not prohibited by or void or invalid under applicable law (including
judicial decisions).
 
(E)    To the extent it may be relevant to the opinions expressed herein, we
have assumed that the parties to the Loan Documents (other than the Company)
have the power to enter into and perform such documents and to consummate the
transactions contemplated thereby and that such documents have been duly
authorized, executed and delivered by, and constitute legal, valid and binding
obligations of, such parties.
 
(F)    For purposes of the opinions set forth in paragraph (e) above, we have
relied upon the Officer’s Certificate as to the questions of fact relevant to
the opinions expressed therein, and have assumed that (i) neither the
Administrative Agent nor any of the Lenders are parties to or beneficiaries of
any agreement or arrangement (excluding the Loan Documents) pursuant to which
any extensions of credit to the Company are directly or indirectly secured by
“margin stock” (as defined under the Margin Regulations), (ii) neither the
Administrative Agent nor any of the Lenders nor any of their respective
affiliates has extended or will extend any other credit to the Company directly
or indirectly secured by margin stock, and (iii) neither the Administrative
Agent nor any of the Lenders has relied or will rely upon any margin stock as
collateral in extending or maintaining any extensions or credit pursuant to the
Loan Documents.
 
(G)   The opinions expressed herein are limited to (i) the federal laws of the
United States of America and the laws of the State of New York, and (ii) to the
extent relevant to the opinions expressed in paragraphs (a), (b) and (c) above,
the Limited Liability Company Act of the State of Delaware, in each case, as
currently in effect.
 
(H)   Our opinions are limited to those expressly set forth herein, and we
express no opinions by implication.


 
 

--------------------------------------------------------------------------------

 


 
(I)    The opinions expressed herein are solely for the benefit of the
addressees hereof and of any other person or entity becoming a Lender or
Administrative Agent under the Credit Agreement, in each case above, in
connection with the transaction referred to herein and may not be relied on by
such addresses or such other persons or entities for any other purpose or in any
manner or for any purpose by any other person or entity.
 

 
Very truly yours,
         
JONES DAY



 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


OFFICER’S CERTIFICATE


 
 

--------------------------------------------------------------------------------

 


ENOGEX LLC


OFFICER’S CERTIFICATE


The undersigned Vice President and the Chief Financial Officer of Enogex LLC, a
Delaware limited liability company (the “Company”), hereby certifies, as of the
date hereof in connection with the execution, delivery and performance of the
Credit Agreement dated as of April 1, 2008 (the “Credit Agreement”) by and among
the Company, as borrower, the institutions from time to time parties thereto as
lenders (the “Lenders”), Wachovia Bank, National Association, as administrative
agent for itself and the Lenders (the “Administrative Agent”), The Royal Bank of
Scotland plc, as syndication agent, and JP Morgan Chase Bank, N.A., Mizuho
Corporate Bank, Ltd., and Union Bank of California, as co-documentation agents;
and with the consummation of the transactions contemplated thereby and the
opinion of Jones Day (the “Opinion”) delivered in connection therewith, as
follows:


1.  The Company is not engaged in any activity or business, and does not own any
properties, not permitted pursuant to those provisions of its Certificate of
Formation or Amended and Restated Limited Liability Company Agreement,
(collectively, the “Company’s Charter Documents”) specifying the nature of the
Company’s business and the purposes of the Company.  In particular, the Company
is (a) not engaged, and does not hold itself out as being engaged or propose to
engage primarily in the business or investing, reinvesting or trading in
securities, (b) not engaged, and does not propose to engage, in the business of
issuing any certificate, investment contract or other security that represents
an obligation to pay a stated or determinable sum or sums at a fixed or
determinable date or dates more than twenty-four months after the date of
issuance in consideration of the payment of periodic installments of a stated or
determinable amount (i.e., face-amount certificates of the installment type)
and, if the Company has been engaged in such business, it does not have any such
certificate outstanding and (c) not engaged, and does not propose to engage, in
the business of investing, reinvesting, owning, holding or trading in securities
and, if the Company is so engaged or proposes to so engage, it does not own or
propose to acquire investment securities having a value exceeding 40% of the
value of its total assets (exclusive of government securities and cash items) on
an unconsolidated basis.  For purposes of this paragraph, “investment
securities” include all securities except (i) government securities, (ii)
securities issued by employees’ securities companies and (iii) securities issued
by majority-owned subsidiaries of the Company that are not investment companies.


2.  “Margin stock” as defined in the Margin Regulations, accounts for less than
25% of the value of the assets of the Company.


3.  To the best knowledge of the Company (i) no proceeding is pending in any
jurisdiction for the dissolution or liquidation of the Company, and the Company
has not filed any certificate or order of dissolution, (ii) no event has
occurred that has adversely affected the good standing of the Company under the
laws of its state of organization, and the Company has paid all taxes currently
due, if any, and taken all other action required by state law to maintain such
good standing and (iii) no grounds exist for the revocation or forfeiture of the
Company’s Charter Documents.  There are no consents, licenses or approvals
required in connection with the execution, delivery and performance by the
Company or the validity with respect to the Company of the Loan Documents.


4.  Jones Day may rely upon the accuracy of all factual representations and
warranties of the Company contained in the Loan Documents, in this Officer’s
Certificate and in all documents and certificates referred to therein or
delivered in connection therewith.


Capitalized terms used but not defined in this Officer’s Certificate have the
meanings ascribed to them in the Opinion.


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, I have hereunto set my hand as of April 1, 2008.






By:
 /s/ Stephen E. Merrill
   
Name:  Stephen E. Merrill
   
Title:  Vice President and Chief Financial Officer, Enogex LLC

 










 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


COMPLIANCE CERTIFICATE


To:       The Lenders parties to the
Credit Agreement Described Below


This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of April 1, 2008 (as amended, modified, renewed or extended
from time to time, the “Agreement”) among ENOGEX LLC (the “Borrower”), the
lenders party thereto and Wachovia Bank, National Association, as Agent for the
Lenders.  Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.


THE UNDERSIGNED HEREBY CERTIFIES THAT:


1.           I am the duly elected __________ of the Borrower;


2.           I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;


3.           Schedule I attached hereto sets forth financial data and
computations evidencing the Borrower’s compliance with Section 6.16 of the
Agreement;


4.           [Schedule II attached hereto sets forth a revised Schedule 1 to the
Agreement;] [TO BE ATTACHED WITH THE ANNUAL STATEMENTS IF A NEW SUBSIDIARY HAS
BEEN FORMED OR ACQUIRED OR THERE HAS BEEN ANY CHANGE IN THE STATUS OF MATERIAL
SUBSIDIARIES]


5.           The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Default or Unmatured Default at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate, except
as set forth below.


Described below are the exceptions, if any, to paragraph 5 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:



           





 
 

--------------------------------------------------------------------------------

 


The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ___ day of __________, _____.





 
ENOGEX LLC,
 
as the Borrower
         
By:_________________________________, solely in his/her capacity as an office
and not in his/her individual capacity
 
 
Name:
 
Title:





 
 

--------------------------------------------------------------------------------

 


SCHEDULE I TO COMPLIANCE CERTIFICATE


Compliance as of _________, ____ with
Provisions of Section 6.16 of
the Agreement


 
 

--------------------------------------------------------------------------------

 


SCHEDULE II TO COMPLIANCE CERTIFICATE






Subsidiary Information


 
 

--------------------------------------------------------------------------------

 


EXHIBIT C


ASSIGNMENT AND ASSUMPTION AGREEMENT


Reference is made to the Credit Agreement, dated as of April 1, 2008 (as
amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
by and among Enogex LLC (the “Borrower”), the lenders from time to time party
thereto (the “Lenders”) and Wachovia Bank, National Association, as
Administrative Agent for the Lenders (the “Administrative Agent”).  Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings provided in the Credit Agreement.


__________________________________ (the “Transferor Lender”) and
_________________________ (the “Purchasing Lender”) agree as follows:


1.            For an agreed consideration, the Transferor Lender hereby
irrevocably sells and assigns to the Purchasing Lender, and the Purchasing
Lender hereby irrevocably purchases and assumes from the Transferor Lender, as
of the Transfer Funding Date (as defined below), (a) all of the Transferor
Lender’s rights and obligations under the Credit Agreement with respect to the
credit facility contained in the Credit Agreement as set forth on Schedule 1,
and all instruments delivered pursuant thereto to the extent related to the
Commitment set forth on Schedule 1 attached hereto of all of such outstanding
rights and obligations of the Transferor Lender under the respective facilities
set forth on Schedule 1 (including any letters of credit, guarantees, and
swingline loans included in such facility) and (b) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Transferor Lender (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (a)
above (the rights and obligations sold and assigned pursuant to clauses (a) and
(b) above being referred to herein collectively as, the “Assigned
Interest”).  Such sale and assignment is without recourse to the Transferor
Lender and, except as expressly provided in this Assignment and Assumption
Agreement, without representation or warranty by the Transferor Lender.


2.            The Transferor Lender (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption Agreement and to consummate
the transactions contemplated hereby; (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under the Loan Documents; and (c) in the
case of an assignment of the entire remaining amount of the Transferor Lender’s
Commitments, attaches any Note(s) held by it evidencing the Assigned Interest
and requests that the Agent exchange the attached Note(s) for a new Note(s)
payable to the Purchasing Lender.


3.            The Purchasing Lender (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the


 
 

--------------------------------------------------------------------------------

 


Credit Agreement, (ii) from and after the Effective Date (as defined below), it
shall be bound by the provisions of the Loan Documents as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder and (iii) it has received a copy of the Credit Agreement,
together with copies of the financial statements delivered pursuant to Section
6.1.1 thereof, if any, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption Agreement and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Agent or any other Lender; (b) agrees that it will (i)
independently and without reliance upon the Transferor Lender, the Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto and (ii)
perform in accordance with its terms all the obligations which by the terms of
the Loan Documents are required to be performed by it as a Lender including, if
it is organized under the laws of a jurisdiction outside the United States, its
obligations pursuant to Section 3.5 of the Credit Agreement; and (c) appoints
and authorizes the Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Credit Agreement, the other Loan
Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Agent by the terms thereof, together with such
powers as are incidental thereto.


4.            The effective date of this Assignment and Assumption Agreement
shall be ________ ___, ____ (the “Effective Date”).  Following the execution of
this Assignment and Assumption Agreement, it will be delivered to the Agent for
acceptance by it and recording by the Agent pursuant to the Credit Agreement,
effective as of the Effective Date.


5.            The funding date for this Assignment and Assumption Agreement
shall be ________ ___, ____ (the “Transfer Funding Date”).  On the Transfer
Funding Date, any registration and processing fee shall be due and payable to
the Agent pursuant to Section 12.3 of the Credit Agreement.


6.            Upon such acceptance, recording and payment of applicable
registration and processing fees, from and after the Transfer Funding Date, the
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Purchasing
Lender whether such amounts have accrued prior to the Transfer Funding Date or
accrue subsequent to the Transfer Funding Date.  The Transferor Lender and the
Purchasing Lender shall make all appropriate adjustments in payments by the
Agent for periods prior to the Transfer Funding Date or, with respect to the
making of this assignment, directly between themselves.


7.            From and after the Transfer Funding Date, (a) the Purchasing
Lender shall be a party to the Credit Agreement and, to the extent provided in
this Assignment and Assumption Agreement, have the rights and obligations of a
Lender thereunder and under the other Loan Documents and shall be bound by the
provisions thereof and (b) the Transferor Lender shall, to the extent provided
in this Assignment and Assumption Agreement, relinquish its rights and be
released from its obligations under the Credit Agreement.


8.           This Assignment and Assumption Agreement shall be governed by, and
shall be construed and enforced in accordance with, the laws of the State of New
York without regard to conflict of laws principles thereof (other than Sections
5-1401 and 5-1402 of The New York General Obligations Law).


IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed as of the date first above written by their
respective duly authorized officers on Schedule 1 hereto.


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1
TO ASSIGNMENT AND ASSUMPTION AGREEMENT


Effective Date: ________, ____
 
 

 

 


Name of Transferor Lender: ________________


Name of Purchasing Lender: ________________


Transfer Funding Date of Assignment: _______________


Credit Facility CUSIP Number: _____         __________
                        
Assigned Interest:


Facility Assigned
Principal Amount of
Commitment/Loans
Assigned
CUSIP Number
 
$
 





 
 

--------------------------------------------------------------------------------

 




[NAME OF PURCHASING LENDER]
[NAME OF TRANSFEROR LENDER]
       
By:                                                   
By:                                                   
     Name:
     Name:
     Title:
     Title:
       
Accepted (if required):
Consented to (if required):
   
WACHOVIA BANK,
ENOGEX LLC
NATIONAL ASSOCIATION,
a Delaware limited liability company,
as the Agent, Swingline Lender
as the Borrower
and LC Issuer
     
 
 
By:                                                   
By:                                                    
     Name:
     Name:
     Title:
     Title:
   





 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT D


LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION


To Wachovia Bank, National Association,
as Agent (the “Agent”) under the Credit Agreement
Described Below.


Re:
Credit Agreement, dated April 1, 2008 (as the same may be amended or modified,
the “Credit Agreement”), among ENOGEX LLC (the “Borrower”), the Lenders named
therein and the Agent.  Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned thereto in the Credit Agreement.



The Agent is specifically authorized and directed to act upon the following
standing money transfer instructions with respect to the proceeds of Advances or
other extensions of credit from time to time until receipt by the Agent of a
specific written revocation of such instructions by the Borrower; provided,
however, that the Agent may otherwise transfer funds as hereafter directed in
writing by the Borrower in accordance with Section 13.1 of the Credit Agreement
or based on any telephonic notice made in accordance with Section 2.14 of the
Credit Agreement.
 

Customer/Account Name  

 

Transfer Funds To                For Account No.   

 

Reference/Attention To     

 

Authorized Officer (Customer Representative)    Date     

 

     

(Please Print)   Signature 

 

BankOfficer Name    Date     

 

     

(Please Print)   Signature 

 
 
(Deliver Completed Form to Credit Support Staff For Immediate Processing)


 
 

--------------------------------------------------------------------------------

 


EXHIBIT E


NOTE


[Date]


ENOGEX LLC, a Delaware limited liability company (the “Borrower”), promises to
pay to ____________________________________ (the “Lender”) on the Facility
Termination Date (or, if the Revolving Credit Termination Date has been extended
prior to the Facility Termination Date and the Lender did not consent thereto,
the previously effective Revolving Credit Termination Date applicable to the
Lender, without giving effect to such extension) __________ DOLLARS ($_____) or,
if less, the aggregate unpaid principal amount of all Loans made by the Lender
to the Borrower pursuant to Article II of the Agreement (as hereinafter
defined), in immediately available funds at the main office of Wachovia Bank,
National Association in Charlotte, North Carolina, as Agent, together with
accrued but unpaid interest thereon.  The Borrower shall pay interest on the
unpaid principal amount hereof at the rates and on the dates set forth in the
Agreement.


The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.


This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of April 1, 2008 (which, as it may be
amended or modified and in effect from time to time, is herein called the
“Agreement”), among the Borrower, the lenders party thereto, including the
Lender, and Wachovia Bank, National Association, as Agent, to which Agreement
reference is hereby made for a statement of the terms and conditions governing
this Note, including the terms and conditions under which this Note may be
prepaid or its maturity date accelerated.  Capitalized terms used herein and not
otherwise defined herein are used with the meanings attributed to them in the
Agreement.


Any assignment of this Note, or any rights or interest herein, may only be made
in accordance with the terms and conditions of the Agreement.  This Note is a
registered Note and, as provided in the Agreement, the Borrower, the Agent and
the Lenders may treat the person whose name is recorded in the Register as the
owner hereof for all purposes, notwithstanding notice to the contrary.  The
entries in the Register shall be conclusive, absent manifest error.


This Note shall be governed by, and construed in accordance with, the laws of
the State of New York, but giving effect to federal laws applicable to national
banks.

       
ENOGEX LLC
       
By:
 

 
Print Name:
 

 
Title:
 


 
 
 

--------------------------------------------------------------------------------

 




SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF ENOGEX LLC,
DATED _____________ ____, 20___



         
Date
Principal
Amount of
Loan
Maturity
of Interest
Period
Principal
Amount
Paid
Unpaid
Balance
         













 
 

--------------------------------------------------------------------------------

 




EXHIBIT F


FORM OF JOINDER AGREEMENT


Joinder Agreement




Dated [__________]


Reference is made to the Credit Agreement dated as of April 1, 2008 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement” by and
among ENOGEX LLC, a Delaware limited liability company, (the “Borrower”), the
lenders party thereto (the “Lenders”) and Wachovia Bank, National Association,
as agent (the “Agent”).  Capitalized terms used herein which are not defined
herein shall have the meanings assigned thereto in the Credit Agreement.


The Borrower, [__________] (the “Increasing Lender”) and [__________] (the “New
Lender”) agree as follows:


1.           Subject to Section 2.22 of the Credit Agreement and this Joinder
Agreement, the Borrower hereby increases the Aggregate Commitment from
$[__________] to $[__________].  This Joinder Agreement is entered into pursuant
to, and authorized by, Section 2.22 of the Credit Agreement.


2.           Attached hereto is a Commitment Schedule which reflects the
Commitment of each New Lender and Increasing Lender as of the Effective Date of
this Joinder Agreement.


3.           (a)           The Increasing Lender attaches the Note delivered to
it under the Credit Agreement and requests that the Borrower exchange such Note
for a new Note payable to the Increasing Lender as follows:  [NOTE: ONLY
APPLICABLE IF INCREASING LENDER HOLDS A NOTE.]




Note Payable to the Order of:
 
Principal Amount of Note
 
[Increasing Lender]
 
$[__________]



(b)           The New Lender requests that the Borrower issue a new Note payable
to the New Lender as follows:  [NOTE: ONLY APPLICABLE IF NEW LENDER REQUESTS A
NOTE.]


Note Payable to the Order of:
 
Principal Amount of Note
 
[New Lender]
 
$[__________]



4.           Each of the Increasing Lender and New Lender (i) represents and
warrants that it is legally authorized to enter into this Joinder Agreement;
(ii) confirms that it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section 6.1
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Joinder Agreement;
(iii) agrees that it will, independently and without reliance upon any other
Lender or the Agent and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iv) confirms that it is a
Purchaser permitted to receive
 
 
 
 

--------------------------------------------------------------------------------

 
Assignments pursuant to Section 12.3; (v) appoints and authorizes the Agent to
take such action as agent on its behalf and to exercise such powers under the
Credit Agreement and the other Loan Documents as are delegated to the Agent by
the terms thereof, together with such powers as are reasonably incidental
thereto; (vi) agrees that it will perform in accordance with their terms all the
obligations which by the terms of the Credit Agreement and the other Loan
Documents are required to be performed by it as a Lender; (vii) agrees to hold
all confidential information in a manner consistent with the provisions of
Section 9.11 of the Credit Agreement; and (viii) includes herewith for the Agent
such forms required by Section 3.5(iv) of the Credit Agreement (if not
previously delivered).


5.           The effective date for this Joinder Agreement shall be [__________]
(the “Effective Date”).  Following the execution of this Joinder Agreement, it
will be delivered to the Agent for the consent of the Agent.


6.           Upon consent of the Agent, from and after the Effective Date, the
Increasing Lender and the New Lender shall be a party to the Credit Agreement
and the other Loan Documents to which Lenders are parties and, to the extent
provided in this Joinder Agreement, have the rights and obligations of a Lender
under each such agreement.


7.           Upon consent of the Agent, from and after the Effective Date, the
Agent shall make such reallocations of each Lender’s “Outstanding Credit
Exposure” under the Credit Agreement as are necessary in order that each such
Lender’s Outstanding Credit Exposure reflects such Lender’s Pro Rata Share of
the Outstanding Credit Exposure and the Increasing Lender and the New Lender
shall make such payments (if any) necessary to effect such reallocation.


8.           The representations and warranties of the Borrower contained in
Article V of the Credit Agreement are true and correct in all material respects
as of the date hereof except to the extent any such representation or warranty
is stated to relate solely to an earlier date, in which case such representation
and warranty shall have been true and correct on and as of such earlier date,
both before and after giving effect to this Joinder Agreement, and no Default or
Unmatured Default shall have occurred and be continuing, both before and after
giving effect to this Joinder Agreement.


9.           THIS JOINDER AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL
LAWS APPLICABLE TO NATIONAL BANKS.


10.           This Joinder Agreement may be executed in separate counterparts,
each of which when executed and delivered is an original but all of which taken
together constitute one and the same instrument.


**********


 
 

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Borrower, the New Lender, the Increasing Lender and the
Agent have executed this agreement as of the date first above written.





 
ENOGEX LLC
         
By:_______________________________
Name:
 
Title:





 
[NEW LENDER]
     
By:____________________________
Name:
 
Title:
 





[INCREASING LENDER]
         
By:_____________________________
 
Name:
 
Title:
         
Acknowledged and Agreed:
     
WACHOVIA BANK, NATIONAL ASSOCIATION,
 
as Agent
         
By:______________________________
 
Name:
 
Title:
         





 
 

--------------------------------------------------------------------------------

 


COMMITMENT SCHEDULE




LENDER
COMMITMENT
[__________]
$[__________]
 
 








